 

Exhibit 10.1

 

Execution COPY

 

 

 

 

 [tlogo.jpg]

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of

 

June 30, 2016

 

among

 

MYR GROUP INC.

 

The Lenders Party Hereto

 

BMO HARRIS BANK N.A. and PNC BANK, NATIONAL ASSOCIATION

as Co-Documentation Agents

 

BANK OF AMERICA, N.A.

as Syndication Agent

 

and

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 



 

 

 

JPMORGAN CHASE BANK, N.A.

 

and

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

as Joint Bookrunners and Joint Lead Arrangers

 



 

 

 

 

 

TABLE OF CONTENTS

 

  Page     ARTICLE I Definitions 1     SECTION 1.01. Defined Terms 1     SECTION
1.02. Classification of Loans and Borrowings 27     SECTION 1.03. Terms
Generally 28     SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations 28
    SECTION 1.05. Status of Obligations 29     SECTION 1.06. Amendment and
Restatement of Existing Credit Agreement 29     ARTICLE II The Credits 30    
SECTION 2.01. Commitments 30     SECTION 2.02. Loans and Borrowings 30    
SECTION 2.03. Requests for Revolving Borrowings 31     SECTION 2.04. Expansion
Options 32     SECTION 2.05. Determination of Dollar Amounts 33     SECTION
2.06. Letters of Credit 33     SECTION 2.07. Funding of Borrowings 39    
SECTION 2.08. Interest Elections 39     SECTION 2.09. Termination and Reduction
of Commitments 40     SECTION 2.10. Repayment of Loans; Evidence of Debt 41    
SECTION 2.11. Prepayment of Loans 42     SECTION 2.12. Fees 42     SECTION 2.13.
Interest 43     SECTION 2.14. Alternate Rate of Interest 44     SECTION 2.15.
Increased Costs 45

 

 i 

 

 

SECTION 2.16. Break Funding Payments 46     SECTION 2.17. Taxes 47     SECTION
2.18. Payments Generally; Allocation of Proceeds; Sharing of Set-offs 50    
SECTION 2.19. Mitigation Obligations; Replacement of Lenders 52     SECTION
2.20. Defaulting Lenders 52     SECTION 2.21. Judgment Currency 54     ARTICLE
III Representations and Warranties 54     SECTION 3.01. Organization; Powers 54
    SECTION 3.02. Authorization; Enforceability 55     SECTION 3.03.
Governmental Approvals; No Conflicts 55     SECTION 3.04. Financial Condition;
No Material Adverse Change 55     SECTION 3.05. Properties 55     SECTION 3.06.
Litigation and Environmental Matters 55     SECTION 3.07. Compliance with Laws
and Agreements 56     SECTION 3.08. Investment Company Status 56     SECTION
3.09. Taxes 56     SECTION 3.10. ERISA 56     SECTION 3.11. Disclosure 56    
SECTION 3.12. Solvency 56     SECTION 3.13. Insurance 57     SECTION 3.14.
Capitalization and Subsidiaries 57     SECTION 3.15. Security Interest in
Collateral 57     SECTION 3.16. Labor Disputes 57     SECTION 3.17. No Default
57     SECTION 3.18. Anti-Corruption Laws and Sanctions 57     SECTION 3.19. EEA
Financial Institutions 58

 

 ii 

 

 

ARTICLE IV Conditions 58     SECTION 4.01. Effective Date 58     SECTION 4.02.
Each Credit Event 59     ARTICLE V Affirmative Covenants 59     SECTION 5.01.
Financial Statements and Other Information 59     SECTION 5.02. Notices of
Material Events 60     SECTION 5.03. Existence; Conduct of Business 61    
SECTION 5.04. Payment of Obligations 61     SECTION 5.05. Maintenance of
Properties 61     SECTION 5.06. Books and Records; Inspection Rights 61    
SECTION 5.07. Compliance with Laws 62     SECTION 5.08. Use of Proceeds 62    
SECTION 5.09. Insurance 62     SECTION 5.10. Casualty and Condemnation 62    
SECTION 5.11. Subsidiary Guarantors; Pledges; Additional Collateral; Further
Assurances 63     ARTICLE VI Negative Covenants 64     SECTION 6.01.
Indebtedness 64     SECTION 6.02. Liens 65     SECTION 6.03. Fundamental Changes
66     SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions
66     SECTION 6.05. Asset Sales 68     SECTION 6.06. Sale and Leaseback
Transactions 69     SECTION 6.07. Restricted Payments; Certain Payments of
Indebtedness 69     SECTION 6.08. Transactions with Affiliates 70     SECTION
6.09. Restrictive Agreements 70

 

 iii 

 

 

SECTION 6.10. Unaffiliated Subordinated Indebtedness and Amendments to
Unaffiliated Subordinated Indebtedness Documents 70     SECTION 6.11. [Reserved]
71     SECTION 6.12. Financial Covenants 71     ARTICLE VII Events of Default 71
    ARTICLE VIII The Administrative Agent 74     ARTICLE IX Miscellaneous 80    
SECTION 9.01. Notices 80     SECTION 9.02. Waivers; Amendments 81     SECTION
9.03. Expenses; Indemnity; Damage Waiver 84     SECTION 9.04. Successors and
Assigns 85     SECTION 9.05. Survival 88     SECTION 9.06. Counterparts;
Integration; Effectiveness; Electronic Execution 89     SECTION 9.07.
Severability 89     SECTION 9.08. Right of Setoff 89     SECTION 9.09. Governing
Law; Jurisdiction; Consent to Service of Process 89     SECTION 9.10. WAIVER OF
JURY TRIAL 90     SECTION 9.11. Headings 90     SECTION 9.12. Confidentiality 91
    SECTION 9.13. Several Obligations; Nonreliance; Violation of Law 91    
SECTION 9.14. USA PATRIOT Act 92     SECTION 9.15. Disclosure 92     SECTION
9.16. Appointment for Perfection 92     SECTION 9.17. Releases of Subsidiary
Guarantors 92     SECTION 9.18. Interest Rate Limitation 92     SECTION 9.19. No
Advisory or Fiduciary Responsibility 93     SECTION 9.20. Acknowledgment and
Consent to Bail-In of EEA Financial Institutions 93     ARTICLE X Borrower
Guarantee 94

 

 iv 

 

 

SCHEDULES:

 

Commitment Schedule

Letter of Credit Commitment Schedule

Schedule 1.01 — Affiliated Subordinated Debt

Schedule 3.06 — Disclosed Matters

Schedule 3.14 — Capitalization and Subsidiaries

Schedule 3.15 — Financing Statements

Schedule 6.01 — Existing Indebtedness

Schedule 6.02 — Existing Liens

Schedule 6.04 — Existing Investments

 

EXHIBITS:

Exhibit A — Form of Assignment and Assumption

Exhibit B — List of Closing Documents

Exhibit C-1 — Form of Increasing Lender Supplement

Exhibit C-2 — Form of Augmenting Lender Supplement

Exhibit D — Form of Compliance Certificate

 

 v 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT dated as of June 30, 2016 (as it may be
amended or modified from time to time, this “Agreement”), among MYR GROUP INC.,
the Lenders party hereto, BMO HARRIS BANK N.A. and PNC BANK, NATIONAL
ASSOCIATION, as Co-Documentation Agents, BANK OF AMERICA, N.A., as Syndication
Agent and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

 

WHEREAS, the Borrower, the lenders party thereto and JPMorgan Chase Bank, N.A.,
as administrative agent thereunder, are currently party to the Credit Agreement,
dated as of December 21, 2011 (as amended, supplemented or otherwise modified
prior to the date hereof, the “Existing Credit Agreement”);

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent have entered
into this Agreement in order to (i) amend and restate the Existing Credit
Agreement in its entirety; (ii) re-evidence the “Obligations” under, and as
defined in, the Existing Credit Agreement, which shall be repayable in
accordance with the terms of this Agreement; and (iii) set forth the terms and
conditions under which the Lenders will, from time to time, make loans and
extend other financial accommodations to or for the benefit of the Borrower;

 

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that this Agreement amend and
restate in its entirety the Existing Credit Agreement and re-evidence the
obligations and liabilities of the Borrower outstanding thereunder, which shall
be payable in accordance with the terms hereof; and

 

WHEREAS, it is also the intent of the Borrower to confirm that all obligations
under the applicable “Loan Documents” (as referred to and defined in the
Existing Credit Agreement) shall continue in full force and effect as modified
or restated by the Loan Documents (as referred to and defined herein) and that,
from and after the Effective Date, all references to the “Credit Agreement”
contained in any such existing “Loan Documents” shall be deemed to refer to this
Agreement;

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

 

 

 

“Acquisition Holiday” means four consecutive fiscal quarters commencing with the
fiscal quarter in which a Permitted Acquisition occurs; provided that: (i) the
total consideration for such Permitted Acquisition (including, without
limitation, all cash payments, assumed Indebtedness, issued Equity Interests and
Earn-Outs in connection with such Permitted Acquisition) is greater than
$50,000,000; and (ii) the Borrower notifies the Administrative Agent in writing
that it wishes to increase the maximum Leverage Ratio permitted under Section
6.12(b) from 3.00 to 1.00 to 3.50 to 1.00, with such written notice being
delivered at least 10 Business Days prior to the date on which such Permitted
Acquisition is consummated; provided further, that (a) no more than two (2)
Acquisition Holidays shall occur during the term of this Agreement; (b) at least
two complete and consecutive fiscal quarters must elapse between the end of the
first Acquisition Holiday and the beginning of the second Acquisition Holiday;
and (c) no Default or Event of Default shall exist and be continuing or shall
result from (after giving pro forma effect to) the applicable Permitted
Acquisition and related increase to the maximum Leverage Ratio permitted under
Section 6.12(b) (with the understanding that the Borrower, upon the
Administrative Agent’s reasonable request, shall deliver written calculations
and certifications to evidence compliance with the foregoing).

 

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Affiliated Subordinated Debt” means any unsecured Indebtedness of the Borrower
or any Subsidiary provided by an Affiliate (other than the Borrower or any of
its Subsidiaries), the terms and conditions of which are set forth, and payment
of which is subordinated to the payment of the Secured Obligations, in each case
as provided in Schedule 1.01.

 

“Agent Party” has the meaning assigned to such term in Section 9.01(d).

 

“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof. As of the Effective Date, the Aggregate Commitment is
$250,000,000.

 

“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Canadian Dollars and
(iv) any other currency (x) that is a lawful currency (other than Dollars) that
is readily available and freely transferable and convertible into Dollars, (y)
for which a LIBO Screen Rate is available in the Administrative Agent’s
determination and (z) that is agreed to by the Administrative Agent, the Issuing
Banks and each of the Lenders; provided, that each of euro and Canadian Dollars
shall be Agreed Currencies so long as such currency, as applicable, is a lawful
currency that is readily available and freely transferable and convertible into
Dollars.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to:

 

(i) if the applicable Loan or Borrowing is denominated in Dollars, the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the applicable
Screen Rate (or if the applicable Screen Rate is not available for such one
month Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London
time on such day; and

 

 2 

 

 

(ii) if the applicable Loan or Borrowing is denominated in Canadian Dollars, the
Canadian Prime Rate.

 

Any change in the Alternate Base Rate due to a change in the Prime Rate, the
Canadian Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
Canadian Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate, respectively. For
the avoidance of doubt, if the Alternate Base Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

 

“Alternative Rate” has the meaning assigned to such term in Section 2.14(a).

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment; provided that, in
the case of Section 2.20 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

 

“Applicable Pledge Percentage” means 100%, but 65% in the case of a pledge of
Equity Interests of a Foreign Subsidiary to the extent a 100% pledge would cause
a Deemed Dividend Problem or Financial Assistance Problem.

 

“Applicable Rate” means, for any day, with respect to any ABR Loan or
Eurocurrency Loan, or with respect to the commitment fees payable hereunder, or
with respect to the participation fees payable hereunder on non-performance
Letters of Credit and performance Letters of Credit, as the case may be, the
applicable rate per annum set forth below under the caption “ABR Spread”,
“Eurocurrency Spread”, “Commitment Fee Rate”, “Non-Performance Letters of
Credit” or “Performance Letters of Credit”, as the case may be, based upon the
Borrower’s Leverage Ratio as of the most recent determination date, provided
that until the delivery to the Administrative Agent, pursuant to Section 5.01,
of the Borrower’s consolidated financial information for the Borrower’s first
fiscal quarter ending after the Effective Date, the “Applicable Rate” shall be
the applicable rate per annum set forth below in Category 1 (unless such
financial statements demonstrate that Category 2, 3, 4, or 5 should have been
applicable during such period, in which case such other Category shall be deemed
to be applicable during such period) and adjustments to the Applicable Rate then
in effect shall thereafter be effected in accordance with the paragraph below:

 

 3 

 

 

Leverage Ratio  Eurocurrency
Spread   ABR
Spread   Commitment
Fee Rate   Non-
Performance
Letters of
Credit   Performance
Letters of
Credit  Category 1
< 1.25 to 1.0   1.00%   0%   0.20%   1.00%   0.50% Category 2
> 1.25 to 1.0 but
< 1.75 to 1.0   1.25%   0.25%   0.20%   1.25%   0.625% Category 3
> 1.75 to 1.0 but
< 2.25 to 1.0   1.50%   0.50%   0.25%   1.50%   0.75% Category 4
> 2.25 to 1.0 but
< 2.75 to 1.0   1.75%   0.75%   0.30%   1.75%   0.875% Category 5
> 2.75 to 1.0   2.00%   1.00%   0.375%   2.00%   1.00%

 

For purposes of the foregoing, (a) the Applicable Rate shall be determined as of
the end of each fiscal quarter of the Borrower based upon the Borrower’s annual
or quarterly consolidated financial statements delivered pursuant to Section
5.01 and (b) each change in the Applicable Rate resulting from a change in the
Leverage Ratio shall be effective during the period commencing on and including
five (5) Business Days after the date of delivery to the Administrative Agent of
such consolidated financial statements indicating such change and ending on the
date immediately preceding the effective date of the next such change, provided
that the Leverage Ratio shall be deemed to be in Category 5 at the option of the
Administrative Agent or at the request of the Required Lenders if the Borrower
fails to deliver the annual or quarterly consolidated financial statements
required to be delivered by it pursuant to Section 5.01, during the period from
the expiration of the time for delivery thereof until five (5) Business Days
after such consolidated financial statements are delivered.

 

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

 

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

 

“Augmenting Lender” has the meaning assigned to such term in Section 2.04.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Available Revolving Commitment” means, at any time with respect to any Lender,
the Commitment of such Lender then in effect minus the Revolving Exposure of
such Lender at such time.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Banking Services” means each and any of the following bank services provided to
the Borrower or any Subsidiary by any Lender or any of its Affiliates: (a)
commercial credit cards, (b) stored value cards and (c) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services).

 

 4 

 

 

“Banking Services Agreement” means any agreement entered into by the Borrower or
any Subsidiary in connection with Banking Services.

 

“Banking Services Obligations” means any and all obligations of the Borrower or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now or hereafter in effect, or any successor thereto, as
hereafter amended.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business, appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Bonding Obligations” means any and all obligations of the Borrower or any of
its Subsidiaries to any Person to secure or assure the performance of any bid,
contract, lease or statutory obligation, or otherwise constituting a bid,
performance, return-of-money, surety, appeal or payment bond, contract or like
undertaking, in each case, entered into by the Borrower or such Subsidiary in
the ordinary course of business or in connection with a transaction permitted
hereby.

 

“Borrower” means MYR Group Inc., a Delaware corporation.

 

“Borrowing” means Revolving Loans of the same Type, made, advanced, converted or
continued on the same date and, in the case of a Eurocurrency Loan, as to which
a single Interest Period is in effect.

 

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

 

 5 

 

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan
for a LIBO Quoted Currency, the term “Business Day” shall also exclude any day
on which banks are not open for general business in London, and in addition,
with respect to any date for the payment or purchase of, or the fixing of an
interest rate in relation to Canadian Dollars, the term “Business Day” shall
also exclude any day on which banks are not open for general business in
Toronto, Ontario and, if the Borrowings or LC Disbursements which are the
subject of a borrowing, drawing, payment, reimbursement or rate selection are
denominated in euro, the term “Business Day” shall also exclude any day on which
the TARGET2 payment system is not open for the settlement of payments in euro.

 

“Canadian Dollars” means the lawful currency of Canada.

 

“Canadian Prime Rate” means, on any day, the rate determined by the
Administrative Agent to be the higher of (i) the rate equal to the PRIMCAN Index
rate that appears on the Bloomberg screen at 10:15 a.m. Toronto time on such day
(or, in the event that the PRIMCAN Index is not published by Bloomberg, any
other information services that publishes such index from time to time, as
selected by the Administrative Agent in its reasonable discretion) and (ii) the
average rate for 30 day Canadian Dollar bankers’ acceptances that appears on the
Reuters Screen CDOR Page (or, in the event such rate does not appear on such
page or screen, on any successor or substitute page or screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time, as selected by the Administrative Agent
in its reasonable discretion) at 10:15 a.m. Toronto time on such day (the “CDOR
Rate”), plus 1% per annum; provided, that if the PRIMCAN Index rate or the CDOR
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement. Any change in the Canadian Prime Rate due to a change in the
PRIMCAN Index or the CDOR Rate shall be effective from and including the
effective date of such change in the PRIMCAN Index or CDOR Rate, respectively.

 

“Capital Lease Obligations” of any Person as of the date of determination, means
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

 

“CDOR Screen Rate” means, with respect to any Interest Period, the average rate
as administered by the Investment Industry Regulatory Organization of Canada (or
any other Person that takes over the administration of such rate) for bankers
acceptances with a tenor equal in length to such Interest Period as displayed on
CDOR page of the Reuters screen or, in the event such rate does not appear on
such Reuters page, on any successor or substitute page on such screen or service
that displays such rate, or on the appropriate page of such other information
service that publishes such rate as shall be selected by the Administrative
Agent from time to time in its reasonable discretion; provided that if the CDOR
Screen Rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement.

 

“Change in Control” means (i) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Borrower (calculated on a fully diluted
basis taking into account all options or other rights to acquire voting common
Equity Interests of the Borrower then outstanding, regardless of whether such
options or other rights are then currently exercisable); or (ii) occupation at
any time of a majority of the seats (other than vacant seats) on the board of
directors of the Borrower by Persons who were not nominated or appointed by the
board of directors of the Borrower.

 

 6 

 

 

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.

 

“Co-Documentation Agent” means each of BMO Harris Bank N.A. and PNC Bank,
National Association, in its capacity as co-documentation agent for the credit
facility evidenced by this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means any and all property owned by any Loan Party, now existing or
hereafter acquired, that may at any time be or become subject to a security
interest or Lien in favor of Administrative Agent, on behalf of itself and the
Holders of Secured Obligations, to secure the Secured Obligations; provided,
however, that Collateral shall not include (i) Excluded Assets and (ii) Equity
Interests in excess of the Applicable Pledge Percentage in any First Tier
Foreign Subsidiary that is a Pledge Subsidiary.

 

“Collateral Documents” means, collectively, the Security Agreement and all other
agreements, instruments and documents executed in connection with this Agreement
that are intended to create or evidence Liens on the Collateral for the purpose
of securing the Secured Obligations, including all other security agreements,
pledge agreements, loan agreements, notes, guarantees, subordination agreements,
pledges, powers of attorney, consents, assignments, contracts, fee letters,
notices, leases, financing statements and all other written matter whether
heretofore, now, or hereafter executed by the Borrower or any of its Material
Subsidiaries and delivered to the Administrative Agent.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Revolving Exposure hereunder, as such commitment may be
(a) reduced or terminated from time to time pursuant to Section 2.09, (b)
increased from time to time pursuant to Section 2.04 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Commitment is set
forth on the Commitment Schedule, or in the Assignment and Assumption or other
documentation contemplated hereby pursuant to which such Lender shall have
assumed its Commitment, as applicable.

 

“Commitment Schedule” means the Schedule attached hereto identified as such.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

 7 

 

 

“Communications” has the meaning assigned to such term in Section 9.01(d).

 

“Computation Date” has the meaning assigned to such term in Section 2.05.

 

“Consolidated EBITDA” means, for any period, Net Income for such period plus (a)
without duplication and to the extent deducted in determining Net Income for
such period, the sum of (i) Interest Expense for such period, (ii) income tax
expense for such period, (iii) all amounts attributable to depreciation and
amortization expense for such period, (iv) any extraordinary non-cash charges
for such period, (v) any non-cash costs, charges or expenses relating to cost
savings, operating expense reductions, consolidations and integration costs, and
other non-cash restructuring charges, (vi) any cash restructuring charges, not
in excess of $10,000,000 in the aggregate during the term of this Agreement
(provided, that the amount of any expenses added back to Net Income pursuant to
clause (vii)(y) below shall be deducted dollar-for-dollar from the $10,000,000
available under this clause (vi)), (vii) one-time non-recurring expenses in
connection with (x) activities related to the Borrower’s board of directors as
disclosed to the Administrative Agent prior to the Effective Date, not in excess
of $1,000,000 in the aggregate for the fiscal quarters ended March 31, 2016,
June 30, 2016, September 30, 2016 and December 31, 2016 and (y) activities
related to the Borrower’s board of directors substantially similar to those
disclosed to the Administrative Agent prior to Effective Date, not in excess of
$1,000,000 in the aggregate for the fiscal years ended 2017, 2018, 2019, 2020
and 2021 (provided, that the $1,000,000 available under this clause (vii)(y)
shall be reduced dollar-for-dollar to the extent that cash restructuring charges
are added back to Net Income in excess of $9,000,000 under clause (vi) above),
and (viii) any other non-cash charges for such period (but excluding any
non-cash charge in respect of an item that was included in Net Income in a prior
period and any non-cash charge that relates to the write-down or write-off of
inventory), minus (b) without duplication and to the extent included in Net
Income, (i) any cash payments made during such period in respect of non-cash
charges described in clause (a)(v) taken in a prior period and (ii) any
extraordinary gains and any non-cash items of income for such period, all
calculated for the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP.

 

“Consolidated Net Worth” means, as of the date of any determination thereof, the
consolidated stockholders’ equity of the Borrower and its Subsidiaries
calculated in accordance with GAAP on a consolidated basis as of such date.

 

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

 

“Consolidated Total Indebtedness” means, at any date, the aggregate principal
amount of all Indebtedness of the Borrower and its Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.

 

“Credit Party” means the Administrative Agent, each Issuing Bank, or any other
Lender.

 

 8 

 

 

“Deemed Dividend Problem” means, with respect to any Foreign Subsidiary, such
Foreign Subsidiary’s accumulated and undistributed earnings and profits being
deemed to be repatriated to the Borrower or the applicable parent Domestic
Subsidiary under Section 956 of the Code and the effect of such repatriation
causing materially adverse tax consequences to the Borrower or such parent
Domestic Subsidiary, in each case as determined by the Borrower in its
commercially reasonable judgment acting in good faith and in consultation with
its legal and tax advisors.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means, subject to the last sentence of Section 2.20, any
Lender that (a) has failed, within two (2) Business Days of the date required to
be funded or paid, to (i) fund any portion of its Loans, (ii) fund any portion
of its participations in Letters of Credit or (iii) pay over to any Credit Party
any other amount required to be paid by it hereunder, unless, in the case of
clause (i) above, such Lender notifies the Administrative Agent in writing that
such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified the
Borrower or any Credit Party in writing, or has made a public statement to the
effect, that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good faith determination
that a condition precedent (specifically identified and including the particular
default, if any) to funding a Loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three (3) Business Days after request by a Credit Party, acting
in good faith, to provide a certification in writing from an authorized officer
of such Lender that it will comply with its obligations to fund prospective
Loans and participations in then outstanding Letters of Credit under this
Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance reasonably satisfactory to it and the
Administrative Agent, or (d) has become the subject of (A) a Bankruptcy Event or
(B) a Bail-In Action.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

 

“Dollar Amount” of any currency at any date means (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent amount thereof in
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.05.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of the United States of America, any state thereof or in the
District of Columbia.

 

“Earn-Out” means those certain obligations of the Borrower or any Subsidiary
arising in connection with any acquisition of assets or businesses permitted
under Section 6.04 to the seller of such assets or businesses, the payment of
which is dependent on the future earnings or performance of such assets or
businesses, and in each case as determined in accordance with GAAP.

 

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

 

 9 

 

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

 

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and any Issuing Bank and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date means the equivalent in such currency of such amount of Dollars, calculated
on the basis of the Exchange Rate for such other currency at 11:00 a.m., London
time, on the date on or as of which such amount is to be determined.

 

 10 

 

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or Section
302 of ERISA), whether or not waived, with respect to any Plan; (c) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Borrower or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition upon
the Borrower or any of its ERISA Affiliates of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“euro” and/or “€” means the single currency of the Participating Member States.

 

“Eurocurrency” when used in reference to a currency means an Agreed Currency and
when used in reference to any Loan or Borrowing, means that such Loan, or the
Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate.

 

“Eurocurrency Payment Office” of the Administrative Agent means, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Borrower and each Lender.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of Dollars with such Foreign Currency, for delivery two
Business Days later; provided, that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Borrower, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

 

 11 

 

 

“Excluded Assets” means (i) any property (x) subject to any “certificate of
title” (as defined in the UCC), (y) subject to any lease or other right-of-use
agreement or constituting a leasehold or similar interest or (z) constituting
any real property or interest therein or any “fixtures” (as defined in the UCC)
related thereto and (ii) any Equity Interest in a Permitted Joint Venture.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the Guarantee of such Loan Party or the
grant of such security interest becomes effective with respect to such Specified
Swap Obligation. If a Specified Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Specified Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) Taxes imposed on (or
measured by) its net income by the United States of America, or by the
jurisdiction (or any political subdivision or taxing authority thereof or
therein) under the laws of which such recipient is organized (or in which such
recipient is resident for income tax purposes) or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits Taxes or backup withholding Taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower is located, (c) in the case of a Lender
(other than an assignee pursuant to a request by the Borrower under Section
2.19(b)), any withholding Tax that is (i) imposed on amounts payable to such
Lender at the time such Lender becomes a party to this Agreement (or designates
a new lending office), except to the extent that such Lender (or its assignor,
if any) was entitled, immediately prior to the designation of a new lending
office (or such assignment), to receive additional amounts from the Borrower
with respect to such withholding tax pursuant to Section 2.17(a), or (ii) is
attributable to such Lender’s failure to comply with Section 2.17(e) and (d) any
U.S. Federal withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement” has the meaning assigned to such term in the
recitals hereto.

 

“Extended Letter of Credit” is defined in Section 2.06(c).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official administrative guidance thereunder or interpretations
thereof and any agreement entered into pursuant to Section 1471(b)(1) of the
Code.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate. For the avoidance of doubt, if the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.

 

 12 

 

 

“Financial Assistance Problem” means, with respect to any Foreign Subsidiary,
the inability of such Foreign Subsidiary to become a Subsidiary Guarantor or to
permit its Equity Interests from being pledged pursuant to a pledge agreement on
account of legal or financial limitations imposed by the jurisdiction of
organization of such Foreign Subsidiary or other relevant jurisdictions having
authority over such Foreign Subsidiary, in each case as determined by the
Borrower in its commercially reasonable judgment acting in good faith and in
consultation with its legal and tax advisors.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

 

“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Borrower and its Domestic Subsidiaries directly
owns or controls more than 50% of such Foreign Subsidiary’s issued and
outstanding Equity Interests.

 

“Foreign Currencies” means Agreed Currencies other than Dollars.

 

“Foreign Currency Exposure” has the meaning assigned to such term in Section
2.11(c).

 

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.

 

“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.

 

“Foreign Currency Sublimit” means $50,000,000.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

 

“Funding Account” means the deposit account of the Borrower to which the
Administrative Agent is authorized by the Borrower to transfer the proceeds of
any Borrowings requested or authorized pursuant to this Agreement.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

 13 

 

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated as hazardous or toxic or as a
pollutant or contaminant pursuant to any Environmental Law.

 

“Holders of Secured Obligations” means the holders of the Secured Obligations
from time to time and includes (i) each Lender and each Issuing Bank in respect
of its Loans and LC Exposure respectively, (ii) the Administrative Agent, the
Issuing Banks and the Lenders in respect of all other present and future
obligations and liabilities of the Borrower and each other Loan Party of every
type and description arising under or in connection with the Credit Agreement or
any other Loan Document, (iii) each Lender and Affiliate of such Lender in
respect of Swap Agreements and Banking Services Agreements entered into with
such Person by the Borrower or any other Loan Party, (iv) each indemnified party
under Section 9.03 in respect of the obligations and liabilities of the Borrower
to such Person hereunder and under the other Loan Documents, and (v) their
respective successors and (in the case of a Lender, permitted) transferees and
assigns.

 

“Hostile Acquisition” means (a) the acquisition of the Equity Interests of a
Person through a tender offer or similar solicitation of the owners of such
Equity Interests which has not been approved (prior to such acquisition) by the
board of directors (or any other applicable governing body) of such Person or by
similar action if such Person is not a corporation and (b) any such acquisition
as to which such approval has been withdrawn.

 

“Immaterial Subsidiary” means each of the following Subsidiaries so long as each
such Subsidiary is an inactive entity with no assets or liabilities (other than
arising from or relating to past inactivity or nonuse of such Person or
otherwise associated with the dissolution of such Person): ComTel Technology,
Inc., a Colorado corporation, MYRPower, Inc., a Delaware corporation, Myers
International, Inc., a Delaware corporation, Hawkeye Construction, Inc., an
Oregon corporation, MYR Real Estate Holdings Alaska, LLC, a Delaware limited
liability company, and Sturgeon Transmission Services, LLC, a Delaware limited
liability company.

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

 

“Increasing Lender” has the meaning assigned to such term in Section 2.04.

 

“Incremental Term Loan” has the meaning assigned to such term in Section 2.04.

 

 14 

 

 

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.04.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others, (h)
all Capital Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (j) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances, (k) the Net Mark-to-Market Exposure
of such Person under each Swap Agreement to the extent entered into for
investment or speculative purposes and (l) obligations under any liquidated
Earn-Out. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

 

“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under any Loan Document.

 

“Ineligible Institution” has the meaning assigned to such term in Section
9.04(b).

 

“Information Memorandum” means the Confidential Information Memorandum dated
June 2016 relating to the Borrower and the Transactions.

 

“Interest Coverage Ratio” means, for any period, the ratio of (a) Consolidated
EBITDA for such period to (b) Interest Expense for such period.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.

 

“Interest Expense” means, with reference to any period, total interest expense
(including that attributable to Capital Lease Obligations but excluding, for so
long as such items are reported as interest expense in the Borrower’s and its
Subsidiaries’ financial statements, amortized costs, fees and expenses incurred
in connection with the Loan Documents, including, without limitation, Letter of
Credit fees) of the Borrower and its Subsidiaries for such period with respect
to all outstanding Indebtedness of the Borrower and its Subsidiaries (including
all commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financing and net costs under Swap
Agreements in respect of interest rates to the extent such net costs are
allocable to such period in accordance with GAAP), calculated on a consolidated
basis for the Borrower and its Subsidiaries for such period in accordance with
GAAP.

 

 15 

 

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and the Maturity Date, and (b) with
respect to any Eurocurrency Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and the Maturity
Date.

 

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, in each case as the Borrower may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to a Eurocurrency Borrowing that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the applicable Screen
Rate for the longest period (for which the applicable Screen Rate is available
for the applicable currency) that is shorter than the Impacted Interest Period
and (b) the applicable Screen Rate for the shortest period (for which the
applicable Screen Rate is available for the applicable currency) that exceeds
the Impacted Interest Period, in each case, at such time.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuing Bank” means each of (i) JPMorgan Chase Bank, N.A., (ii) Bank of
America, N.A., (iii) BMO Harris Bank, N.A. and (iv) any other Lender that
becomes an Issuing Bank pursuant to Sections 2.06(m), each in its capacity as an
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.06(i). Any Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.

 

“LC Collateral Account” has the meaning assigned to such term in Section
2.06(j).

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Borrower at such time. The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time. For
all purposes of this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

 

 16 

 

 

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to Section 2.04 or
pursuant to an Assignment and Assumption, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption. Unless the
context otherwise requires, the term “Lenders” includes the Issuing Banks.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder. The
initial amount of each initial Issuing Bank’s Letter of Credit Commitment is set
forth on the Letter of Credit Commitment Schedule, or if an Issuing Bank has
entered into an Assignment and Assumption, the amount set forth for such Issuing
Bank as its Letter of Credit Commitment in the Register maintained by the
Administrative Agent; each Issuing Bank’s Letter of Credit Commitment may be
decreased or increased from time to time with the written consent of the
Borrower, the Administrative Agent and the Issuing Banks (provided that any
increase in the Letter of Credit Commitment with respect to any Issuing Bank, or
any decrease in the Letter of Credit Commitment to an amount not less than any
Issuing Bank’s Letter of Credit Commitment as of the Effective Date, shall only
require the consent of the Borrower and such Issuing Bank).

 

“Letter of Credit Commitment Schedule” means the Schedule attached hereto
identified as such.

 

“Leverage Ratio” means, on any date, the ratio of (a) Consolidated Total
Indebtedness on such date to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters ended on such date (or, if such date is not the last
day of a fiscal quarter, ended on the last day of the fiscal quarter most
recently ended prior to such date).

 

“LIBO Rate” means, with respect to (A) any Eurocurrency Borrowing denominated in
any LIBO Quoted Currency and for any applicable Interest Period, the LIBO Screen
Rate at approximately 11:00 a.m., London time, on the Quotation Day for such
currency and Interest Period and (B) any Eurocurrency Borrowing in Canadian
Dollars and for any applicable Interest Period, the CDOR Screen Rate for
Canadian Dollars at approximately 11:00 a.m., Toronto time on the Quotation Day
for Canadian Dollars and such Interest Period; provided that, if the LIBO Screen
Rate or the CDOR Screen Rate, as applicable, shall not be available at such time
for such Interest Period (the “Impacted Interest Period”), then the LIBO Rate
for such currency and such Interest Period shall be the Interpolated Rate;
provided that, if any Interpolated Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement. It is understood and agreed
that all of the terms and conditions of this definition of “LIBO Rate” shall be
subject to Section 2.14.

 

“LIBO Quoted Currency” means Dollars, euro and any other Agreed Currency (other
than Canadian Dollars).

 

“LIBO Screen Rate” means, for any day and time, with respect for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for such LIBO Quoted Currency for a period equal in length to such
Interest Period as displayed on such day and time on pages LIBOR01 or LIBOR02 of
the Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion); provided that if the
LIBO Screen Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.

 

 17 

 

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
this Agreement, any Letter of Credit applications, the Collateral Documents, the
Subsidiary Guaranty, and all other agreements, instruments, documents and
certificates identified in Section 4.01 executed and delivered to, or in favor
of, the Administrative Agent or any Lenders and including all other pledges,
powers of attorney, consents, assignments, contracts, notices, letter of credit
agreements and all other written matter whether heretofore, now or hereafter
executed by or on behalf of any Loan Party and delivered to the Administrative
Agent or any Lender in connection with the Agreement or the transactions
contemplated thereby. Any reference in the Agreement or any other Loan Document
to a Loan Document shall include all appendices, exhibits or schedules thereto,
and all amendments, restatements, supplements or other modifications thereto,
and shall refer to the Agreement or such Loan Document as the same may be in
effect at any and all times such reference becomes operative.

 

“Loan Parties” means the Borrower and the Subsidiary Guarantors.

 

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement.

 

“Local Time” means (i) Chicago time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars, (ii) London, England time in the case of a
Loan, Borrowing or LC Disbursement denominated in any Foreign Currency other
than Canadian Dollars and (iii) local time at the place of the relevant Loan,
Borrowing or LC Disbursement (or such earlier local time as is necessary for the
relevant funds to be received and transferred to the Administrative Agent for
same day value on the date the relevant reimbursement obligation is due) in the
case of a Loan, Borrowing or LC Disbursement which is denominated in Canadian
Dollars.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property or financial condition of the Borrower and the Subsidiaries
taken as a whole or (b) the rights of or benefits available to the
Administrative Agent, an Issuing Bank or the Lenders under the Loan Documents.

 

“Material Foreign Subsidiary” means (a) as of the Effective Date, MYR Group
Construction Canada, Ltd. and (b) after the Effective Date, (i) any First Tier
Foreign Subsidiary designated in writing by the Borrower to the Administrative
Agent as a “Material Foreign Subsidiary” and (ii) each First Tier Foreign
Subsidiary (A) which, as of the most recent fiscal quarter of the Borrower, for
the period of four consecutive fiscal quarters then ended, for which financial
statements have been delivered pursuant to Section 5.01, contributed greater
than ten percent (10%) of the Borrower’s Consolidated EBITDA for such period or
(B) which contributed greater than ten percent (10%) of the Borrower’s
Consolidated Total Assets as of such date; provided that, if at any time the
aggregate amount of Consolidated EBITDA or Consolidated Total Assets
attributable to all First Tier Foreign Subsidiaries that are not Material
Foreign Subsidiaries exceeds twenty percent (20%) of Consolidated EBITDA for any
such period or twenty percent (20%) of Consolidated Total Assets as of the end
of any such fiscal quarter, the Borrower (or, in the event the Borrower has
failed to do so within ten (10) days, the Administrative Agent) shall designate
sufficient First Tier Foreign Subsidiaries as “Material Foreign Subsidiaries” to
eliminate such excess, and such designated First Tier Foreign Subsidiaries shall
for all purposes of this Agreement constitute Material Foreign Subsidiaries.

 

 18 

 

 

“Material Indebtedness” means Indebtedness (other than the Loans, any Letters of
Credit and any Affiliated Subordinated Debt), or obligations in respect of one
or more Swap Agreements, of any one or more of the Borrower and its Subsidiaries
in an aggregate principal amount exceeding $10,000,000. For purposes of
determining Material Indebtedness, the “obligations” of the Borrower or any
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Subsidiary would be required to pay if such Swap Agreement were terminated
at such time.

 

“Material Subsidiary” means (a) as of the Effective Date, Harlan Electric
Company, The L. E. Myers Co., Sturgeon Electric Company, Inc., Great
Southwestern Construction, Inc., MYR Transmission Services, Inc., E.S. Boulos
Company, MYR Real Estate Holdings, LLC, MYR Equipment, LLC, High Country Line
Construction, Inc., GSW Integrated Services, LLC and Sturgeon Electric
California, LLC and (b) after the Effective Date, (i) any Subsidiary designated
in writing by the Borrower to the Administrative Agent as a “Material
Subsidiary” and (ii) each Subsidiary (A) which, as of the most recent fiscal
quarter of the Borrower, for the period of four consecutive fiscal quarters then
ended, for which financial statements have been delivered pursuant to Section
5.01, contributed greater than ten percent (10%) of the Borrower’s Consolidated
EBITDA for such period or (B) which contributed greater than ten percent (10%)
of the Borrower’s Consolidated Total Assets as of such date; provided that, if
at any time the aggregate amount of Consolidated EBITDA or Consolidated Total
Assets attributable to all Subsidiaries that are not Material Subsidiaries
exceeds twenty percent (20%) of Consolidated EBITDA for any such period or
twenty percent (20%) of Consolidated Total Assets as of the end of any such
fiscal quarter, the Borrower (or, in the event the Borrower has failed to do so
within ten (10) days, the Administrative Agent) shall designate sufficient
Subsidiaries as “Material Subsidiaries” to eliminate such excess, and such
designated Subsidiaries shall for all purposes of this Agreement constitute
Material Subsidiaries; provided, further, that no Foreign Subsidiary shall be
designated as a Material Subsidiary.

 

“Maturity Date” means June 30, 2021 or any earlier date on which the Commitments
are reduced to zero or otherwise terminated pursuant to the terms hereof in
accordance with Article VII.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

 19 

 

 

“Net Income” means, for any period, the consolidated net income (or loss) of the
Borrower and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded (a) the income (or deficit) of
any Person accrued prior to the date it becomes a Subsidiary of the Borrower or
is merged into or consolidated with the Borrower or any of its Subsidiaries, (b)
the income (or deficit) of any Person (other than a Subsidiary of the Borrower)
in which the Borrower or any of its Subsidiaries has an ownership interest,
except to the extent that any such income is actually received by the Borrower
or such Subsidiary in the form of dividends or similar distributions and (c) the
undistributed earnings of any Subsidiary of the Borrower to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any contractual obligation (other
than under any Loan Document) or Requirement of Law applicable to such
Subsidiary.

 

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Swap Agreements. “Unrealized losses” means
the fair market value of the cost to such Person of replacing such Swap
Agreements as of the date of determination (assuming the Swap Agreements were to
be terminated as of that date), and “unrealized profits” means the fair market
value of the gain to such Person of replacing such Swap Agreement as of the date
of determination (assuming such Swap Agreement were to be terminated as of that
date).

 

“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(e).

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Loan Parties to the
Lenders or to any Lender, the Administrative Agent, the Issuing Banks or any
indemnified party arising under the Loan Documents, in each case whether
existing on the Original Effective Date or arising thereafter, whether all such
obligations arise or accrue before or after the commencement of any bankruptcy,
insolvency or receivership proceedings, including, without limitation, interest
and fees accruing pre-petition or post-petition and costs, expenses, and
attorneys’ and paralegals’ fees, whenever incurred (and whether or not such
claims, interest, costs, expenses or fees are allowed or allowable in any such
proceeding).

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Original Effective Date” means December 21, 2011.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurocurrency borrowings by U.S.–managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

 

 20 

 

 

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.

 

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

 

“Participant” has the meaning assigned to such term in Section 9.04(c).

 

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

 

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

 

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise but excluding in any event a Hostile Acquisition) or
series of related acquisitions by the Borrower or any Subsidiary of all or
substantially all the assets of, or more than fifty percent (50%) of the Equity
Interests in, a Person or division or line of business of a Person if, at the
time of and immediately after giving effect thereto, (a) no Default has occurred
and is continuing or would arise after giving effect thereto, (b) such Person or
division or line of business is engaged in the same or a similar line of
business as the Borrower and the Subsidiaries or business reasonably related
thereto, (c) all actions required to be taken with respect to such acquired or
newly formed Subsidiary under Section 5.11 shall have been taken, (d) the
Borrower and the Subsidiaries are in compliance, on a pro forma basis reasonably
acceptable to the Administrative Agent after giving effect to such acquisition
(without giving effect to any cost savings), with the covenants contained in
Section 6.12 recomputed as of the last day of the most recently ended fiscal
quarter of the Borrower for which financial statements are available, as if such
acquisition (and any related incurrence or repayment of Indebtedness, with any
new Indebtedness being deemed to be amortized over the applicable testing period
in accordance with its terms) had occurred on the first day of each relevant
period for testing such compliance and the Borrower shall have delivered to the
Administrative Agent a certificate of a Financial Officer of the Borrower to
such effect, together with all relevant financial information, statements and
projections requested by the Administrative Agent, (e) in the case of an
acquisition or merger involving the Borrower or a Subsidiary, the Borrower or
such Subsidiary is the surviving entity of such merger and/or consolidation and
(f) at the time of the consummation of such acquisition and immediately after
giving effect (on a pro forma basis) thereto, the Leverage Ratio shall be at
least 0.25 below the maximum Leverage Ratio permitted under Section 6.12(b) at
such time (after giving effect to any Acquisition Holiday then in effect or to
be elected in connection with such proposed Permitted Acquisition).

 

 21 

 

 

“Permitted Encumbrances” means:

 

(a)          Liens imposed by law for taxes that are not more than 60 days past
due or which can thereafter be paid without penalty or which are being contested
in compliance with Section 5.04;

 

(b)          carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other similar Liens imposed by law or arising in the ordinary course of
business and securing obligations that are not overdue by more than 60 days or
are being contested in compliance with Section 5.04;

 

(c)          Liens and deposits arising in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws and regulations;

 

(d)          Liens and deposits in connection with Bonding Obligations;

 

(e)          judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII; and

 

(f)          easements, zoning restrictions and other governmental restrictions
on use, rights of way, permits, conditions, servitudes, exceptions, covenants,
restrictions and all other encumbrances on or in respect of real property or any
interest therein that do not materially interfere with the ordinary conduct of
business of the Borrower or any Subsidiary; and

 

(g)          Liens securing the obligations of the Borrower or any of its
Subsidiaries under any leases, right-of-use or similar agreement (but only with
respect to the property so leased or used) that do not constitute Capital Lease
Obligations;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Investments” means:

 

(a)          money market funds that (i) comply with the criteria set forth in
SEC Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by
S&P and Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000; and

 

(b)          investments permitted by the Borrower’s investment policy as such
policy is in effect, and as disclosed to the Administrative Agent and the
Lenders, prior to the Effective Date (as such policy may be amended, restated,
supplemented or otherwise modified from time to time with the consent of the
Required Lenders, not to be unreasonably withheld, conditioned or delayed)
including, without limitation, investments in U.S. treasury bills and notes,
U.S. federal agency securities, collateralized repurchase agreements, domestic
certificates of deposit, banker’s acceptances, eurodollar time deposits,
Canadian Dollar deposits held by a Canadian Subsidiary, domestic commercial
paper, corporate notes and bonds, municipal securities and certain mutual funds,
in each case, as permitted thereunder.

 

“Permitted Joint Venture” means any Person (i) that is formed by or consists of,
or the Equity Interests of which are directly owned by, a Loan Party, on one
hand, and a third party, on the other hand, and (ii) that is formed for the
purpose of entering into and performing under one or more contracts, with
respect to a single project or series of related projects, pursuant to which
such Person agrees to deliver goods and services substantially similar to the
goods and services the Borrower and its Subsidiaries agree to deliver in the
ordinary course of business.

 

 22 

 

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

 

“Pledge Subsidiary” means each Domestic Subsidiary (other than any Immaterial
Subsidiary) and First Tier Foreign Subsidiary which is, in each case, a direct
Subsidiary of the Borrower or a direct Subsidiary of a Material Subsidiary.

 

“Portfolio Interest Exemption” has the meaning assigned to such term in Section
2.17(e).

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Canadian Dollars, the first day of such
Interest Period, (ii) if the currency is euro, the day that is two (2) TARGET2
Days before the first day of such Interest Period, and (iii) for any other
currency, two (2) Business Days prior to the commencement of such Interest
Period (unless, in each case, market practice differs in the relevant market
where the LIBO Rate for such currency is to be determined, in which case the
Quotation Day will be determined by the Administrative Agent in accordance with
market practice in such market (and if quotations would normally be given on
more than one day, then the Quotation Day will be the last of those days)).

 

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the applicable time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period:

 

(a)          in relation to Loans in Canadian Dollars, as the rate at which the
relevant Reference Bank is willing to extend credit by the purchase of bankers
acceptances which have been accepted by banks which are for the time being
customarily regarded as being of appropriate credit standing for such purpose
with a term to maturity equal to the relevant period; and

 

(b)          in relation to Loans in any currency other than Canadian Dollars,
as the rate at which the relevant Reference Bank could borrow funds in the
London (or other applicable) interbank market in the relevant currency and for
the relevant period, were it to do so by asking for and then accepting interbank
offers in reasonable market size in that currency and for that period.

 

“Reference Banks” means the principal London (or other applicable) offices of
JPMorgan Chase Bank, N.A. and such other banks as may be appointed by the
Administrative Agent in consultation with the Borrower. No Lender shall be
obligated to be a Reference Bank without its consent.

 

 23 

 

 

“Register” has the meaning assigned to such term in Section 9.04(b).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and such
Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having Revolving Exposures and
unused Commitments representing more than 50% of the sum of the total Revolving
Exposures and unused Commitments at such time; provided, that at any time there
are three (3) or more Lenders, at least three (3) of such Lenders must approve
any amendment or modification requiring the consent of the Required Lenders;
provided further, that at any time there are fewer than three (3) Lenders, all
Lenders must approve any such amendment or modification requiring the consent of
the Required Lenders.

 

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Restricted Payment” means (i) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or (ii) any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any option, warrant or other
right to acquire any such Equity Interests in the Borrower or (iii) any payment
in respect of Affiliated Subordinated Debt.

 

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure at such time.

 

“Revolving Loan” means a Loan made pursuant to Section 2.01(a).

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Cuba, Iran, North Korea, Sudan, Syria and Crimea).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any European Union member state, Her Majesty’s Treasury of the United Kingdom,
or other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, any European Union member
state, Her Majesty’s Treasury of the United Kingdom, or other relevant sanctions
authority.

 

 24 

 

 

“SEC” means the United States Securities and Exchange Commission.

 

“Secured Obligations” means all Obligations, together with all Swap Obligations
and Banking Services Obligations owing to one or more Lenders or their
respective Affiliates, in each case whether now existing or hereafter arising,
whether all such obligations arise or accrue before or after the commencement of
any bankruptcy, insolvency or receivership proceedings, including, without
limitation, interest and fees accruing pre-petition or post-petition and costs,
expenses, and attorneys’ and paralegals’ fees, whenever incurred (and whether or
not such claims, interest, costs, expenses or fees are allowed or allowable in
any such proceeding); provided that the definition of “Secured Obligations”
shall not create or include any guarantee by any Loan Party of (or grant of
security interest by any Loan Party to support, as applicable) any Excluded Swap
Obligations of such Loan Party for purposes of determining any obligations of
any Loan Party.

 

“Security Agreement” means that certain Pledge and Security Agreement (including
any and all supplements thereto), dated as of the date hereof, between the Loan
Parties and the Administrative Agent, for the benefit of the Administrative
Agent and the other Holders of Secured Obligations, and any other pledge or
security agreement entered into, after the date of this Agreement by any other
Loan Party (as required by this Agreement or any other Loan Document), or any
other Person, as the same may be amended, restated or otherwise modified from
time to time.

 

“Screen Rate” means the LIBO Screen Rate and the CDOR Screen Rate collectively
and individually as the context may require.

 

“Specified Ancillary Obligations” means all obligations and liabilities
(including interest and fees accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) of any of the Subsidiaries, existing on
the Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise, to the
Lenders or any of their Affiliates under any Swap Agreement or any Banking
Services Agreement.

 

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal. Such reserve, liquid asset, fees or similar requirements shall include
those imposed pursuant to Regulation D of the Board. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset, fee or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D of the Board. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve, liquid asset or similar requirement.

 

 25 

 

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person (other than a natural person) the accounts of which would be
consolidated with those of the parent in the parent’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date, as well as any other Person (a) of which securities or other
ownership interests representing more than 50% of the Equity Interests or more
than 50% of the ordinary voting power or, in the case of a partnership, more
than 50% of the general partnership interests are, as of such date, owned,
Controlled or held, or (b) that is, as of such date, otherwise greater than 50%
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Borrower.

 

“Subsidiary Guarantor” means each Material Subsidiary that becomes a party to a
Subsidiary Guaranty (including pursuant to a joinder or supplement thereto).

 

“Subsidiary Guaranty” means that certain Guaranty dated as of the Original
Effective Date (including any and all supplements thereto) and executed by each
Subsidiary Guarantor, and any other guaranty agreements as are requested by the
Administrative Agent and its counsel, in each case as amended, restated,
supplemented or otherwise modified from time to time.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

 

“Swap Obligations” means any and all obligations of the Borrower or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Lender or an Affiliate of a Lender, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any such Swap Agreement transaction.

 

“Syndication Agent” means Bank of America, N.A., in its capacity as syndication
agent for the credit facility evidenced by this Agreement.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

 

“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, assessments, fees, charges or withholdings imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

 

 26 

 

 

“Tax Status Certificate” has the meaning assigned to such term in Section
2.17(e).

 

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

 

“Unaffiliated Subordinated Indebtedness” of the Borrower or any Subsidiary means
any Indebtedness of such Person the payment of which is subordinated to payment
of the Secured Obligations to the written satisfaction of, and the terms and
conditions of which are otherwise satisfactory to, the Administrative Agent.

 

“Unaffiliated Subordinated Indebtedness Documents” means any document, agreement
or instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Unaffiliated Subordinated Indebtedness.

 

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurocurrency Loan” or a “Eurocurrency Borrowing”).

 

 27 

 

 

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein and (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.
Notwithstanding the foregoing or anything to the contrary set forth herein, the
definitions set forth in the Loan Documents and any financial or other covenant
calculations required by the Loan Documents shall be computed to exclude any
change to lease accounting rules from those in effect pursuant to Accounting
Standards Codification 840 (Leases) and other related lease accounting guidance
as in effect on the Effective Date.

 

 28 

 

 

(b)          All pro forma computations required to be made hereunder giving
effect to any acquisition or disposition, or issuance, incurrence or assumption
of Indebtedness, or other transaction for which a pro forma computation is
expressly required under this Agreement shall in each case be calculated giving
pro forma effect thereto (and, in the case of any pro forma computation made
hereunder to determine whether such acquisition or disposition, or issuance,
incurrence or assumption of Indebtedness, or other transaction is permitted to
be consummated hereunder, to any other such transaction consummated since the
first day of the period covered by any component of such pro forma computation
and on or prior to the date of such computation) as if such transaction had
occurred on the first day of the period of four consecutive fiscal quarters
ending with the most recent fiscal quarter for which financial statements shall
have been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the
delivery of any such financial statements, ending with the last fiscal quarter
included in the financial statements referred to in Section 3.04(a)), and, to
the extent applicable, to the historical earnings and cash flows associated with
the assets acquired or disposed of (but without giving effect to any synergies
or cost savings) and any related incurrence or reduction of Indebtedness, all in
accordance with Article 11 of Regulation S-X under the Securities Act. If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Swap Agreement applicable to such Indebtedness).

 

SECTION 1.05. Status of Obligations. In the event that the Borrower or any other
Loan Party shall at any time issue or have outstanding any Unaffiliated
Subordinated Indebtedness, the Borrower shall take or cause such other Loan
Party to take all such actions as shall be necessary to cause the Secured
Obligations to constitute senior indebtedness (however denominated) in respect
of such Unaffiliated Subordinated Indebtedness and to enable the Administrative
Agent and the Lenders to have and exercise any payment blockage or other
remedies available or potentially available to holders of senior indebtedness
under the terms of such Unaffiliated Subordinated Indebtedness. Without limiting
the foregoing, the Obligations are hereby designated as “senior indebtedness”
and as “designated senior indebtedness” and words of similar import under and in
respect of any indenture or other agreement or instrument under which such
Unaffiliated Subordinated Indebtedness is outstanding and are further given all
such other designations as shall be required under the terms of any such
Unaffiliated Subordinated Indebtedness in order that the Lenders may have and
exercise any payment blockage or other remedies available or potentially
available to holders of senior indebtedness under the terms of such Unaffiliated
Subordinated Indebtedness.

 

SECTION 1.06. Amendment and Restatement of Existing Credit Agreement. The
parties to this Agreement agree that, upon (i) the execution and delivery by
each of the parties hereto of this Agreement and (ii) satisfaction of the
conditions set forth in Section 4.01, the terms and provisions of the Existing
Credit Agreement shall be and hereby are amended, superseded and restated in
their entirety by the terms and provisions of this Agreement. This Agreement is
not intended to and shall not constitute a novation. All Loans made and
Obligations incurred under the Existing Credit Agreement which are outstanding
on the Effective Date shall continue as Loans and Obligations under (and shall
be governed by the terms of) this Agreement and the other Loan Documents.
Without limiting the foregoing, upon the effectiveness hereof: (a) all
references in the “Loan Documents” (as defined in the Existing Credit Agreement)
to the “Administrative Agent”, the “Credit Agreement” and the “Loan Documents”
shall be deemed to refer to the Administrative Agent, this Agreement and the
Loan Documents, (b) all obligations constituting “Obligations” with any Lender
or any Affiliate of any Lender which are outstanding on the Effective Date shall
continue as Obligations under this Agreement and the other Loan Documents, (c)
the Administrative Agent shall make such reallocations, sales, assignments or
other relevant actions in respect of each Lender’s credit exposure under the
Existing Credit Agreement as are necessary in order that each such Lender’s
Credit Exposures and outstanding Loans hereunder reflects such Lender’s
Applicable Percentage of the outstanding aggregate Credit Exposures on the
Effective Date and (d) the Borrower hereby agrees to compensate each Lender for
any and all losses, costs and expenses incurred by such Lender in connection
with the sale and assignment of any Eurocurrency Loans (including the
“Eurocurrency Loans” under the Existing Credit Agreement) and such reallocation
described above, in each case on the terms and in the manner set forth in
Section 2.16 hereof.

 

 29 

 

 

ARTICLE II

 

The Credits

 

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender (severally and not jointly) agrees to make Revolving Loans to the
Borrower in Agreed Currencies from time to time during the Availability Period
in an aggregate principal amount that will not result in (a) the Dollar Amount
of such Lender’s Revolving Exposure exceeding such Lender’s Commitment, (b)
subject to Section 2.05, the Dollar Amount of the total Revolving Exposures
exceeding the Aggregate Commitment or (c) subject to Section 2.05, the Dollar
Amount of the total outstanding Revolving Loans and LC Exposure, in each case
denominated in Foreign Currencies, exceeding the Foreign Currency Sublimit.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Revolving Loans.

 

SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

 

(b)          Subject to Section 2.14, each Revolving Borrowing shall be
comprised entirely of ABR Loans or Eurocurrency Loans as the Borrower may
request in accordance herewith, provided that each ABR Loan shall only be made
in Dollars or Canadian Dollars. Each Lender and each Issuing Bank, at its option
may make any Loan and/or issue any Letter of Credit by causing any domestic or
foreign branch or Affiliate of such Lender or Issuing Bank to make such Loan or
issue such Letter of Credit (and in the case of an Affiliate, the provisions of
Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate to the same
extent as to such Lender or Issuing Bank); provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement.

 

(c)          At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 (or, if such Borrowing is denominated in a Foreign
Currency, $100,000 units of such currency) and not less than $1,000,000 (or if
such Borrowing is denominated in a Foreign Currency, $1,000,000 units of such
currency). At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $50,000 (or, if such
Borrowing is denominated in Canadian Dollars, $50,000 units of such currency)
and not less than $500,000 (or, if such Borrowing is denominated in Canadian
Dollars, $500,000 units of such currency); provided that an ABR Revolving
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Aggregate Commitment or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e).
Borrowings of more than one Type may be outstanding at the same time; provided,
however, that there shall not at any time be more than a total of eight (8)
Eurocurrency Borrowings outstanding.

 

(d)          Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

 

 30 

 

 

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request
either in writing (delivered by hand or telecopy) in a form approved by the
Administrative Agent and signed by the Borrower or by telephone (a) in the case
of a Eurocurrency Borrowing, not later than 10:00 a.m. Local Time, three
Business Days (in the case of a Eurocurrency Borrowing denominated in Dollars or
Canadian Dollars), or not later than 10:00 a.m. Local Time, four (4) Business
Days (in the case of a Eurocurrency Borrowing denominated in a Foreign Currency
(other than Canadian Dollars)), in each case, before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 10:00 a.m.
Local Time, on the date of the proposed Borrowing (in the case of an ABR
Borrowing denominated in Dollars), or not later than 10:00 a.m. Local Time, one
Business Day before the date of the proposed Borrowing (in the case of an ABR
Borrowing denominated in Canadian Dollars); provided that any such notice of an
ABR Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e) may be given not later than 9:00 a.m., Local
Time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

 

(i)          the aggregate amount of the requested Borrowing;

 

(ii)         the date of such Borrowing, which shall be a Business Day;

 

(iii)        whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

 

(iv)        the Agreed Currency and, in the case of a Eurocurrency Borrowing,
the initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and

 

(v)         the location and number of the Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.07.

 

If no election as to the Type of Revolving Borrowing is specified, then, in the
case of a Borrowing denominated in Dollars or Canadian Dollars, the requested
Revolving Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurocurrency Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

 31 

 

 

SECTION 2.04. Expansion Options. The Borrower may from time to time elect to
increase the Commitments or enter into one or more tranches of term loans (each
an “Incremental Term Loan”), in each case in minimum increments of $5,000,000 so
long as, after giving effect thereto, the aggregate amount of such increases and
all such Incremental Term Loans does not exceed $100,000,000. The Borrower may
arrange for any such increase or tranche to be provided by one or more Lenders
(each Lender so agreeing to an increase in its Commitment, or to participate in
such Incremental Term Loans, an “Increasing Lender”), or by one or more new
banks, financial institutions or other entities (each such new bank, financial
institution or other entity, an “Augmenting Lender”; provided, that no
Ineligible Institution may be an Augmenting Lender), to increase their existing
Commitments, or to participate in such Incremental Term Loans, or extend
Commitments, as the case may be; provided that (i) each Augmenting Lender, shall
be subject to the approval of the Borrower and the Administrative Agent (such
approval by the Administrative Agent not to be unreasonably withheld) and (ii)
(x) in the case of an Increasing Lender, the Borrower and such Increasing Lender
execute an agreement substantially in the form of Exhibit C-1 hereto, and (y) in
the case of an Augmenting Lender, the Borrower and such Augmenting Lender
execute an agreement substantially in the form of Exhibit C-2 hereto. No consent
of any Lender (other than the Lenders participating in the increase or any
Incremental Term Loan) shall be required for any increase in Commitments or
Incremental Term Loan pursuant to this Section 2.04. Increases and new
Commitments and Incremental Term Loans created pursuant to this Section 2.04
shall become effective on the date agreed by the Borrower, the Administrative
Agent and the relevant Increasing Lenders or Augmenting Lenders, and the
Administrative Agent shall notify each Lender thereof. Notwithstanding the
foregoing, no increase in the Commitments (or in the Commitment of any Lender)
or tranche of Incremental Term Loans shall become effective under this paragraph
unless, (i) on the proposed date of the effectiveness of such increase or
Incremental Term Loans, (A) the conditions set forth in paragraphs (a) and
(b) of Section 4.02 shall be satisfied or waived by the Required Lenders and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Borrower and (B) the Borrower
shall be in compliance (on a pro forma basis) with the covenants contained in
Section 6.12 and (ii) the Administrative Agent shall have received certificates,
resolutions and opinions consistent with those delivered on the Effective Date
as to the corporate power and authority of the Borrower to borrow hereunder
after giving effect to such increase. On the effective date of any increase in
the Commitments or any Incremental Term Loans being made, (i) each relevant
Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Revolving Loans of all the Lenders to equal its
Applicable Percentage of such outstanding Revolving Loans, and (ii) except in
the case of any Incremental Term Loans, the Borrower shall be deemed to have
repaid and reborrowed all outstanding Revolving Loans as of the date of any
increase in the Commitments (with such reborrowing to consist of the Types of
Revolving Loans, with related Interest Periods if applicable, specified in a
notice delivered by the Borrower, in accordance with the requirements of
Section 2.03). The deemed payments made pursuant to clause (ii) of the
immediately preceding sentence shall be accompanied by payment of all accrued
interest on the amount prepaid and, in respect of each Eurocurrency Loan, shall
be subject to indemnification by the Borrower pursuant to the provisions of
Section 2.16 if the deemed payment occurs other than on the last day of the
related Interest Periods. The Incremental Term Loans (a) shall rank pari passu
in right of payment with the Revolving Loans, (b) shall not mature earlier than
the Maturity Date (but may have amortization prior to such date) and (c) shall
be treated substantially the same as (and in any event no more favorably than)
the Revolving Loans; provided that (i) the terms and conditions applicable to
any tranche of Incremental Term Loans maturing after the Maturity Date may
provide for material additional or different financial or other covenants or
prepayment requirements applicable only during periods after the Maturity Date
and (ii) the Incremental Term Loans may be priced differently than the Revolving
Loans. Incremental Term Loans may be made hereunder pursuant to an amendment or
restatement (an “Incremental Term Loan Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, each Increasing
Lender participating in such tranche, each Augmenting Lender participating in
such tranche, if any, and the Administrative Agent. The Incremental Term Loan
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.04. Nothing contained in this Section 2.04
shall constitute, or otherwise be deemed to be, a commitment on the part of any
Lender to increase its Commitment hereunder, or provide Incremental Term Loans,
at any time. In connection with any increase of the Commitments or Incremental
Term Loans pursuant to this Section 2.04, any Augmenting Lender becoming a party
hereto shall (1) execute such documents and agreements as the Administrative
Agent may reasonably request and (2) in the case of any Augmenting Lender that
is organized under the laws of a jurisdiction outside of the United States of
America, provide to the Administrative Agent, its name, address, tax
identification number and/or such other information as shall be necessary for
the Administrative Agent to comply with “know your customer” and anti-money
laundering rules and regulations, including without limitation, the Patriot Act.

 

 32 

 

 

SECTION 2.05. Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of:

 

(a)          each Eurocurrency Borrowing as of the date two (2) Business Days
prior to the date of such Borrowing or, if applicable, the date of
conversion/continuation of any Borrowing as a Eurocurrency Borrowing,

 

(b)          the LC Exposure as of the date of each request for the issuance,
amendment, renewal or extension of any Letter of Credit, and

 

(c)          all outstanding Credit Events on and as of the last Business Day of
each calendar quarter and, during the continuation of an Event of Default, on
any other Business Day elected by the Administrative Agent in its discretion or
upon instruction by the Required Lenders.

 

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.

 

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, each Issuing Bank agrees to issue, amend, extend
and renew, at any time and from time to time during the Availability Period, at
the request of the Borrower, in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, one or more Letters of
Credit denominated in Agreed Currencies for the Borrower’s account having an
amount available for draw that will not result in the total Revolving Exposures
exceeding the Aggregate Commitment. In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the Issuing Banks relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.
Notwithstanding anything herein to the contrary, no Issuing Bank shall have any
obligation hereunder to issue, and shall not issue, any Letter of Credit (x) the
proceeds of which would be made available to any Person (i) to fund any activity
or business of or with any Sanctioned Person, or in any country or territory
that, at the time of such funding, is the subject of any Sanctions or (ii) in
any manner that would result in a violation of any Sanctions by any party to
this Agreement, or (y) if any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain the
Issuing Bank from issuing the Letter of Credit, or any law applicable to the
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the Issuing Bank
shall prohibit, or request that the Issuing Bank refrain from, the issuance of
letters of credit generally or the Letter of Credit in particular or shall
impose upon the Issuing Bank with respect to the Letter of Credit any
restriction, reserve or capital requirement (for which the Issuing Bank is not
otherwise compensated hereunder) not in effect on the Effective Date, or shall
impose upon the Issuing Bank any unreimbursed loss, cost or expense which was
not applicable on the Effective Date and which the Issuing Bank in good faith
deems material to it.

 

 33 

 

 

(b)          Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
the applicable Issuing Bank and the Administrative Agent (reasonably in advance
of the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph (c)
of this Section), the amount of such Letter of Credit, the Agreed Currency
applicable thereto, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. If requested by an Issuing Bank, the Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) subject to Section 2.05, (x) the aggregate undrawn
Dollar Amount of all outstanding Letters of Credit issued by the applicable
Issuing Bank at such time plus (y) the aggregate Dollar Amount of all LC
Disbursements made such Issuing Bank that have not yet been reimbursed by or on
behalf of the Borrower at such time shall not exceed its Letter of Credit
Commitment, (ii) subject to Section 2.05, the aggregate undrawn Dollar Amount of
all outstanding Letters of Credit issued by the Issuing Banks shall not exceed
$250,000,000, (iii) no Lender’s Dollar Amount of Revolving Exposure shall exceed
its Commitment, (iv) subject to Section 2.05, the Dollar Amount of the Revolving
Exposure shall not exceed the Aggregate Commitment and (v) subject to Section
2.05, the Dollar Amount of the total outstanding Revolving Loans and LC
Exposure, in each case denominated in Foreign Currencies, shall not exceed the
Foreign Currency Sublimit. The Borrower may, at any time and from time to time,
reduce the Letter of Credit Commitment of any Issuing Bank with the consent of
such Issuing Bank; provided that the Borrower shall not reduce the Letter of
Credit Commitment of any Issuing Bank if, after giving effect of such reduction,
the conditions set forth in clauses (i) through (iv) above shall not be
satisfied.

 

(c)          Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date; provided that, upon the
Borrower’s request, any such Letter of Credit which expires in the final year
prior to the Maturity Date may have a later expiry date if cash collateralized
or covered by standby letter(s) of credit in compliance with Section 2.06(j)
below by no later than five (5) Business Days prior to the Maturity Date (each
such Letter of Credit, an “Extended Letter of Credit”); provided further, that
any Letter of Credit with a 1 year tenor may provide for automatic or
“evergreen” renewal thereof for additional 1 year periods (which shall in no
event extend beyond the date referred to in clause (ii) above unless cash
collateralized or covered by standby letter(s) of credit in accordance with the
requirements for an Extended Letter of Credit). Notwithstanding the foregoing,
any such automatic or “evergreen” Letter of Credit shall permit the applicable
Issuing Bank to prevent any such 1 year extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than that
certain date in each such twelve-month period to be agreed upon at the time such
Letter of Credit is issued.

 

(d)          Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Lenders, such
Issuing Bank hereby grants to each Lender, and each Lender hereby acquires from
such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of such Issuing Bank, such Lender’s
Applicable Percentage of each LC Disbursement made by such Issuing Bank and not
reimbursed by the Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason. Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

 34 

 

 

(e)          Reimbursement. If any Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit issued by such Issuing Bank, the Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent in Dollars,
the Dollar Amount equal to such LC Disbursement, calculated as of the date such
Issuing Bank made such LC Disbursement (or if the applicable Issuing Bank shall
so elect in its sole discretion by notice to the Borrower, in such other Agreed
Currency which was paid by such Issuing Bank pursuant to such LC Disbursement)
in an amount equal to such LC Disbursement not later than 11:00 a.m., Local
Time, on the date that such LC Disbursement is made, if the Borrower shall have
received notice of such LC Disbursement prior to 9:00 a.m., Local Time, on such
date, or, if such notice has not been received by the Borrower prior to such
time on such date, then not later than 11:00 a.m., Local Time, on the Business
Day immediately following the day that the Borrower receives such notice, if
such notice is not received prior to such time on the day of receipt; provided
that the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 that such payment be financed with (i)
to the extent such LC Disbursement was made in Dollars or Canadian Dollars, an
ABR Revolving Borrowing or Eurocurrency Revolving Borrowing in Dollars or
Canadian Dollars in an amount equal to such LC Disbursement or (ii) to the
extent that such LC Disbursement was made in a Foreign Currency (other than
Canadian Dollars), a Eurocurrency Revolving Borrowing in such Foreign Currency
(other than Canadian Dollars) in an amount equal to such LC Disbursement and, in
each case, to the extent so financed, the Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting Revolving Borrowing.
If the Borrower fails to make such payment when due, the Administrative Agent
shall notify each Lender of the applicable LC Disbursement, the payment then due
from the Borrower in respect thereof and such Lender’s Applicable Percentage
thereof. Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.07 with respect to Loans
made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to the
payment obligations of the Lenders provided that such payment shall be payable
by no later than 12:00 noon Local Time), and the Administrative Agent shall
promptly pay to such Issuing Bank the amounts so received by it from the
Lenders. Promptly following receipt by the Administrative Agent of any payment
from the Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to such Issuing Bank or, to the extent that Lenders have
made payments pursuant to this paragraph to reimburse such Issuing Bank, then to
such Lenders and such Issuing Bank as their interests may appear. Any payment
made by a Lender pursuant to this paragraph to reimburse such Issuing Bank for
any LC Disbursement (other than the funding of Revolving Loans as contemplated
above) shall not constitute a Loan and shall not relieve the Borrower of its
obligation to reimburse such LC Disbursement. If the Borrower’s reimbursement
of, or obligation to reimburse, any amounts in any Foreign Currency would
subject the Administrative Agent, any Issuing Bank or any Lender to any stamp
duty, ad valorem charge or similar tax that would not be payable if such
reimbursement were made or required to be made in Dollars, the Borrower shall,
at its option, either (x) pay the amount of any such tax requested by the
Administrative Agent, such Issuing Bank or the relevant Lender or (y) reimburse
each LC Disbursement made in such Foreign Currency in Dollars, in an amount
equal to the Equivalent Amount, calculated using the applicable Exchange Rates,
on the date such LC Disbursement is made, of such LC Disbursement.

 

 35 

 

 

(f)           Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by any Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Banks, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
applicable Issuing Bank; provided that the foregoing shall not be construed to
excuse such Issuing Bank from liability to the Borrower to the extent of any
direct damages (as opposed to consequential, special, indirect or punitive
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of an Issuing Bank (as determined
by a court of competent jurisdiction), such Issuing Bank shall be deemed to have
exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the applicable Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g)          Disbursement Procedures. The applicable Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit. Such Issuing Bank shall
promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether such Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse such Issuing Bank and the Lenders with respect to any
such LC Disbursement.

 

(h)          Interim Interest. If an Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans (or
in the case such LC Disbursement is denominated in a Foreign Currency (other
than Canadian Dollars), at the Overnight Foreign Currency Rate for such Foreign
Currency plus the then effective Applicable Rate with respect to Eurocurrency
Revolving Loans) and such interest shall be due and payable on the date when
such reimbursement is payable; provided that, if the Borrower fails to reimburse
such LC Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.13(c) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of such Issuing Bank, except that interest accrued on and
after the date of payment by any Lender pursuant to paragraph (e) of this
Section to reimburse such Issuing Bank shall be for the account of such Lender
to the extent of such payment.

 

 36 

 

 

(i)           Replacement and Resignation of Issuing Bank.

 

(i) Any Issuing Bank may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank. The Administrative Agent shall notify the Lenders of any such
replacement of an Issuing Bank. At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.12(b). From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of the replaced Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “Issuing Bank” shall be deemed to refer to such successor, any other
existing Issuing Bank, or to any previous Issuing Bank, or to such successor,
any other existing Issuing Bank, and all previous Issuing Banks, as the context
shall require. After the replacement of an Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit then outstanding and issued by it prior to such replacement,
but shall not be required to issue additional Letters of Credit.

 

(ii) Subject to the appointment and acceptance of a successor Issuing Bank, any
Issuing Bank may resign as an Issuing Bank at any time upon thirty days’ prior
written notice to the Administrative Agent, the Borrower and the Lenders, in
which case, such Issuing Bank shall be replaced in accordance with Section
2.06(i)(i) above.

 

(j)           Cover; Cash Collateralization. If (x) any Event of Default shall
occur and be continuing, on the Business Day that the Borrower receives notice
from the Administrative Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, Lenders with LC Exposure representing at least
662/3% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph or (y) the Borrower requests the issuance of an
Extended Letter of Credit, the Borrower shall either (A) cover by arranging for
the issuance of one or more standby letters of credit issued by an issuer, and
otherwise on terms and conditions, satisfactory to the Administrative Agent or
(B) deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders (the “LC Collateral
Account”), an amount in cash equal to 105% of the Dollar Amount of the LC
Exposure in respect of such Extended Letter of Credit (in the case of the
foregoing clause (y)) or in the aggregate (in the case of the foregoing clause
(x)) as of such date plus accrued and unpaid interest thereon; provided that (i)
the portions of such amount attributable to undrawn Foreign Currency Letters of
Credit or LC Disbursements in a Foreign Currency that the Borrower is not late
in reimbursing shall be deposited in the applicable Foreign Currencies in the
actual amounts of such undrawn Letters of Credit and LC Disbursements and (ii)
the obligation to provide such letter of credit cover or deposit such cover or
cash collateral shall (1) be required by no later than five (5) Business Days
prior to the Maturity Date in the case of an Extended Letter of Credit and (2)
become effective immediately, and such cover or deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in clause (h) or
(i) of Article VII. For the purposes of this paragraph, the Foreign Currency LC
Exposure shall be calculated using the applicable Exchange Rate on the date
notice demanding cash collateralization is delivered to the Borrower. Such cover
and deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the Secured Obligations. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account and the Borrower hereby grants the Administrative
Agent a security interest in the LC Collateral Account. Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse any applicable
Issuing Bank (ratably in the case of more than one Issuing Bank) for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing at least 662/3% of the total LC Exposure), be applied to satisfy
other Secured Obligations. If the Borrower is required to provide an amount of
letter of credit cover or cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all such Defaults have been cured or waived.

 

 37 

 

 

(k)          Issuing Bank Agreements. Unless otherwise requested by the
Administrative Agent, each Issuing Bank shall report in writing to the
Administrative Agent (i) promptly following the end of each calendar month, the
aggregate amount of Letters of Credit issued by it and outstanding at the end of
such month, (ii) on or prior to each Business Day on which such Issuing Bank
expects to issue, amend, renew or extend any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the aggregate face amount of the
Letter of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension occurred (and whether the amount thereof changed), it being understood
that such Issuing Bank shall not permit any issuance, renewal, extension or
amendment resulting in an increase in the amount of any Letter of Credit to
occur without first obtaining written confirmation from the Administrative Agent
that it is then permitted under this Agreement, (iii) on each Business Day on
which such Issuing Bank makes any payment under any Letter of Credit, the date
of such payment under such Letter of Credit and the amount of such payment, (iv)
on any Business Day on which the Borrower fails to reimburse any payment under
any Letter of Credit required to be reimbursed to such Issuing Bank on such day,
the date of such failure and the amount of such payment and (v) on any other
Business Day, such other information as the Administrative Agent shall
reasonably request.

 

(l)           Applicability of ISP and UCP. Unless otherwise expressly agreed by
the applicable Issuing Bank and the Borrower when a Letter of Credit is issued,
(i) the rules of the ISP shall apply to each standby Letter of Credit, and (ii)
the rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial Letter of Credit.

 

(m)         Addition of Issuing Banks. The Borrower may, at any time and from
time to time with the consent of the Administrative Agent and such Lender,
designate one or more additional Lenders to act as an issuing bank under the
terms of this Agreement. The Letter of Credit Commitment with respect to such
additional Lender shall be subject to the consent of the Administrative Agent,
the Borrower and such Lender. The Administrative Agent may update the Letter of
Credit Commitment Schedule from time to time to reflect the addition of any
Issuing Bank. Any Lender designated as an Issuing Bank pursuant to this
paragraph (m) shall be deemed to be an “Issuing Bank” for the purposes of this
Agreement (in addition to being a Lender) with respect to Letters of Credit
issued by such Lender.

 

 38 

 

 

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars, by
11:00 a.m., Chicago time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders in an amount
equal to such Lender’s Applicable Percentage and (ii) in the case of each Loan
denominated in a Foreign Currency, by 12:00 noon, Local Time, in the city of the
Administrative Agent’s Eurocurrency Payment Office for such currency and at such
Eurocurrency Payment Office for such currency. The Administrative Agent will
make such Loans available in immediately available funds to the Borrower by
promptly crediting the amounts so received, in like funds, to the Funding
Account; provided that ABR Revolving Loans made to finance the reimbursement of
an LC Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.

 

(b)          Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing (or, in the case of ABR
Revolving Loans, no later than 11:00 a.m., Local Time, on the date of the
proposed Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation (including without limitation the Overnight Foreign Currency Rate
in the case of Loans denominated in a Foreign Currency) or (ii) in the case of
the Borrower, the interest rate applicable to ABR Loans. If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing. Nothing in this paragraph (b) shall be
deemed to relieve any Lender from any obligation to fund any Loans in accordance
with the terms and conditions hereunder or to prejudice any rights which the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

 

SECTION 2.08. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

 

(b)          To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election (by telephone in the case of a
Borrowing denominated in Dollars or Canadian Dollars or by irrevocable written
notice in the case of a Borrowing denominated in a Foreign Currency (other than
Canadian Dollars)) by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election. Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Interest Election Request in a form approved by the Administrative Agent and
signed by the Borrower. Notwithstanding any contrary provision herein, this
Section shall not be construed to permit the Borrower to (i) change the currency
of any Borrowing, (ii) elect an Interest Period for Eurocurrency Loans that does
not comply with Section 2.02(d) or (iii) convert any Borrowing to a Borrowing of
a Type not available under such Borrowing.

 

 39 

 

 

(c)          Each telephonic and written Interest Election Request shall specify
the following information in compliance with Section 2.02:

 

(i)           the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);

 

(ii)          the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)         whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

 

(iv)         the Agreed Currency and, if the resulting Borrowing is a
Eurocurrency Borrowing, the Interest Period to be applicable thereto after
giving effect to such election, which Interest Period shall be a period
contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)          Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)          If the Borrower fails to deliver a timely Interest Election Request
with respect to a Eurocurrency Revolving Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period (i) in the case of a
Borrowing denominated in Dollars or Canadian Dollars, such Borrowing shall be
converted to an ABR Borrowing and (ii) in the case of a Borrowing denominated in
a Foreign Currency (other than Canadian Dollars) in respect of which the
Borrower shall have failed to deliver an Interest Election Request prior to the
third (3rd) Business Day preceding the end of such Interest Period, such
Borrowing shall automatically continue as a Eurocurrency Borrowing in the same
Agreed Currency with an Interest Period of one month. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, so
notifies the Borrower, then, so long as an Event of Default is continuing (i) no
outstanding Revolving Borrowing denominated in Dollars or Canadian Dollars may
be converted to or continued as a Eurocurrency Borrowing, (ii) unless repaid,
each Eurocurrency Revolving Borrowing denominated in Dollars or Canadian Dollars
shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto and (iii) unless repaid, each Eurocurrency Revolving
Borrowing denominated in a Foreign Currency (other than Canadian Dollars) shall
automatically be continued as a Eurocurrency Borrowing with an Interest Period
of one month.

 

SECTION 2.09. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

 

 40 

 

 

(b)          The Borrower may at any time terminate the Commitments upon (i) the
payment in full of all outstanding Loans, together with accrued and unpaid
interest thereon and on any Letters of Credit, (ii) the cancellation and return
of all outstanding Letters of Credit (or alternatively, with respect to each
such Letter of Credit, the furnishing to the Administrative Agent of a cash
deposit (or at the discretion of the Administrative Agent a back up standby
letter of credit satisfactory to the Administrative Agent) equal to 105% of the
LC Exposure as of such date), (iii) the payment in full of the accrued and
unpaid fees, and (iv) the payment in full of all reimbursable expenses and other
Secured Obligations together with accrued and unpaid interest thereon.

 

(c)          The Borrower may at any time and from time to time reduce the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $100,000 and not less than $1,000,000 and
(ii) the Borrower shall not terminate or reduce the Commitments if, after giving
effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the Dollar Amount of the Revolving Exposure would exceed the
Aggregate Commitment.

 

(d)          The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) or (c) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.

 

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a)The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date in the currency of such Revolving Loan.

 

(b)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

(c)          The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 

(d)          The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.

 

(e)          Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

 

 41 

 

 

SECTION 2.11. Prepayment of Loans.

 

(a)          The Borrower shall have the right at any time and from time to time
to prepay any Borrowing, in whole or in part, without premium or penalty (except
for break funding payments in accordance with Section 2.16), subject to prior
notice in accordance with paragraph (b) of this Section.

 

(b)          The Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing, not later than 10:00 a.m., Local Time,
three (3) Business Days (in the case of a Eurocurrency Borrowing denominated in
Dollars or Canadian Dollars) or four (4) Business Days (in the case of a
Eurocurrency Borrowing denominated in a Foreign Currency (other than Canadian
Dollars)), in each case before the date of prepayment or (ii) in the case of
prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m. Local Time,
one (1) Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.09, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.09. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by (i) accrued interest to the extent required by Section 2.13 and
(ii) break funding payments pursuant to Section 2.16.

 

(c)          If at any time, (i) other than as a result of fluctuations in
currency exchange rates, (A) the sum of the aggregate principal Dollar Amount of
all of the Revolving Exposures (calculated, with respect to those Credit Events
denominated in Foreign Currencies, as of the most recent Computation Date with
respect to each such Credit Event) exceeds the Aggregate Commitment or (B) the
sum of the aggregate principal Dollar Amount of all of the outstanding Revolving
Exposures denominated in Foreign Currencies (the “Foreign Currency Exposure”)
(so calculated), as of the most recent Computation Date with respect to each
such Credit Event, exceeds the Foreign Currency Sublimit or (ii) solely as a
result of fluctuations in currency exchange rates, (A) the sum of the aggregate
principal Dollar Amount of all of the Revolving Exposures (so calculated)
exceeds 105% of the Aggregate Commitment or (B) the Foreign Currency Exposure,
as of the most recent Computation Date with respect to each such Credit Event,
exceeds 105% of the Foreign Currency Sublimit, the Borrower shall in each case
immediately repay Borrowings or cash collateralize LC Exposure in an account
with the Administrative Agent pursuant to Section 2.06(j), as applicable, in an
aggregate principal amount sufficient to cause (x) the aggregate Dollar Amount
of all Revolving Exposures (so calculated) to be less than or equal to the
Aggregate Commitment and (y) the Foreign Currency Exposure to be less than or
equal to the Foreign Currency Sublimit, as applicable.

 

SECTION 2.12. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the average daily amount of the Available Revolving
Commitment of such Lender during the period from and including the Original
Effective Date to but excluding the date on which such Commitment terminates.
Accrued commitment fees shall be payable in arrears on the last day of March,
June, September and December of each year and on the date on which the
Commitments terminate, commencing on the first such date to occur after the
Original Effective Date. All commitment fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

 42 

 

 

(b)          The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the Applicable Rate for performance
Letters of Credit or non-performance Letters of Credit, as applicable, on the
average daily Dollar Amount of such Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, and (ii) to each Issuing Bank for its own account a
fronting fee, which shall accrue at the rate of 0.125% per annum on the average
daily Dollar Amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) attributable to Letters of Credit
issued by such Issuing Bank during the period from and including the Effective
Date to but excluding the later of the date of termination of the Commitments
and the date on which there ceases to be any LC Exposure, as well as such
Issuing Bank’s standard fees and commissions with respect to the issuance,
amendment, cancellation, negotiation, transfer, presentment, renewal or
extension of any Letter of Credit or processing of drawings thereunder. Unless
otherwise specified above, participation fees and fronting fees accrued through
and including the last day of March, June, September and December of each year
shall be payable on the third Business Day following such last day, commencing
on the first such date to occur after the Effective Date; provided that all such
fees shall be payable on the date on which the Commitments terminate and any
such fees accruing after the date on which the Commitments terminate shall be
payable on demand. Any other fees payable to any Issuing Bank pursuant to this
paragraph shall be payable within 10 days after demand. All participation fees
and fronting fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). Participation fees in respect of Letters of Credit
denominated in Dollars shall be paid in Dollars, and participation fees in
respect of Letters of Credit denominated in a Foreign Currency shall be paid in
such Foreign Currency. Fronting fees shall be paid in Dollars, or if the
applicable Issuing Bank shall so elect in its sole discretion by notice to the
Borrower, in the Agreed Currency of the applicable Letter of Credit issued by
such Issuing Bank.

 

(c)          The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.

 

(d)          All fees payable hereunder shall be paid on the dates due, in
Dollars (except as expressly provided in Section 2.12) and immediately available
funds, to the Administrative Agent (or to an Issuing Bank, in the case of fees
payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

 

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

 

(b)          The Loans comprising each Eurocurrency Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

 

(c)          Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

 

 43 

 

 

(d)          Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurocurrency Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.

 

(e)          All interest hereunder shall be computed on the basis of a year of
360 days, except that (i) interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate or
Canadian Prime Rate shall be computed on the basis of a year of 365 days (or 366
days in a leap year) and (ii) interest computed by reference to the Adjusted
LIBO Rate at times when the Adjusted LIBO Rate is based on the CDOR Screen Rate
shall be computed on the basis of a year of 365 days, and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

SECTION 2.14. Alternate Rate of Interest.

 

(a)          If at the time that the Administrative Agent shall seek to
determine the relevant Screen Rate on the Quotation Day for any Interest Period
for a Eurocurrency Borrowing, the applicable Screen Rate shall not be available
for such Interest Period and/or for the applicable currency with respect to such
Eurocurrency Borrowing for any reason, and the Administrative Agent shall
reasonably determine that it is not possible to determine the Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error), then
the Reference Bank Rate shall be the LIBO Rate for such Interest Period for such
Eurocurrency Borrowing; provided that if the Reference Bank Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement;
provided, further, however, that if less than two Reference Banks shall supply a
rate to the Administrative Agent for purposes of determining the LIBO Rate for
such Eurocurrency Borrowing, (i) if such Borrowing shall be requested in Dollars
or Canadian Dollars, then such Borrowing shall be made as an ABR Borrowing at
the Alternate Base Rate and (ii) if such Borrowing shall be requested in any
Foreign Currency (other than Canadian Dollars), the LIBO Rate shall be equal to
the rate determined by the Administrative Agent in its reasonable discretion
after consultation with the Borrower and consented to in writing by the Required
Lenders (the “Alternative Rate”); provided, however, that until such time as the
Alternative Rate shall be determined and so consented to by the Required
Lenders, Borrowings shall not be available in such Foreign Currency (other than
Canadian Dollars).

 

(b)          If prior to the commencement of any Interest Period for a
Eurocurrency Borrowing:

 

(i)   the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for a Loan in the applicable currency or for the applicable Interest Period; or

 

 44 

 

 

(ii)  the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for a Loan in the applicable
currency or for the applicable Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing in the applicable
currency or the applicable Interest Period, as the case may be, shall be
ineffective and any such Eurocurrency Borrowing shall be repaid on the last day
of the then current Interest Period applicable thereto, (ii) if any Borrowing
Request requests a Eurocurrency Borrowing in Dollars or Canadian Dollars, such
Borrowing shall be made as an ABR Borrowing and (iii) if any Borrowing Request
requests a Eurocurrency Borrowing in a Foreign Currency (other than Canadian
Dollars), then the LIBO Rate for such Eurocurrency Borrowing shall be the
Alternative Rate; provided that if the circumstances giving rise to such notice
affect only one Type of Borrowings, then the other Type of Borrowings shall be
permitted.

 

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

 

(i)           impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or any Issuing Bank;

 

(ii)          impose on any Lender or any Issuing Bank or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein; or

 

(iii)         subject the Administrative Agent, any Lender, any Issuing Bank or
any other recipient of any payment to be made hereunder or under the other Loan
Documents to any Taxes (other than (A) Indemnified Taxes, (B) Excluded Taxes or
(C) Other Taxes) on its loans, loan principal, letters of credit, commitments,
or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Person of making, continuing, converting into or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Person of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Person hereunder
(whether of principal, interest or otherwise), then the Borrower will pay to
such Person such additional amount or amounts as will compensate such Person for
such additional costs incurred or reduction suffered.

 

 45 

 

 

(b)          If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender or such Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Bank or such Lender’s or such Issuing Bank’s holding company for any such
reduction suffered.

 

(c)          A certificate of a Lender or an Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or such Issuing Bank or
its holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section and describing in reasonable detail the basis of such compensation
and method of calculation shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)          Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or an Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or such Issuing Bank, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.09(d) and is revoked in accordance therewith), or (d) the assignment of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurocurrency Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in the
relevant currency of a comparable amount and period from other banks in the
eurocurrency market. A certificate of any Lender setting forth any amount or
amounts (and the computation of any such loss, cost or expense in reasonable
detail) that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

 46 

 

 

SECTION 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder shall (except to the extent required by law) be made
free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if the Borrower shall be required to deduct or withhold any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, any Lender or any Issuing Bank (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions or
withholdings and (iii) the Borrower shall pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law.

 

(b)          In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c)          The Borrower shall indemnify the Administrative Agent, each Lender
and each Issuing Bank, within 10 days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid by the Administrative
Agent, such Lender or such Issuing Bank, as the case may be, on or with respect
to any payment by or on account of any obligation of the Borrower hereunder
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or an Issuing
Bank, or by the Administrative Agent on its own behalf or on behalf of a Lender
or an Issuing Bank, shall be conclusive absent manifest error.

 

(d)          As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(e)          Each Lender shall deliver to the Borrower and to the Administrative
Agent, whenever reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable laws and such other reasonably requested information as will permit
the Borrower or the Administrative Agent, as the case may be, (A) to determine
whether or not payments made hereunder or under any other Loan Document are
subject to Taxes, (B) to determine, if applicable, the required rate of
withholding or deduction and (C) to establish such Lender’s entitlement to any
available exemption from, or reduction of, applicable Taxes in respect of any
payments to be made to such Lender pursuant to any Loan Document or otherwise to
establish such Lender’s status for withholding tax purposes in an applicable
jurisdiction. If any form, certification or other documentation provided by a
Lender pursuant to this Section 2.17(e) (including any of the specific
documentation described below) expires or becomes obsolete or inaccurate in any
respect, such Lender shall promptly notify the Borrower and the Administrative
Agent in writing and shall promptly update or otherwise correct the affected
documentation or promptly notify the Borrower and the Administrative Agent in
writing that such Lender is not legally eligible to do so. Without limiting the
generality of the foregoing,

 

(i) any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Code shall deliver to the Borrower and the Administrative
Agent duly completed and executed originals of IRS Form W-9 or such other
documentation or information prescribed by applicable laws or reasonably
requested by the Borrower or the Administrative Agent (in such number of signed
originals as shall be requested by the recipient) on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon request of the Borrower or the Administrative Agent) as will
enable the Borrower or the Administrative Agent, as the case may be, to
determine whether or not such Lender is subject to U.S. federal backup
withholding or information reporting requirements; and

 

 47 

 

 

(ii) each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of U.S. federal withholding tax with
respect to any payments hereunder or under any other Loan Document shall deliver
to the Borrower and the Administrative Agent (in such number of signed originals
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent), duly
completed and executed copies of whichever of the following is applicable:

 

(A) IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, (or any successor
thereto) claiming eligibility for benefits of an income tax treaty to which the
United States is a party,

 

(B) IRS Form W-8ECI (or any successor thereto) claiming that specified payments
(as applicable) under this Agreement or any other Loan Documents (as applicable)
constitute income that is effectively connected with such Foreign Lender’s
conduct of a trade or business in the United States,

 

(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Sections 881(c) or 871(h) of the Code (the “Portfolio
Interest Exemption”), (x) a certificate (a “Tax Status Certificate”) in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
to the effect that such Foreign Lender (I) is not a “bank” for purposes of
Section 881(c)(3)(A) of the Code, (II) is not a 10-percent shareholder for
purpose of Section 881(c)(3)(B) of the Code and (III) is not a controlled
foreign corporation receiving interest from a related Person for purposes of
Section 881(c)(3)(C) of the Code and (y) IRS Form W-8BEN or IRS Form W-8BEN-E,
as applicable, (or any successor thereto),

 

(D) where such Lender is a partnership (for U.S. federal income tax purposes) or
otherwise not a beneficial owner (e.g., where such Lender has sold a
participation), IRS Form W-8IMY (or any successor thereto) and all required
supporting documentation (including, where one or more of the underlying
beneficial owner(s) is claiming the benefits of the Portfolio Interest
Exemption, a Tax Status Certificate of such beneficial owner(s) (provided that,
if the Foreign Lender is a partnership and not a participating Lender, the Tax
Status Certificate from the beneficial owner(s) may be provided by the Foreign
Lender on behalf of the beneficial owner(s)), or

 

(E) any other form prescribed by applicable laws as a basis for claiming
exemption from or a reduction in United States federal withholding tax together
with such supplementary documentation as may be prescribed by applicable laws to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made.

 

 48 

 

 

(f)           If a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.17(f), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

(g)          Each Lender shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes or Other
Taxes attributable to such Lender (but only to the extent that the Borrower has
not already indemnified the Administrative Agent for such Indemnified Taxes and
Other Taxes and without limiting the obligation of the Borrower to do so), (ii)
any Taxes attributable to such Lender's failure to comply with the provisions of
Section 9.04(c) relating to the maintenance of a Participant Register and (iii)
any Excluded Taxes attributable to such Lender, in each case, that are payable
or paid by the Administrative Agent in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 2.17(g).

 

(h)          If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.17, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.17 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrower or any other Person.

 

(i)           For purposes of determining withholding Taxes imposed under FATCA,
from and after the effective date of the Effective Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loans as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

 49 

 

 

SECTION 2.18. Payments Generally; Allocation of Proceeds; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to (i)
in the case of payments denominated in Dollars, 11:00 a.m., Chicago time and
(ii) in the case of payments denominated in a Foreign Currency, 12:00 noon,
Local Time, in the city of the Administrative Agent’s Eurocurrency Payment
Office for such currency, in each case, on the date when due, in immediately
available funds, without set off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made (i) in the same
currency in which the applicable Credit Event was made and (ii) to the
Administrative Agent at its offices at 10 South Dearborn Street, 7th floor,
Chicago, Illinois 60603 or, in the case of a Credit Event denominated in a
Foreign Currency, the Administrative Agent’s Eurocurrency Payment Office for
such currency, except payments to be made directly to an Issuing Bank as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments denominated in the same
currency received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
Notwithstanding the foregoing provisions of this Section, if, after the making
of any Credit Event in any Foreign Currency, currency control or exchange
regulations are imposed in the country which issues such currency with the
result that the type of currency in which the Credit Event was made (the
“Original Currency”) no longer exists or the Borrower is not able to make
payment to the Administrative Agent for the account of the Lenders in such
Original Currency, then all payments to be made by such Borrower hereunder in
such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Amount (as of the date of repayment) of such payment due, it being
the intention of the parties hereto that the Borrower take all risks of the
imposition of any such currency control or exchange regulations.

 

(b)          Any proceeds of Collateral received by the Administrative Agent (i)
constituting a specific payment of principal, interest, fees or other sum
payable under the Loan Documents shall be applied as specified by the Borrower,
so long as no Event of Default has occurred and is continuing and (ii) after an
Event of Default has occurred and is continuing and the Administrative Agent so
elects or the Required Lenders so direct (provided that no such election or
direction shall be required if the Commitments have terminated and the Loans
have become due and payable), such funds shall be applied ratably first, to pay
any fees, indemnities, or expense reimbursements including amounts then due to
the Administrative Agent and any Issuing Bank from the Borrower, second, to pay
any fees or expense reimbursements then due to the Lenders from the Borrower,
third, to pay interest then due and payable on the Loans ratably, fourth, to
prepay principal on the Loans and unreimbursed LC Disbursements and any other
amounts owing with respect to Banking Services Obligations and Swap Obligations
ratably, fifth, to pay an amount to the Administrative Agent equal to one
hundred five percent (105%) of the aggregate undrawn face amount of all
outstanding Letters of Credit and the aggregate amount of any unpaid LC
Disbursements, to be held as cash collateral for such Obligations and sixth, to
the payment of any other Secured Obligation due to the Administrative Agent or
any Lender by the Borrower. Notwithstanding the foregoing, amounts received from
any Loan Party shall not be applied to any Excluded Swap Obligation of such Loan
Party. Notwithstanding anything to the contrary contained in this Agreement,
unless so directed by the Borrower, or unless a Default is in existence, neither
the Administrative Agent nor any Lender shall apply any payment which it
receives to any Eurocurrency Loan, except (a) on the expiration date of the
Interest Period applicable to any such Eurocurrency Loan or (b) in the event,
and only to the extent, that there are no outstanding ABR Loans and, in any
event, the Borrower shall pay the break funding payment required in accordance
with Section 2.16. The Administrative Agent and the Lenders shall have the
continuing and exclusive right to apply and reverse and reapply any and all such
proceeds and payments to any portion of the Secured Obligations.

 

 50 

 

 

(c)          At the election of the Administrative Agent, all payments of
principal, interest, LC Disbursements, fees, premiums, reimbursable expenses
(including, without limitation, all reimbursement for fees and expenses pursuant
to Section 9.03), and other sums payable under the Loan Documents, may be paid
from the proceeds of Borrowings made hereunder whether made following a request
by the Borrower pursuant to Section 2.03 or a deemed request as provided in this
Section or may be deducted from any deposit account of the Borrower maintained
with the Administrative Agent. The Borrower hereby irrevocably authorizes (i)
the Administrative Agent to make a Borrowing for the purpose of paying each
payment of principal, interest and fees as it becomes due hereunder or any other
amount due under the Loan Documents and agrees that all such amounts charged
shall constitute Loans, and that all such Borrowings shall be deemed to have
been requested pursuant to Sections 2.03, 2.04 or 2.05, as applicable and (ii)
the Administrative Agent to charge any deposit account of the Borrower
maintained with the Administrative Agent for each payment of principal, interest
and fees as it becomes due hereunder or any other amount due under the Loan
Documents.

 

(d)          If any Lender shall, by exercising any right of set off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

 

(e)          Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Banks hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Banks, as the case may be, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Banks, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or such Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation (including, without limitation the Overnight Foreign
Currency Rate in the case of Loans denominated in a Foreign Currency).

 

 51 

 

 

(f)           If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.05, 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent or an Issuing Bank to satisfy such Lender’s obligations to
it under such Section until all such unsatisfied obligations are fully paid
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender under any
such Section; in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.

 

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.17, then such Lender shall, at the request of
the Borrower, use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)          If (i) any Lender requests compensation under Section 2.15,
(ii) the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17 or
(iii) any Lender becomes a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under the Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Commitment is being
assigned, the Issuing Banks), which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

 

SECTION 2.20. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)          fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.12(a);

 

(b)          the Commitment and Revolving Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided, except as otherwise
provided in Section 9.02, that this clause (b) shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender affected thereby;

 

 52 

 

 

(c)if any LC Exposure exists at the time such Lender becomes a Defaulting Lender
then:

 

(i)all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent the sum of all non-Defaulting
Lenders’ Revolving Exposures plus such Defaulting Lender’s LC Exposure does not
exceed the total of all non-Defaulting Lenders’ Commitments;

 

(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within two (2) Business Days
following notice by the Administrative Agent, cash collateralize for the benefit
of the applicable Issuing Banks only the Borrower’s obligations corresponding to
such Defaulting Lender’s LC Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.06(j) for so long as such LC Exposure is outstanding;

 

(iii)if the Borrower cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (ii) above, the Borrower shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 2.12(b) with respect
to such Defaulting Lender’s LC Exposure during the period such Defaulting
Lender’s LC Exposure is cash collateralized;

 

(iv)if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

 

(v)if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable ratably to the
applicable Issuing Banks until and to the extent that such LC Exposure is
reallocated and/or cash collateralized; and

 

(d)          so long as such Lender is a Defaulting Lender, no Issuing Bank
shall be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.20(c), and participating interests in any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.20(c)(i) (and such Defaulting Lender shall not
participate therein).

 

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Parent of any
Lender shall occur following the date hereof and for so long as such event shall
continue or (ii) the Issuing Banks have a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, the Issuing Banks shall not be
required to issue, amend or increase any Letter of Credit, unless the Issuing
Banks shall have entered into arrangements with the Borrower or such Lender,
satisfactory to the Issuing Banks to defease any risk to it in respect of such
Lender hereunder.

 

 53 

 

 

In the event that the Administrative Agent, the Borrower and the Issuing Banks
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the Administrative Agent
shall so notify the parties hereto, the LC Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment and on such date
such Lender shall purchase at par such of the Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Applicable Percentage, whereupon such
Lender shall cease to be a Defaulting Lender under this Agreement.

 

SECTION 2.21. Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from the Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of the Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, the Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to such Borrower.

 

ARTICLE III

 

Representations and Warranties

 

The Borrower represents and warrants to the Lenders that:

 

SECTION 3.01. Organization; Powers. Each Loan Party is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

 

 54 

 

 

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. The Loan Documents to which each
Loan Party is a party have been duly executed and delivered by such Loan Party
and constitute a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for filings necessary to perfect
Liens created pursuant to the Loan Documents, (b) will not violate any
Requirement of Law applicable to the Borrower or any of its Subsidiaries, (c)
will not violate or result in a default under any indenture, agreement or other
instrument binding upon the Borrower or any of its Subsidiaries or its assets,
or give rise to a right thereunder to require any payment to be made by the
Borrower or any of its Subsidiaries, and (d) will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Subsidiaries,
except Liens created pursuant to the Loan Documents.

 

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal years ended December 31, 2014 and December 31, 2015 reported on by Ernst
& Young LLP, independent public accountants, and (ii) as of and for the fiscal
quarter and the portion of the fiscal year ended March 31, 2016, certified as to
the matters set forth in the immediately following sentence by a Financial
Officer on behalf of the Borrower. Such financial statements present fairly, in
all material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year end audit adjustments and
the absence of footnotes in the case of the statements referred to in clause
(ii) above.

 

(b)          Since December 31, 2015, there has been no material adverse change
in the business, assets, property or financial condition of the Borrower and its
Subsidiaries, taken as a whole.

 

SECTION 3.05. Properties. (a) Each of the Loan Parties has good title to, or
valid leasehold interests in, all its real and personal property (except for
defects in title that do not materially interfere with its ability to conduct
its business or to utilize such properties for their intended purposes) free of
all Liens other than those permitted by Section 6.02.

 

(b)          The Loan Parties own, or are licensed to use, all trademarks,
tradenames, copyrights, patents and other intellectual property necessary to
their business as currently conducted, and the use thereof by the Loan Parties
does not infringe in any material respect upon the rights of any other Person.

 

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any of its Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or (ii)
that involve this Agreement or the Transactions.

 

 55 

 

 

(b)          Except for the Disclosed Matters and except with respect to any
other matters that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, none of the Borrower or any of
its Subsidiaries (i) has received notice of any claim with respect to any
Environmental Liability, (ii) has failed to comply with any Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, or (iii) has become subject to any
Environmental Liability.

 

(c)          Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

 

SECTION 3.07. Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all Requirements of Law applicable to it or
its property and all indentures, agreements and other instruments binding upon
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 3.08. Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

 

SECTION 3.09. Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not be expected to result in a Material Adverse Effect.

 

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 3.11. Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Neither the Information Memorandum nor any of the other
reports, financial statements, certificates or other information furnished by or
on behalf of the Borrower to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or any other Loan Document (as
modified or supplemented by other information so furnished) or delivered
hereunder contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time delivered.

 

SECTION 3.12. Solvency. (a) Immediately after the consummation of the
Transactions to occur on the Effective Date, (i) the fair value of the assets of
the Borrower, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise; (ii) the present fair saleable value of
the property of the Borrower will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) the Borrower will be able to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) the Borrower will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted after
the Effective Date.

 

 56 

 

 

(b)          The Borrower does not intend to, nor will it permit any of its
Subsidiaries to, and the Borrower does not believe that it or any of its
Subsidiaries will, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing of and amounts of cash to be received by
it or any such Subsidiary and the timing of the amounts of cash to be payable on
or in respect of its Indebtedness or the Indebtedness of any such Subsidiary.

 

SECTION 3.13. Insurance.  The Borrower maintains, and has caused each Subsidiary
to maintain, with financially sound and reputable insurance companies, insurance
on all their real and personal property in such amounts, subject to such
deductibles and self-insurance retentions and covering such properties and risks
as are adequate and customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations.

 

SECTION 3.14. Capitalization and Subsidiaries. Schedule 3.14 sets forth (a) a
correct and complete list of the name and relationship to the Borrower of each
and all of the Borrower’s Subsidiaries, (b) a true and complete listing of each
class of each of the Borrower’s authorized Equity Interests, of which all of
such issued shares are validly issued, outstanding, fully paid and
non-assessable, and owned beneficially and of record by the Persons identified
on Schedule 3.14, and (c) the type of entity of the Borrower and each of its
Subsidiaries. All of the issued and outstanding Equity Interests owned by any
Loan Party has been (to the extent such concepts are relevant with respect to
such ownership interests) duly authorized and issued and is fully paid and
non-assessable.

 

SECTION 3.15. Security Interest in Collateral. The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all the Collateral
in favor of the Administrative Agent, for the benefit of the Holders of Secured
Obligations, and, in the case Liens which can be perfected by the filing of UCC
financing statements, upon the filing of the financing statements identified in
Schedule 3.15, such Liens constitute perfected and continuing Liens on the
Collateral, securing the Secured Obligations, enforceable against the applicable
Loan Party and all third parties, and having priority over all other Liens on
the Collateral except in the case of (a) any Liens permitted under Section 6.02
and (b) Liens perfected only by possession or control to the extent the
Administrative Agent has not obtained or does not maintain possession or control
of such Collateral in accordance with applicable law.

 

SECTION 3.16. Labor Disputes. As of the Effective Date, there are no strikes,
lockouts or slowdowns against the Borrower or any Subsidiary pending or, to the
knowledge of the Borrower, threatened. There are no labor controversies pending
against or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any of its Subsidiaries (i) which could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, or
(ii) that involve this Agreement or the Transactions.

 

SECTION 3.17. No Default. No Default has occurred and is continuing.

 

SECTION 3.18. Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective officers and directors and to
the knowledge of the Borrower its employees and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrower, any Subsidiary or to the knowledge of the Borrower or such
Subsidiary any of their respective directors, officers or employees, or (b) to
the knowledge of the Borrower, any agent of the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Borrowing or Letter of Credit,
use of proceeds or other Transactions will violate any Anti-Corruption Law or
applicable Sanctions.

 

 57 

 

 

SECTION 3.19. EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

 

ARTICLE IV

 

Conditions

 

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

 

(a)          Credit Agreement and Loan Documents. The Administrative Agent (or
its counsel) shall have received (i) from each party hereto either (A) a
counterpart of this Agreement signed on behalf of such party or (B) written
evidence satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement and (ii) duly executed copies of the Loan
Documents and such other legal opinions, certificates, documents, instruments
and agreements as the Administrative Agent shall reasonably request in
connection with the transactions contemplated by this Agreement and the other
Loan Documents, including any promissory notes requested by a Lender pursuant to
Section 2.10 payable to the order of each such requesting Lender, all in form
and substance satisfactory to the Administrative Agent and its counsel and as
further described in the list of closing documents attached as Exhibit B.

 

(b)          Financial Statements and Projections. The Lenders shall have
received (i) audited consolidated financial statements of the Borrower for the
2014 and 2015 fiscal years, (ii) unaudited interim consolidated financial
statements of the Borrower for each fiscal quarter ended after the date of the
latest applicable financial statements delivered pursuant to clause (i) of this
paragraph as to which such financial statements are available, and such
financial statements shall not, in the reasonable judgment of the Administrative
Agent, reflect any material adverse change in the consolidated financial
condition of the Borrower, as reflected in the financial statements or
projections contained in the Information Memorandum and (iii) satisfactory
projections through 2020.

 

(c)          No Default Certificate. The Administrative Agent shall have
received a certificate, signed by the chief financial officer of the Borrower,
on the initial Borrowing date (i) stating that no Default has occurred and is
continuing, (ii) stating that the representations and warranties contained in
Article III are true and correct as of such date, and (iii) certifying any other
factual matters as may be reasonably requested by the Administrative Agent.

 

(d)          Fees. The Lenders and the Administrative Agent shall have received
all fees required to be paid, and all expenses for which invoices have been
presented (including the reasonable fees and expenses of legal counsel to the
Administrative Agent), on or before the Effective Date. All such amounts will be
paid with proceeds of Loans made on the Effective Date and will be reflected in
the funding instructions given by the Borrower to the Administrative Agent on or
before the Effective Date.

 

 58 

 

 

(e)          Lien Searches. The Administrative Agent shall have received the
results of a recent lien search of the Uniform Commercial Code records of each
jurisdiction and office identified on Schedule 3.15, and such search shall
reveal no liens on any of the assets of the Loan Parties except for liens
permitted by Section 6.02 or discharged on or prior to the Effective Date
pursuant to a pay-off letter or other documentation satisfactory to the
Administrative Agent.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

 

SECTION 4.02. Each Credit Event. The obligation of each Lender to make (but not
convert, continue or extend) a Loan (other than a Loan which refinances a LC
Disbursement in accordance with Section 2.06(e)), and of the Issuing Banks to
issue, amend, renew or extend any Letter of Credit, is subject to the
satisfaction of the following conditions:

 

(a)          The representations and warranties of the Borrower set forth in
this Agreement shall be true and correct on and as of the date of such Loan or
the date of issuance, amendment, renewal or extension of such Letter of Credit,
as applicable, except to the extent that any such representation or warranty
relates solely to an earlier date, in which case it shall have been true and
correct as of such earlier date, or, after prior notice to the Administrative
Agent, is untrue or incorrect as a result of transactions permitted by the Loan
Documents.

 

(b)          At the time of and immediately after giving effect to such Loan or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

 

Each Loan and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired, terminated, been cash
collateralized or otherwise covered by letters of credit as permitted herein and
all LC Disbursements shall have been reimbursed, the Borrower covenants and
agrees with the Lenders that:

 

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:

 

(a)          within 120 days after the end of each fiscal year of the Borrower,
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by independent public accountants of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, accompanied by any management letter prepared by
said accountants;

 

 59 

 

 

(b)          within 60 days after the end of each of the first three fiscal
quarters of the Borrower, its consolidated balance sheet and related statements
of operations, stockholders’ equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;

 

(c)          concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of the Borrower executed on its behalf of a
Financial Officer in substantially the form of Exhibit D (i) certifying, in the
case of the financial statements delivered under clause (b), as presenting
fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes, (ii) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto, (iii)
setting forth reasonably detailed calculations demonstrating compliance with
Section 6.12 and (iv) stating whether any change in GAAP or in the application
thereof has occurred since the date of the audited financial statements referred
to in Section 3.04 and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate;

 

(d)          as soon as available (following approval by the Borrower’s board of
directors, if such approval is obtained in the ordinary course), but in any
event not more than 120 days after the end of each fiscal year of the Borrower,
a copy of the plan and forecast (including a projected consolidated and
consolidating balance sheet, income statement and funds flow statement) of the
Borrower for the upcoming fiscal year (and, in the case of projected income
statements, for each quarter of the upcoming fiscal year) substantially in form
of the projections delivered pursuant to Section 4.01(b);

 

(e)          promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials distributed by
the Borrower to its shareholders generally, as the case may be; and

 

(f)           promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request.

 

Documents required to be delivered pursuant to clauses (a) and (b) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are filed for
public availability on the SEC’s Electronic Data Gathering and Retrieval System.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the compliance certificates required by
clause (c) of this Section 5.01 to the Administrative Agent.

 

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

 

(a)          the occurrence of any Default;

 

 60 

 

 

(b)          the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Affiliate thereof that has a reasonable possibility of an
adverse determination and that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

 

(c)          the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect; and

 

(d)          any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Material Subsidiaries to, (a) do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, qualifications, licenses, permits, franchises,
governmental authorizations, intellectual property rights, licenses and permits
material to the conduct of its business, and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.03 and (b) carry on and
conduct its business in substantially the same manner and in substantially the
same fields of enterprise as it is presently conducted.

 

SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay or discharge all Material Indebtedness and all other
material liabilities and obligations, including Taxes, before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.05. Maintenance of Properties. The Borrower will, and will cause each
of its Material Subsidiaries to, keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted.

 

SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, (i) keep proper books of record and account
in accordance with prudent practices and (ii) permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested. The Borrower acknowledges that the Administrative
Agent, after exercising its rights of inspection, may prepare and distribute to
the Lenders certain reports pertaining to the assets for internal use by the
Administrative Agent and the Lenders. The Administrative Agent agrees to use
reasonable efforts to minimize, to the extent practicable and so long as no
Default has occurred and is continuing, the number of separate requests from the
Lenders to exercise their rights under this Section 5.06 and to coordinate the
exercise by the Lenders of such rights.

 

 61 

 

 

SECTION 5.07. Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all Requirements of Law applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. The
Borrower will maintain in effect and enforce in all material respects policies
and procedures designed to ensure compliance by the Borrower, its Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

 

SECTION 5.08. Use of Proceeds. The proceeds of the Loans and the Letters of
Credit will be used to refinance certain existing Indebtedness, finance
Permitted Acquisitions, Permitted Joint Ventures, working capital needs and for
other general corporate purposes (including, without limitation, repurchases by
the Borrower of its Equity Interests to the extent permitted under this
Agreement) of the Borrower and its Subsidiaries. No part of the proceeds of any
Loan and no Letter of Credit will be used, whether directly or indirectly, for
any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. The Borrower will not request any Borrowing or
Letter of Credit, and Borrower shall not use, and the Borrower shall ensure that
its Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing or Letter of Credit (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
business or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States or in a European Union member
state or (iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

 

SECTION 5.09. Insurance. The Borrower will, and will cause each of its
Subsidiaries to, maintain with financially sound and reputable carriers (a)
insurance in such amounts (with no greater risk retention) and against such
risks (including loss or damage by fire and loss in transit; theft, burglary,
pilferage, larceny, embezzlement, and other criminal activities; business
interruption; and general liability) and such other hazards, as is customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations and (b) all insurance
required pursuant to the Collateral Documents. The Borrower will furnish to the
Lenders, upon request of the Administrative Agent, information in reasonable
detail as to the insurance so maintained. Within thirty (30) days after the
Effective Date (or such later date as may be agreed to by the Administrative
Agent in its sole discretion), the Borrower shall deliver to the Administrative
Agent endorsements (x) to all “All Risk” physical damage or casualty insurance
policies in respect of Collateral naming the Administrative Agent as lender loss
payee, and (y) to all general liability and other liability policies naming the
Administrative Agent an additional insured. In the event the Borrower or any of
its Subsidiaries at any time or times hereafter shall fail to obtain or maintain
any of the policies or insurance required herein or to pay any premium in whole
or in part relating thereto, then the Administrative Agent, without waiving or
releasing any obligations or resulting Default hereunder, may at any time or
times thereafter (but shall be under no obligation to do so) obtain and maintain
such policies of insurance and pay such premiums and take any other action with
respect thereto which the Administrative Agent deems advisable. All sums so
disbursed by the Administrative Agent shall constitute part of the Obligations,
payable as provided in this Agreement.

 

SECTION 5.10. Casualty and Condemnation. The Borrower will furnish to the
Administrative Agent and the Lenders prompt written notice of any casualty or
other insured damage (to the extent representing a loss of in excess of
$1,000,000 per occurrence to any property) or the commencement of any action or
proceeding for the taking of any property of the Loan Parties or interest
therein (with a value in excess of $1,000,000 per action or proceeding) under
power of eminent domain or by condemnation or similar proceeding.

 

 62 

 

 

SECTION 5.11. Subsidiary Guarantors; Pledges; Additional Collateral; Further
Assurances. (a)          As promptly as possible but in any event within thirty
(30) days (or such later date as may be agreed upon by the Administrative Agent)
after any Person becomes a Material Subsidiary, the Borrower shall provide the
Administrative Agent with written notice thereof setting forth information in
reasonable detail describing the material assets of such Person and shall cause
each such Material Subsidiary to deliver to the Administrative Agent the
Subsidiary Guaranty and the Security Agreement pursuant to which such Material
Subsidiary agrees to be bound by the terms and provisions thereof, such
Subsidiary Guaranty and Security Agreement to be accompanied by appropriate
corporate resolutions, other corporate documentation and, if requested by the
Administrative Agent in its reasonable discretion, legal opinions in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.

 

(b)          The Borrower will cause, and will cause each other Loan Party to
cause, all of its owned property (constituting personal, tangible, intangible,
or mixed, but excluding Excluded Assets) to be subject at all times to first
priority, perfected Liens in favor of the Administrative Agent for the benefit
of the Holders of Secured Obligations to secure the Secured Obligations in
accordance with and to the extent required by the terms and conditions of the
Collateral Documents, subject in any case to Liens permitted by Section 6.02.
Without limiting the generality of the foregoing, the Borrower (i) will cause
the Applicable Pledge Percentage of the issued and outstanding Equity Interests
of each Pledge Subsidiary directly owned by the Borrower or any other Loan Party
to be subject at all times to a first priority, perfected Lien in favor of the
Administrative Agent to secure the Secured Obligations in accordance with the
terms and conditions of the Collateral Documents or such other security
documents as the Administrative Agent shall reasonably request and (ii) will,
and will cause each Subsidiary Guarantor to, deliver deposit account control
agreements or blocked account agreements with respect to deposit accounts
maintained by, the Borrower or such Guarantor to the extent, and within such
time period as is, reasonably required by the Administrative Agent, in each case
in accordance with the terms and conditions of the Security Agreement. In
furtherance of the foregoing, upon the request of the Administrative Agent in
its reasonable discretion, the Borrower will, and will cause each Subsidiary
Guarantor to, deliver local law governed pledge documentation (x) at any time,
in respect of the Applicable Pledge Percentage of the issued and outstanding
Equity Interests of any Pledge Subsidiary that is a Material Foreign Subsidiary
and (y) upon the occurrence and during the continuance of an Event of Default,
in respect of the Applicable Pledge Percentage of the issued and outstanding
Equity Interests of any Pledge Subsidiary that is a First Tier Foreign
Subsidiary.

 

(c)          Without limiting the foregoing, the Borrower will, and will cause
each Loan Party to, execute and deliver, or cause to be executed and delivered,
to the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements and other documents and such other actions or
deliveries of the type required by Section 4.01, as applicable), which may be
required by law or which the Administrative Agent may, from time to time,
reasonably request to carry out the terms and conditions of this Agreement and
the other Loan Documents and to ensure perfection and priority of the Liens
created or intended to be created by the Collateral Documents, all at the
expense of the Borrower.

 

(d)          Notwithstanding the foregoing or anything else in this Agreement to
the contrary, no Permitted Joint Venture shall be required to become a
Subsidiary Guarantor or Pledge Subsidiary hereunder.

 

 63 

 

 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document have been paid in full and all Letters of Credit have expired,
terminated, been cash collateralized or otherwise covered by letters of credit
as permitted herein and all LC Disbursements shall have been reimbursed, the
Borrower covenants and agrees with the Lenders that:

 

SECTION 6.01. Indebtedness. The Borrower will not, and will not permit any
Subsidiary to, create, incur or suffer to exist any Indebtedness, except:

 

(a)          the Secured Obligations;

 

(b)          Indebtedness existing on the date hereof and set forth in Schedule
6.01 and extensions, renewals and replacements of any such Indebtedness that do
not increase the outstanding principal amount thereof;

 

(c)          Indebtedness of the Borrower to any Subsidiary and of any
Subsidiary to the Borrower or any other Subsidiary, provided that Indebtedness
of any Subsidiary that is not a Loan Party to the Borrower or any Subsidiary
that is a Loan Party shall be subject to Section 6.04;

 

(d)          Guarantees by the Borrower of Indebtedness of any Subsidiary or
Permitted Joint Venture and by any Subsidiary of Indebtedness of the Borrower or
any other Subsidiary or Permitted Joint Venture, provided that (i) the
Indebtedness so Guaranteed is permitted by this Section 6.01 and (ii) Guarantees
by the Borrower or any Subsidiary that is a Loan Party of Indebtedness of any
Subsidiary that is not a Loan Party or of any Permitted Joint Venture shall be
subject to Section 6.04;

 

(e)          Indebtedness of the Borrower or any Subsidiary incurred to finance
the acquisition, construction, improvement, alteration or repair of any fixed or
capital assets (whether or not constituting purchase money Indebtedness),
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that (i) such Indebtedness is incurred prior to or within 90
days after such acquisition or the completion of such construction, improvement,
alteration or repair and (ii) the aggregate principal amount of Indebtedness
permitted by this clause (e) shall not exceed $60,000,000 at any time
outstanding;

 

(f)           Indebtedness owed to any Person providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;

 

(g)          Indebtedness of the Borrower or any Subsidiary in respect of
Bonding Obligations;

 

(h)          Indebtedness under any Swap Agreement entered into for bona fide
hedging purposes and not for speculative or investment purposes;

 

 64 

 

 

(i)           Indebtedness constituting Affiliated Subordinated Debt; provided
that the aggregate principal amount of Indebtedness permitted by this clause (i)
shall not exceed $20,000,000 at any time outstanding;

 

(j)           Indebtedness constituting Unaffiliated Subordinated Indebtedness;
and

 

(k)          other unsecured Indebtedness in an aggregate principal amount not
exceeding 5% of Consolidated Net Worth (as of the most recently ended fiscal
year and determined at the time of incurring such Indebtedness by reference to
the Borrower’s financial statements most recently delivered pursuant to Section
5.01(a) or, if prior to the date of the delivery of the first financial
statements to be delivered pursuant to Section 5.01(a), the most recent
financial statements referred to in Section 3.04(a)) at any time outstanding.

 

SECTION 6.02. Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

 

(a)          Liens created pursuant to any Loan Document;

 

(b)          Permitted Encumbrances;

 

(c)          any Lien on any property or asset of the Borrower or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02; provided that (i)
such Lien shall not apply to any other property or asset of the Borrower or
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;

 

(d)          Liens on assets acquired, constructed, improved, altered or
repaired by the Borrower or any Subsidiary; provided that (i) such security
interests secure Indebtedness permitted by clause (e) of Section 6.01, (ii) such
security interests and the Indebtedness secured thereby are incurred prior to or
within 90 days after such acquisition or the completion of such construction,
improvement, alteration or repair, (iii) the principal amount of the
Indebtedness secured thereby does not exceed the cost of acquiring,
constructing, improving, altering or repairing such assets and (iv) such
security interests shall not apply to any other property or assets of the
Borrower or Subsidiary (other than, in respect of any lease, under any one or
more master lease agreements with same lessor or an Affiliate thereof);

 

(e)          any Lien existing on any property or asset (other than accounts
receivable and inventory) prior to the acquisition thereof by the Borrower or
any Subsidiary or existing on any property or asset (other than accounts
receivable and inventory) of any Person that becomes a Loan Party after the date
hereof prior to the time such Person becomes a Loan Party; provided that (i)
such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Loan Party, as the case may be, (ii) such
Lien shall not apply to any other property or assets of the Loan Party and (iii)
such Lien shall secure only those obligations which it secures on the date of
such acquisition or the date such Person becomes a Loan Party, as the case may
be;

 

(f)           Liens of a collecting bank arising in the ordinary course of
business under Section 4-208 of the Uniform Commercial Code in effect in the
relevant jurisdiction covering only the items being collected upon;

 

 65 

 

 

(g)          Liens arising out of sale and leaseback transactions permitted by
Section 6.06;

 

(h)          Liens granted by a Subsidiary that is not a Loan Party in favor of
the Borrower or another Loan Party in respect of Indebtedness owed by such
Subsidiary; and

 

(i)           Liens granted by a Loan Party in Equity Interests in a Permitted
Joint Venture (including associated proceeds thereof).

 

Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Loan Party’s (1) accounts receivable,
other than those permitted under clauses (a) and (d) of the definition of
Permitted Encumbrance and clause (a) above and (2) inventory, other than those
permitted under clauses (a), (b) and (d) of the definition of Permitted
Encumbrance and clause (a) above.

 

SECTION 6.03. Fundamental Changes. (a) The Borrower will not, and will not
permit any Material Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing (i) any
Subsidiary of the Borrower may merge into the Borrower in a transaction in which
the Borrower is the surviving corporation, (ii) any Loan Party (other than the
Borrower) may merge into any Loan Party in a transaction in which the surviving
entity is a Loan Party, (iii) any Subsidiary that is not a Loan Party may
liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders; provided that any such merger
involving a Person that is not a wholly owned Subsidiary immediately prior to
such merger shall not be permitted unless also permitted by Section 6.04 and
(iv) the Borrower and its Subsidiaries may consummate Permitted Acquisitions.

 

(b)          The Borrower will not, nor will it permit any of its Subsidiaries
to, engage in any business other than businesses of the type conducted by the
Borrower and its Subsidiaries on the date of execution of this Agreement and
businesses reasonably related thereto.

 

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any Subsidiary to, purchase, hold or
acquire (including pursuant to any merger with any Person that was not a Loan
Party and a wholly owned Subsidiary prior to such merger) any capital stock,
evidences of indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, Guarantee any obligations of, or make or permit to exist
any investment or any other interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person constituting a business unit (whether through purchase of
assets, merger or otherwise), except:

 

(a)          Permitted Investments and Permitted Acquisitions;

 

(b)          investments in existence on the date of this Agreement and
described in Schedule 6.04;

 

(c)          investments by the Borrower and the Subsidiaries (other than
Permitted Joint Ventures) in Equity Interests in their respective Subsidiaries
(other than Permitted Joint Ventures), provided that (A) any such Equity
Interests held by a Loan Party shall be pledged pursuant to the Security
Agreement (subject to the limitations applicable to common stock of a Foreign
Subsidiary referred to in Section 5.11) and (B) the aggregate amount of
investments by Loan Parties in Subsidiaries (other than Permitted Joint
Ventures) that are not Loan Parties (together with outstanding intercompany
loans permitted under clause (B) to the proviso to Section 6.04(d) and
outstanding Guarantees permitted under the proviso to Section 6.04(e)) shall not
exceed $1,000,000 at any time outstanding;

 

 66 

 

 

(d)          loans or advances made by the Borrower to any Subsidiary (other
than Permitted Joint Ventures), Guarantees by the Borrower of the obligations
(other than Indebtedness) of any Subsidiary (other than Permitted Joint
Ventures), loans or advances made by any Subsidiary (other than Permitted Joint
Ventures) to the Borrower or to any other Subsidiary (other than Permitted Joint
Ventures), or Guarantees by any Subsidiary (other than Permitted Joint Ventures)
of the obligations (other than Indebtedness) of the Borrower or of any
Subsidiary (other than Permitted Joint Ventures), provided that the amount of
such loans and advances made by Loan Parties to, or Guarantees made by Loan
Parties of the obligations of, Subsidiaries that are not Loan Parties (together
with outstanding investments permitted under clause (B) to the proviso to
Section 6.04(c) and outstanding Guarantees permitted under the proviso to
Section 6.04(e)) shall not exceed $1,000,000 at any time outstanding;

 

(e)          Guarantees constituting Indebtedness permitted by Section 6.01,
provided that the aggregate principal amount of Indebtedness of Subsidiaries
(other than Permitted Joint Ventures) that are not Loan Parties that is
Guaranteed by any Loan Party shall (together with outstanding investments
permitted under clause (B) to the proviso to Section 6.04(c) and outstanding
intercompany loans permitted under clause (B) to the proviso to Section 6.04(d))
shall not exceed $1,000,000 at any time outstanding;

 

(f)           loans or advances made by the Borrower or any Subsidiary to its
employees on an arms-length basis in the ordinary course of business consistent
with past practices for travel and entertainment expenses, relocation costs and
similar purposes up to a maximum of $500,000 in the aggregate at any one time
outstanding;

 

(g)          investments of any Person existing at the time such Person becomes
a Subsidiary of the Borrower or consolidates or merges with the Borrower or any
of the Subsidiaries (including in connection with a Permitted Acquisition) so
long as such investments were not made in contemplation of such Person becoming
a Subsidiary or of such merger;

 

(h)          investments received in connection with the dispositions of assets
permitted by Section 6.05;

 

(i)           investments constituting deposits described in clauses (c) and (d)
of the definition of the term “Permitted Encumbrances”;

 

(j)           (i) acquisitions, formation or ownership of Equity Interests in
one or more Permitted Joint Ventures or First Tier Foreign Subsidiaries,
(ii) Guarantees of the obligations of one or more Permitted Joint Ventures or
First Tier Foreign Subsidiaries or (iii) investments in, or loans or advances
to, one or more Permitted Joint Ventures or First Tier Foreign Subsidiaries;
provided that upon the making of any such investment, loan or advance, the
positive difference, if any, between (x) the aggregate of all cash that has been
invested in, or loaned or advanced to, Permitted Joint Ventures and First Tier
Foreign Subsidiaries minus (y) the aggregate of all cash payments or repayments
of loans or advances that have been received from Permitted Joint Ventures and
First Tier Foreign Subsidiaries as of such date, shall not in the aggregate
exceed 30% of Consolidated Net Worth (calculated as of the most recently ended
fiscal quarter and determined at the time of making such investment, loan or
advance by reference to the Borrower’s financial statements most recently
delivered pursuant to Section 5.01(a) or (b) or, if prior to the date of the
delivery of the first financial statements to be delivered pursuant to Section
5.01(a) or (b), the most recent financial statements referred to in Section
3.04(a)); and

 

 67 

 

 

(k)          any other investment, loan or advance (other than acquisitions) so
long as the aggregate amount of all such investments, loans or advances does not
exceed 7.5% of Consolidated Net Worth (in each case as of the most recently
ended fiscal quarter and determined at the time of making such investment by
reference to the Borrower’s financial statements most recently delivered
pursuant to Section 5.01(a) or (b) or, if prior to the date of the delivery of
the first financial statements to be delivered pursuant to Section 5.01(a) or
(b), the most recent financial statements referred to in Section 3.04(a)). For
the avoidance of doubt, the investments, loans and advances permitted under this
clause (k) are separate from, and in addition to, the other investments, loans,
advances, guarantees and acquisitions permitted under the foregoing clauses
(a)-(j).

 

SECTION 6.05. Asset Sales. The Borrower will not, and will not permit any
Subsidiary to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will the Borrower permit any
Subsidiary to issue any additional Equity Interest in such Subsidiary (other
than to the Borrower or another Subsidiary in compliance with Section 6.04),
except:

 

(a)          sales, transfers, leases and dispositions of (i) inventory in the
ordinary course of business, (ii) used, obsolete, worn out or surplus equipment
or property in the ordinary course of business and (iii) any equipment or
property subject to any lease or right-of-use agreement entered into in the
ordinary course of business, in accordance with the terms of such agreement;

 

(b)          sales, transfers, leases and dispositions to the Borrower or any
Subsidiary, provided that any such sales, transfers or dispositions involving a
Subsidiary that is not a Loan Party shall be made in compliance with Section
6.08;

 

(c)          sales, transfers and dispositions of accounts receivable in
connection with the compromise, settlement or collection thereof;

 

(d)          sales, transfers and dispositions of investments permitted by
clauses (i) and (k) of Section 6.04;

 

(e)          sale and leaseback transactions permitted by Section 6.06;

 

(f)           dispositions resulting from any casualty or other insured damage
to, or any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of the Borrower or any Subsidiary; and

 

(g)          sales, transfers and other dispositions of assets (other than
Equity Interests in a Subsidiary unless all Equity Interests in such Subsidiary
are sold) that are not permitted by any other paragraph of this Section,
provided that the aggregate fair market value of all assets sold, transferred or
otherwise disposed of in reliance upon this paragraph (g) shall not exceed
$7,500,000 during any fiscal year of the Borrower.

 

 68 

 

 

SECTION 6.06. Sale and Leaseback Transactions. The Borrower will not, and will
not permit any Subsidiary to, without the prior written consent of the
Administrative Agent, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred, except for any
such sale of any fixed or capital assets or equipment by the Borrower or any
Subsidiary that is made for cash consideration in an amount not less than the
fair value of such fixed or capital asset or equipment (or, if acquired by the
Borrower or such Subsidiary within 90 days prior to entering into such sale, not
less than the prior purchase price of such asset or equipment) and is
consummated within 90 days after the Borrower or such Subsidiary acquires or
completes the construction of such fixed or capital asset or equipment; provided
that the net book value of the assets that are the subject of any such
transaction (excluding any such transaction solely between Loan Parties) shall
not, in the aggregate, when taken together with the aggregate net book value
(determined at the time of the consummation of the instant transaction) of the
assets that are the subject of all other such transactions then outstanding,
exceed $50,000,000.

 

SECTION 6.07. Restricted Payments; Certain Payments of Indebtedness. (a) The
Borrower will not, and will not permit any Subsidiary to, declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so, except (i) the Borrower may
declare and pay dividends with respect to its Equity Interest payable solely in
additional units of its Equity Interests, (ii) Subsidiaries of the Borrower may
declare and pay dividends ratably with respect to their Equity Interests, and
(iii) the Borrower may make any other Restricted Payments so long as (A) no
Event of Default has then occurred and is continuing or would arise after giving
effect thereto and (B) at the time thereof and after giving pro forma effect
thereto, the Leverage Ratio (as calculated pursuant to Section 6.12(b)) is, and
would be, less than 2.25 to 1.0. For the avoidance of doubt, this Section 6.07
shall not limit any issuances of securities or other payments with respect to
any Equity Interests in connection with employment agreements, stock options and
stock ownership plans entered into by employees, officers and directors of the
Borrower or its Subsidiaries and as otherwise permitted under this Agreement.

 

(b)          The Borrower will not, and will not permit any Subsidiary to, make
or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness,
except:

 

(i)   payment of Indebtedness created under the Loan Documents;

 

(ii)  any payment in respect of Affiliated Subordinated Debt to the extent such
payment is made from funds permitted to be paid as a Restricted Payment pursuant
to Section 6.07(a)(iii) and otherwise in conformity with the terms of
subordination applicable thereto;

 

(iii) any payment in respect of Unaffiliated Subordinated Indebtedness made in
accordance with the Unaffiliated Subordinated Indebtedness Documents and Section
6.10;

 

(iv) payment of regularly scheduled interest and principal payments as and when
due in respect of any Indebtedness, other than payments in respect of the
Subordinated Indebtedness prohibited by the subordination provisions thereof;

 

(v)  refinancings of Indebtedness to the extent permitted by Section 6.01; and

 

(vi) payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness.

 

 69 

 

 

SECTION 6.08. Transactions with Affiliates. The Borrower will not, and will not
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions that (i) are in the ordinary course of business and (ii)
are at prices and on terms and conditions not less favorable to the Borrower or
such Subsidiary than could be obtained on an arm’s-length basis from unrelated
third parties, (b) transactions between or among any Loan Party and any Pledge
Subsidiary not involving any other Affiliate, (c) any investment, loan, advance
or Guarantee permitted by Sections 6.04(c), 6.04(d) or 6.04(j), (d) any
Indebtedness permitted under Section 6.01(c) or (i), (e) any Restricted Payment
permitted by Section 6.07, (f) loans or advances to employees permitted under
Section 6.04, (g) the payment of reasonable fees to directors of the Borrower or
any Subsidiary who are not employees of the Borrower or any Subsidiary, and
compensation and employee benefit arrangements paid to, and indemnities provided
for the benefit of, directors, officers or employees of the Borrower or its
Subsidiaries in the ordinary course of business and (h) any issuances of
securities or other payments, awards or grants in cash, securities or otherwise
pursuant to, or the funding of, employment agreements, stock options and stock
ownership plans approved by the Borrower’s board of directors.

 

SECTION 6.09. Restrictive Agreements. The Borrower will not, and will not permit
any Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of the Borrower or any of its Subsidiaries to
create, incur or permit to exist any Lien upon any of its property or assets
(other than any Lien permitted by Section 6.02), or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to any shares of
its capital stock or to make or repay loans or advances to the Borrower or any
other Subsidiary or to Guarantee Indebtedness of the Borrower or any other
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law or by any Loan Document, (ii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (iii) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and (iv) clause
(a) of the foregoing shall not apply to customary provisions in leases
restricting the assignment thereof.

 

SECTION 6.10. Unaffiliated Subordinated Indebtedness and Amendments to
Unaffiliated Subordinated Indebtedness Documents. The Borrower will not, and
will not permit any Subsidiary to, directly or indirectly voluntarily prepay,
defease or in substance defease, purchase, redeem, retire or otherwise acquire,
any Unaffiliated Subordinated Indebtedness or any Indebtedness from time to time
outstanding under the Unaffiliated Subordinated Indebtedness Documents.
Furthermore, the Borrower will not, and will not permit any Subsidiary to, amend
the Unaffiliated Subordinated Indebtedness Documents or any document, agreement
or instrument evidencing any Indebtedness incurred pursuant to the Unaffiliated
Subordinated Indebtedness Documents (or any replacements, substitutions,
extensions or renewals thereof) or pursuant to which such Indebtedness is issued
where such amendment, modification or supplement provides for the following or
which has any of the following effects:

 

(a)          increases the overall principal amount of any such Indebtedness or
increases the amount of any single scheduled installment of principal or
interest;

 

(b)          shortens or accelerates the date upon which any installment of
principal or interest becomes due or adds any additional mandatory redemption
provisions;

 

 70 

 

 

(c)          shortens the final maturity date of such Indebtedness or otherwise
accelerates the amortization schedule with respect to such Indebtedness;

 

(d)          increases the rate of interest accruing on such Indebtedness;

 

(e)          provides for the payment of additional fees or increases existing
fees;

 

(f)           amends or modifies any financial or negative covenant (or covenant
which prohibits or restricts the Borrower or any Subsidiary from taking certain
actions) in a manner which is more onerous or more restrictive in any material
respect to the Borrower or such Subsidiary or which is otherwise materially
adverse to the Borrower, any Subsidiary and/or the Lenders or, in the case of
any such covenant, which places material additional restrictions on the Borrower
or such Subsidiary or which requires the Borrower or such Subsidiary to comply
with more restrictive financial ratios or which requires the Borrower to better
its financial performance, in each case from that set forth in the existing
applicable covenants in the Unaffiliated Subordinated Indebtedness Documents or
the applicable covenants in this Agreement; or

 

(g)          amends, modifies or adds any affirmative covenant in a manner which
(i) when taken as a whole, is materially adverse to the Borrower, any Subsidiary
and/or the Lenders or (ii) is more onerous than the existing applicable covenant
in the Unaffiliated Subordinated Indebtedness Documents or the applicable
covenant in this Agreement.

 

SECTION 6.11. [Reserved].

 

SECTION 6.12. Financial Covenants.

 

(a)          Interest Coverage Ratio. The Borrower will not permit the Interest
Coverage Ratio, determined as of the end of each of its fiscal quarters for any
period of four consecutive fiscal quarters ending with the end of such fiscal
quarter, to be less than 3.0 to 1.0.

 

(b)          Leverage Ratio. The Borrower will not permit the Leverage Ratio,
determined as of the end of each of its fiscal quarters for any period of four
consecutive fiscal quarters ending with the end of such fiscal quarter, to be
greater than: (x) during an Acquisition Holiday, 3.5 to 1.0; and (y) otherwise,
3.0 to 1.0; provided that the reimbursement obligations of the account party in
respect of Letters of Credit with a maturity of one year or less (in an
aggregate principal amount not to exceed the amount of Consolidated EBITDA for
such period as of the end of such fiscal quarter) shall not be included in
determining Consolidated Total Indebtedness for calculating the Leverage Ratio
in accordance with this clause (b).

 

ARTICLE VII

 

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a)          the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

 71 

 

 

(b)          the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of three Business Days;

 

(c)          any representation or warranty made or deemed made by or on behalf
of any Loan Party or any Subsidiary in or in connection with this Agreement or
any other Loan Document or any amendment or modification hereof or thereof or
waiver hereunder or thereunder, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;

 

(d)          the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02(a), 5.03 (with respect to the
Borrower’s existence), 5.08 or 5.11 or in Article VI or in Article X;

 

(e)          the Borrower or any Subsidiary Guarantor, as applicable, shall fail
to observe or perform any covenant, condition or agreement contained in this
Agreement (other than those which constitute a default under another Section of
this Article) or any other Loan Document, and such failure shall continue
unremedied for a period of 30 days after the earlier of such breach or notice
thereof from the Administrative Agent to the Borrower (which notice will be
given at the request of any Lender);

 

(f)           the Borrower or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable;

 

(g)          any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;

 

(h)          an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Subsidiary or its debts, or of a substantial
part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;

 

(i)           the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or such Subsidiary or for a substantial part
of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;

 

 72 

 

 

(j)           the Borrower or any Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

 

(k)          one or more judgments for the payment of money in an aggregate
amount in excess of $10,000,000 (to the extent not covered by a creditworthy
insurer which has not denied coverage and subject to customary deductibles)
shall be rendered against the Borrower or any Subsidiary or any combination
thereof and the same shall remain undischarged for a period of 30 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of the
Borrower or any Subsidiary to enforce any such judgment;

 

(l)           an ERISA Event shall have occurred that when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect;

 

(m)         a Change in Control shall occur;

 

(n)          the occurrence of any “default”, as defined in any Loan Document
(other than this Agreement) or the breach of any of the terms or provisions of
any Loan Document (other than this Agreement), which default or breach continues
beyond any period of grace therein provided;

 

(o)          the Subsidiary Guaranty shall fail to remain in full force or
effect or any action shall be taken to discontinue or to assert the invalidity
or unenforceability of the Subsidiary Guaranty, or any Subsidiary Guarantor
shall fail to comply with any of the terms or provisions of the relevant
Subsidiary Guaranty to which it is a party, or any Subsidiary Guarantor shall
deny that it has any further liability under the Subsidiary Guaranty to which it
is a party, or shall give notice to such effect;

 

(p)          any Collateral Document shall for any reason fail to create a valid
and perfected first priority security interest in any Collateral purported to be
covered thereby, except as permitted by the terms of any Collateral Document, or
any Collateral Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document, or any Loan Party shall fail to
comply with any of the terms or provisions of any Collateral Document, or the
Borrower, any Subsidiary or any holder of Affiliated Subordinated Debt shall
fail to comply with the terms and conditions set forth in Schedule 1.01, or any
such terms and conditions shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of such terms and conditions; or

 

(q)          any material provision of any Loan Document for any reason ceases
to be valid, binding and enforceable in accordance with its terms (or the
Borrower or any Subsidiary shall challenge the enforceability of any Loan
Document or shall assert in writing, or engage in any action or inaction based
on any such assertion, that any provision of any of the Loan Documents has
ceased to be or otherwise is not valid, binding and enforceable in accordance
with its terms);

 

 73 

 

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other Secured Obligations of the Borrower accrued hereunder and under
the other Loan Documents, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Secured
Obligations of the Borrower accrued hereunder and under the other Loan
Documents, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower. Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent may, and at the request of the Required
Lenders shall, exercise any rights and remedies provided to the Administrative
Agent under the Loan Documents or at law or equity, including all remedies
provided under the UCC.

 

ARTICLE VIII

 

The Administrative Agent

 

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. In addition, to the extent required under
the laws of any jurisdiction other than the United States of America, each of
the Lenders, on behalf of itself and any of its Affiliates that are Holders of
Secured Obligations, and the Issuing Banks hereby grant to the Administrative
Agent any required powers of attorney to execute any Collateral Document
governed by the laws of such jurisdiction on such Lender’s or Issuing Bank’s
behalf. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Issuing Banks, and the Lenders, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of such provisions. It is understood and agreed that the use of the term “agent”
as used herein or in any other Loan Documents (or any similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead, such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

 74 

 

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and (c)
except as expressly set forth in the Loan Documents, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.02) or in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and non-appealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof is given to the Administrative
Agent by the Borrower or a Lender, and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
in connection with any Loan Document, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, (v) the creation,
perfection or priority of Liens on the Collateral or the existence of the
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent, with the understanding that the Administrative Agent’s
duties with respect to all Loans and Letter of Credit denominated in Canadian
Dollars will be administered by JPMorgan Chase Bank, N.A. (Toronto Branch) or
such other affiliate thereof as may be designated by time to time. The
Administrative Agent and any such sub-agent may perform any and all its duties
and exercise its rights and powers through their respective Related Parties. The
exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

 

 75 

 

 

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a Lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

 

None of the Lenders, if any, identified in this Agreement as a Syndication Agent
or a Co-Documentation Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of such Lenders shall have
or be deemed to have a fiduciary relationship with any Lender. Each Lender
hereby makes the same acknowledgments with respect to the relevant Lenders in
their respective capacities as Syndication Agent or Co-Documentation Agent, as
applicable, as it makes with respect to the Administrative Agent in the
preceding paragraph.

 

Except with respect to the exercise of setoff rights of any Lender, in
accordance with Section 9.08, the proceeds of which are applied in accordance
with this Agreement, each Lender agrees that it will not take any action, nor
institute any actions or proceedings, against the Borrower or with respect to
any Loan Document, without the prior written consent of the Required Lenders or,
as may be provided in this Agreement or the other Loan Documents, with the
consent of the Administrative Agent.

 

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

 

 76 

 

 

In its capacity, the Administrative Agent is a “representative” of the Holders
of Secured Obligations within the meaning of the term “secured party” as defined
in the New York Uniform Commercial Code. Each Lender authorizes the
Administrative Agent to enter into each of the Collateral Documents to which it
is a party and to take all action contemplated by such documents. Each Lender
agrees that no Holder of Secured Obligations (other than the Administrative
Agent) shall have the right individually to seek to realize upon the security
granted by any Collateral Document, it being understood and agreed that such
rights and remedies may be exercised solely by the Administrative Agent for the
benefit of the Holders of Secured Obligations upon the terms of the Collateral
Documents. In the event that any Collateral is hereafter pledged by any Person
as collateral security for the Secured Obligations, the Administrative Agent is
hereby authorized, and hereby granted a power of attorney, to execute and
deliver on behalf of the Holders of Secured Obligations any Loan Documents
necessary or appropriate to grant and perfect a Lien on such Collateral in favor
of the Administrative Agent on behalf of the Holders of Secured Obligations. The
Lenders hereby authorize the Administrative Agent, at its option and in its
discretion, to release any Lien granted to or held by the Administrative Agent
upon any Collateral (i) as described in Section 9.02(d); (ii) as permitted by,
but only in accordance with, the terms of the applicable Loan Document; or (iii)
if approved, authorized or ratified in writing by the Required Lenders, unless
such release is required to be approved by all of the Lenders hereunder. Upon
request by the Administrative Agent at any time, the Lenders will confirm in
writing the Administrative Agent’s authority to release particular types or
items of Collateral pursuant hereto. Upon any sale or transfer of assets
constituting Collateral which is permitted pursuant to the terms of any Loan
Document, or consented to in writing by the Required Lenders or all of the
Lenders, as applicable, and upon at least two Business Days’ prior reasonably
detailed written request by the Borrower to the Administrative Agent, the
Administrative Agent shall (and is hereby irrevocably authorized by the Lenders
to) execute such documents as may be necessary to evidence the release of the
Liens granted to the Administrative Agent for the benefit of the Holders of
Secured Obligations herein or pursuant hereto upon the Collateral that was sold
or transferred; provided, however, that (i) the Administrative Agent shall not
be required to execute any such document on terms which, in the Administrative
Agent’s opinion, would expose the Administrative Agent to liability or create
any obligation or entail any consequence other than the release of such Liens
without recourse or warranty, and (ii) such release shall not in any manner
discharge, affect or impair the Secured Obligations or any Liens upon (or
obligations of the Borrower or any Subsidiary in respect of) all interests
retained by the Borrower or any Subsidiary, including (without limitation) the
proceeds of the sale, all of which shall continue to constitute part of the
Collateral. Any execution and delivery by the Administrative Agent of documents
in connection with any such release shall be without recourse to or warranty by
the Administrative Agent.

 

In case of the pendency of any proceeding with respect to any Loan Party under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan or any LC Disbursement shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower or
any other Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

 

(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Exposure and all other
Secured Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Banks and the Administrative Agent (including any claim under Sections
2.12, 2.13, 2.15, 2.16, 2.17 and 9.03) allowed in such judicial proceeding; and

 

(b)          collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, any Issuing Bank and each other Holder of Secured Obligations to make
such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, the Issuing Banks or the other Holders of Secured Obligations, to
pay to the Administrative Agent any amount due to it, in its capacity as the
Administrative Agent, under the Loan Documents (including under Section 9.03).

 

 77 

 

 

The Borrower, on its behalf and on behalf of its Subsidiaries, and each Lender,
on its behalf and on the behalf of its affiliated Holders of Secured
Obligations, hereby irrevocably constitute the Administrative Agent as the
holder of an irrevocable power of attorney (fondé de pouvoir within the meaning
of Article 2692 of the Civil Code of Québec) in order to hold hypothecs and
security granted by the Borrower or any Subsidiary on property pursuant to the
laws of the Province of Quebec to secure obligations of the Borrower or any
Subsidiary under any bond, debenture or similar title of indebtedness issued by
the Borrower or any Subsidiary in connection with this Agreement, and agree that
the Administrative Agent may act as the bondholder and mandatary with respect to
any bond, debenture or similar title of indebtedness that may be issued by the
Borrower or any Subsidiary and pledged in favor of the Holders of Secured
Obligations in connection with this Agreement. Notwithstanding the provisions of
Section 32 of the An Act respecting the special powers of legal persons
(Quebec), JPMorgan Chase Bank, N.A. as Administrative Agent may acquire and be
the holder of any bond issued by the Borrower or any Subsidiary in connection
with this Agreement (i.e., the fondé de pouvoir may acquire and hold the first
bond issued under any deed of hypothec by the Borrower or any Subsidiary).

 

The Administrative Agent is hereby authorized to execute and deliver any
documents necessary or appropriate to create and perfect the rights of pledge
for the benefit of the Holders of Secured Obligations including a right of
pledge with respect to the entitlements to profits, the balance left after
winding up and the voting rights of the Borrower as ultimate parent of any
subsidiary of the Borrower which is organized under the laws of the Netherlands
and the Equity Interests of which are pledged in connection herewith (a “Dutch
Pledge”). Without prejudice to the provisions of this Agreement and the other
Loan Documents, the parties hereto acknowledge and agree with the creation of
parallel debt obligations of the Borrower or any relevant Subsidiary as will be
described in any Dutch Pledge (the “Parallel Debt”), including that any payment
received by the Administrative Agent in respect of the Parallel Debt will –
conditionally upon such payment not subsequently being avoided or reduced by
virtue of any provisions or enactments relating to bankruptcy, insolvency,
preference, liquidation or similar laws of general application – be deemed a
satisfaction of a pro rata portion of the corresponding amounts of the
Obligations, and any payment to the Holders of Secured Obligations in
satisfaction of the Obligations shall – conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application – be deemed as satisfaction of the corresponding amount of
the Parallel Debt. The parties hereto acknowledge and agree that, for purposes
of a Dutch Pledge, any resignation by the Administrative Agent is not effective
until its rights under the Parallel Debt are assigned to the successor
Administrative Agent.

 

The parties hereto acknowledge and agree for the purposes of taking and ensuring
the continuing validity of German law governed pledges (Pfandrechte) with the
creation of parallel debt obligations of the Borrower and its Subsidiaries as
will be further described in a separate German law governed parallel debt
undertaking. The Administrative Agent shall (i) hold such parallel debt
undertaking as fiduciary agent (Treuhaender) and (ii) administer and hold as
fiduciary agent (Treuhaender) any pledge created under a German law governed
Collateral Document which is created in favor of any Holder of Secured
Obligations or transferred to any Holder of Secured Obligations due to its
accessory nature (Akzessorietaet), in each case in its own name and for the
account of the Holders of Secured Obligations. Each Lender, on its own behalf
and on behalf of its affiliated Holders of Secured Obligations, hereby
authorizes the Administrative Agent to enter as its agent in its name and on its
behalf into any German law governed Collateral Document, to accept as its agent
in its name and on its behalf any pledge under such Collateral Document and to
agree to and execute as agent in its name and on its behalf any amendments,
supplements and other alterations to any such Collateral Document and to release
any such Collateral Document and any pledge created under any such Collateral
Document in accordance with the provisions herein and/or the provisions in any
such Collateral Document.

 

 78 

 

 

The Holders of Secured Obligations hereby irrevocably authorize the
Administrative Agent, at the direction of the Required Lenders, to credit bid
all or any portion of the Obligations (including by accepting some or all of the
Collateral in satisfaction of some or all of the Obligations pursuant to a deed
in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other applicable jurisdictions, or (b) at any
other sale, foreclosure or acceptance of collateral in lieu of debt conducted by
(or with the consent or at the direction of) the Administrative Agent (whether
by judicial action or otherwise) in accordance with any applicable law. In
connection with any such credit bid and purchase, the Obligations owed to the
Holders of Secured Obligations shall be entitled to be, and shall be, credit bid
by the Administrative Agent at the direction of the Required Lenders on a
ratable basis (with Obligations with respect to contingent or unliquidated
claims receiving contingent interests in the acquired assets on a ratable basis
that shall vest upon the liquidation of such claims in an amount proportional to
the liquidated portion of the contingent claim amount used in allocating the
contingent interests) for the asset or assets so purchased (or for the equity
interests or debt instruments of the acquisition vehicle or vehicles that are
issued in connection with such purchase). In connection with any such bid (i)
the Administrative Agent shall be authorized to form one or more acquisition
vehicles and to assign any successful credit bid to such acquisition vehicle or
vehicles (ii) each of the Holders of Secured Obligations’ ratable interests in
the Obligations which were credit bid shall be deemed without any further action
under this Agreement to be assigned to such vehicle or vehicles for the purpose
of closing such sale, (iii) the Administrative shall be authorized to adopt
documents providing for the governance of the acquisition vehicle or vehicles
(provided that any actions by the Administrative Agent with respect to such
acquisition vehicle or vehicles, including any disposition of the assets or
equity interests thereof, shall be governed, directly or indirectly, by, and the
governing documents shall provide for, control by the vote of the Required
Lenders or their permitted assignees under the terms of this Agreement or the
governing documents of the applicable acquisition vehicle or vehicles, as the
case may be, irrespective of the termination of this Agreement and without
giving effect to the limitations on actions by the Required Lenders contained in
Section 9.02 of this Agreement), (iv) the Administrative Agent on behalf of such
acquisition vehicle or vehicles shall be authorized to issue to each of the
Holders of Secured Obligations, ratably on account of the relevant Obligations
which were credit bid, interests, whether as equity, partnership, limited
partnership interests or membership interests, in any such acquisition vehicle
and/or debt instruments issued by such acquisition vehicle, all without the need
for any Holder of Secured Obligations or acquisition vehicle to take any further
action, and (v) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of Obligations credit bid
by the acquisition vehicle or otherwise), such Obligations shall automatically
be reassigned to the Holders of Secured Obligations pro rata and the equity
interests and/or debt instruments issued by any acquisition vehicle on account
of such Obligations shall automatically be cancelled, without the need for any
Holder of Secured Obligations or any acquisition vehicle to take any further
action. Notwithstanding that the ratable portion of the Obligations of each
Holder of Secured Obligations are deemed assigned to the acquisition vehicle or
vehicles as set forth in clause (ii) above, each Holder of Secured Obligations
shall execute such documents and provide such information regarding the Holder
of Secured Obligations (and/or any designee of the Holder of Secured Obligations
which will receive interests in or debt instruments issued by such acquisition
vehicle) as the Administrative Agent may reasonably request in connection with
the formation of any acquisition vehicle, the formulation or submission of any
credit bid or the consummation of the transactions contemplated by such credit
bid.

 

 79 

 

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(i)   if to the Borrower, to it at MYR Group Inc., Three Continental Towers,
1701 Golf Road, Suite 3-1012, Rolling Meadows, Illinois 60008, Attention of
Betty R. Johnson, Senior Vice President, Chief Financial Officer and Treasurer
(Telecopy No. (847) 290-1892; Telephone No. (847) 290-5861);

 

(ii)  if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 10 South
Dearborn, 7th Floor, Chicago, Illinois 60603, Attention of Yuvette Owens
(Telecopy No. (312) 385-7103),with a copy to JPMorgan Chase Bank, N.A., Mail
Code IL1-1203, 10 S. Dearborn Street, 35th Floor, Chicago, Illinois, 60603,
Attention of Christopher Collins (Telecopy No. (312) 386-7608);

 

(iii) if to the Issuing Banks:

 

(A) in the case of JPMorgan Chase Bank, N.A. (A) in the case of a Letter of
Credit denominated in Dollars, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn, 7th Floor, Chicago, Illinois 60603, Attention of Balaji PJ (Telephone
No. (855) 609-9959) and (B) in the case of a Letter of Credit denominated in a
Foreign Currency, to it at JPMorgan Chase Bank, N.A. (Toronto Branch), Suite
4500, TD Tower, 66 Wellington Street West, Toronto, Ontario,M5K 1E7, Attention:
Jennifer L. McLaughlin (Telecopy: (844) 320-8504);

 

(B) if to Bank of America, N.A., to it at Bank of America, N.A., Attention of
Kristine Parker (Telecopy No. 415-343-9311);

 

(C) if to BMO Harris Bank N.A., to it at Bank of Montreal, Global Trade
Operations, 234 Simcoe Street, 3rd Floor, Toronto, Ontario, Canada M5T 1T4,
Attn:  Irene Lee, (Phone Number: 416-598-6594, Fax Number: 877- 801-7787); and

 

(iv) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).

 

(b)          Notices and other communications to the Lenders and the Issuing
Banks hereunder may be delivered or furnished by using Electronic Systems
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

 80 

 

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

 

(c)          Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.

 

(d)          Electronic Systems.

 

(i)   The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to any Issuing
Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.

 

(ii)  Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
any Loan Party, any Lender, any Issuing Bank or any other Person or entity for
damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of Communications through an Electronic System. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent, any Lender or any Issuing Bank by means of electronic
communications pursuant to this Section, including through an Electronic System.

 

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under any other Loan Document are cumulative and are not exclusive
of any rights or remedies that they would otherwise have. No waiver of any
provision of any Loan Document or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

 

 81 

 

 

(b)          Except as provided in Section 2.04 with respect to an Incremental
Term Loan Amendment, neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except (i) in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or, (ii) in the case of
any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Loan Party or Loan Parties that
are parties thereto; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
or forgive the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce or forgive any interest or fees payable
hereunder, without the written consent of each Lender directly affected thereby
(except that any amendment or modification of the financial covenants in this
Agreement (or defined terms used in the financial covenants in this Agreement)
shall not constitute a reduction in the rate of interest or fees for purposes of
this clause (ii)), (iii) postpone any scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any date for the payment of any
interest, fees or other Obligations payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender directly affected
thereby, (iv) change Section 2.18(b) or (d) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender; provided, that the foregoing limitation in respect of Sections 2.18(b)
and (d) shall not prohibit each Lender directly affected thereby from
consenting, upon the request of the Borrower, to the extension of the final
maturity date of its Loans and other Obligations or the scheduled date of
expiration of its Commitment beyond the Maturity Date as contemplated by Section
9.02(b)(iii) above, (v) change any of the provisions of this Section or the
definition of “Required Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender (it being understood
that, solely with the consent of the parties prescribed by Section 2.04 to be
parties to an Incremental Term Loan Amendment, Incremental Term Loans may be
included in the determination of Required Lenders on substantially the same
basis as the Commitments and the Revolving Loans are included on the Effective
Date), (vi) (x) release the Borrower from its obligations under Article X or (y)
release all or substantially all of the Subsidiary Guarantors from their
obligation under the Subsidiary Guaranty (except as otherwise permitted herein
or in the other Loan Documents), without the written consent of each Lender, or
(viii) except as provided in clauses (d) and (e) of this Section or in any
Collateral Document, release all or substantially all of the Collateral, without
the written consent of each Lender; provided further that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or any Issuing Bank hereunder without the prior written
consent of the Administrative Agent or such Issuing Bank, as the case may be.
The Administrative Agent may also amend the Commitment Schedule to reflect
assignments entered into pursuant to Section 9.04. Notwithstanding the
foregoing, no consent with respect to any amendment, waiver or other
modification of this Agreement shall be required of any Defaulting Lender,
except with respect to any amendment, waiver or other modification referred to
in clause (i), (ii) or (iii) of the first proviso of this paragraph and then
only in the event such Defaulting Lender shall be directly affected by such
amendment, waiver or other modification.

 

 82 

 

 

(c)          Notwithstanding the foregoing, this Agreement and any other Loan
Document may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent and the Borrower to each relevant
Loan Document (x) to add one or more credit facilities (in addition to the
Incremental Term Loans pursuant to an Incremental Term Loan Amendment) to this
Agreement and to permit extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the
Revolving Loans, Incremental Term Loans and the accrued interest and fees in
respect thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Lenders, provided
that no such amendment (or amendment or restatement) shall increase the
Commitment or change the Applicable Percentage of any Lender without the written
consent of such Lender.

 

(d)          The Lenders hereby irrevocably authorize the Administrative Agent,
at its option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of the Commitments, payment and satisfaction in full in cash of all
Secured Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
the Administrative Agent, (ii) constituting property being sold or disposed of
if the Borrower certifies to the Administrative Agent that the sale or
disposition is made in compliance with the terms of this Agreement (and the
Administrative Agent may rely conclusively on any such certificate, without
further inquiry), (iii) constituting property leased to the Borrower or any
Subsidiary under a lease which has expired or been terminated in a transaction
permitted under this Agreement, or (iv) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Agent and the Lenders pursuant to Article VII. Any such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
the Loan Parties in respect of) all interests retained by the Loan Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral.

 

(e)          If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrower and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, and (ii) the Borrower shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) the outstanding principal
amount of its Loans and participations in LC Disbursements and all interest,
fees and other amounts then accrued but unpaid to such Non-Consenting Lender by
the Borrower hereunder to and including the date of termination, including
without limitation payments due to such Non-Consenting Lender under Sections
2.15 and 2.17, and (2) an amount, if any, equal to the payment which would have
been due to such Lender on the day of such replacement under Section 2.16 had
the Loans of such Non-Consenting Lender been prepaid on such date rather than
sold to the replacement Lender.

 

(f)           Notwithstanding anything to the contrary herein the Administrative
Agent may, with the consent of the Borrower only, amend, modify or supplement
this Agreement or any of the other Loan Documents to cure any ambiguity,
omission, mistake, defect or inconsistency.

 

 83 

 

 

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay (i)
all reasonable out of pocket expenses incurred by the Administrative Agent and
its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the initial general
syndication and distribution (including, without limitation, via the internet or
through a service such as Intralinks) of the credit facilities provided for
herein, the preparation and administration of the other Loan Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, any Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Issuing Bank or any Lender, in connection with the
enforcement, collection or protection of its rights in connection with the Loan
Documents, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b)          The Borrower shall indemnify the Administrative Agent, each Issuing
Bank and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, penalties,
liabilities and related reasonable out-of-pocket expenses, (other than in
respect of Indemnified Taxes or Other Taxes, in respect of which Section 2.17
shall govern), including the fees, charges and disbursements of any counsel for
any Indemnitee, incurred by or asserted against any Indemnitee arising out of,
in connection with any actual or prospective claim, litigation, investigation or
proceeding, whether based on contract, tort or any other theory and regardless
of whether any Indemnitee is a party thereto, relating to (i) the execution or
delivery of the Loan Documents or any agreement or instrument contemplated
thereby, the performance by the parties hereto of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by any Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of Credit)
or (iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, penalties,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from (x) the
gross negligence or willful misconduct of such Indemnitee (or any Related Party
thereof) or (y) a claim made by the Borrower against an Indemnitee for breach by
such Indemnitee (or any Related Party thereof) of its obligations under the Loan
Documents.

 

(c)          To the extent that the Borrower fails to pay any amount required to
be paid by it to the Administrative Agent or any Issuing Bank under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or such Issuing Bank, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
penalty, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent or such Issuing Bank in its capacity
as such.

 

 84 

 

 

(d)          To the extent permitted by applicable law, each party hereto shall
not assert, and hereby waives, any claim against any other party hereto and its
Related Parties, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof; provided, that nothing
contained in this sentence shall limit the Borrower’s indemnity obligations to
Indemnitees to the extent set forth in Section 9.03(b) above for any special,
indirect, consequential or punitive damages claimed against such Indemnitees in
respect of any actual or prospective claim, litigation, investigation or
proceeding made by a party other than the Borrower or any Subsidiary or
Affiliate thereof. No Indemnitee referred to in Section 9.03(b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for damages arising from the gross negligence or willful
misconduct of such Indemnitee as determined by a court of competent jurisdiction
by final and non-appealable judgment.

 

(e)          All amounts due under this Section shall be payable promptly after
written demand therefor.

 

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b)          (i) Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more assignees (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably
withheld) of:

 

(A) the Borrower (provided that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof); provided, further, that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;

 

(B) the Administrative Agent; and

 

(C) the Issuing Banks.

 

(ii)  Assignments shall be subject to the following additional conditions:

 

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

 

 85 

 

 

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

 

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500, such fee to be paid by either the assigning Lender or
the assignee Lender or shared between such Lenders; and

 

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain, subject to Section 9.12, material non-public information
about the Borrower and its Subsidiaries) will be made available and who may
receive such information in accordance with the assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.

 

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Parent, (c) the Borrower, any of its Subsidiaries or any of its Affiliates,
or (d) a company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural person or relative(s) thereof.

 

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

 86 

 

 

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Banks and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower, any Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(v) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05, 2.06(d) or (e),
2.07(b), 2.18(e) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

(c)          (i)          Any Lender may, without the consent of the Borrower,
the Administrative Agent or the Issuing Banks, sell participations to one or
more banks or other entities (a “Participant”), other than an Ineligible
Institution, in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.

 

 87 

 

 

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(e) as
though it were a Lender (it being understood that the documentation required
under Section 2.17(e) shall be delivered to the participating Lender). Each
Lender that sells a participation shall, acting solely for this purpose as an
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant's interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(d)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.

 

 88 

 

 

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy, e-mailed .pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Administrative Agent to accept electronic signatures in any form or format
without its prior written consent.

 

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final and in whatever currency denominated) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of the Borrower or any Subsidiary Guarantor against any of and
all the Secured Obligations held by such Lender, irrespective of whether or not
such Lender shall have made any demand under the Loan Documents and although
such obligations may be unmatured. The applicable Lender shall notify the
Borrower and the Administrative Agent of such set-off or application, provided
that any failure to give or any delay in giving such notice shall not affect the
validity of any such set-off or application under this Section. The rights of
each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

 

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)The
Loan Documents (other than those containing a contrary express choice of law
provision) shall be governed by and construed in accordance with the laws of the
State of New York, but giving effect to federal laws applicable to national
banks.

 

 89 

 

 

(b)          The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against any Loan Party or its properties in the courts of any jurisdiction.

 

(c)          The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

(d)          Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

 

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

 90 

 

 

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ Related Parties, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent required or requested
by any Governmental Authority (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by Requirement of Law or by any subpoena or similar legal process, (d) to any
other party to this Agreement, (e) in connection with the exercise of any
remedies under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its Related Parties) to any swap, derivative or
other transaction relating to the Borrower, its Subsidiaries and their
obligations, (g) on a confidential basis to (i) any rating agency in connection
with the rating of the Borrower or its Subsidiaries or this Agreement or (ii)
the CUSIP Service Bureau or any similar agency in connection with the issuance
and monitoring of CUSIP numbers with respect to this Agreement, (h) with the
consent of the Borrower or (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to the Administrative Agent, any Issuing Bank or any Lender,
or any of their respective Affiliates, on a nonconfidential basis from a source
other than the Borrower. For the purposes of this Section, “Information” means
all information received from the Borrower relating to the Borrower or its
business, other than any such information that is available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Borrower and other than information pertaining to
this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

 

SECTION 9.13. Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that it is not relying on or looking to any margin stock for
the repayment of the Borrowings provided for herein. Anything contained in this
Agreement to the contrary notwithstanding, neither an Issuing Bank nor any
Lender shall be obligated to extend credit to the Borrower in violation of any
Requirement of Law.

 

 91 

 

 

SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the Patriot Act hereby notifies each Loan Party that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the Patriot Act.

 

SECTION 9.15. Disclosure. The Borrower and each Lender hereby acknowledges and
agrees that the Administrative Agent and/or its Affiliates from time to time may
hold investments in, make other loans to or have other relationships with any of
the Borrower, its Subsidiaries and their respective Affiliates.

 

SECTION 9.16. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Holders of Secured Obligations, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession. Should any Lender (other than the Administrative
Agent) obtain possession of any such Collateral, such Lender shall notify the
Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.

 

SECTION 9.17. Releases of Subsidiary Guarantors.

 

(a)          A Subsidiary Guarantor shall automatically be released from its
obligations under the Subsidiary Guaranty upon the consummation of any
transaction permitted by this Agreement as a result of which such Subsidiary
Guarantor ceases to be a Subsidiary; provided that, if so required by this
Agreement, the Required Lenders shall have consented to such transaction and the
terms of such consent shall not have provided otherwise. In connection with any
termination or release pursuant to this Section, the Administrative Agent shall
(and is hereby irrevocably authorized by each Lender to) execute and deliver to
any Loan Party, at such Loan Party’s expense, all documents that such Loan Party
shall reasonably request to evidence such termination or release. Any execution
and delivery of documents pursuant to this Section shall be without recourse to
or warranty by the Administrative Agent.

 

(b)          Further, the Administrative Agent may (and is hereby irrevocably
authorized by each Lender to), upon the request of the Borrower, release any
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty if such
Subsidiary Guarantor is no longer a Material Subsidiary.

 

(c)          At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Obligations (other than Banking Services Obligations,
Swap Obligations, and other Obligations expressly stated to survive such payment
and termination) shall have been paid in full, the Commitments shall have been
terminated and no Letters of Credit shall be outstanding, the Subsidiary
Guaranty and all obligations (other than those expressly stated to survive such
termination) of each Subsidiary Guarantor thereunder shall automatically
terminate, all without delivery of any instrument or performance of any act by
any Person.

 

SECTION 9.18. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

 92 

 

 

SECTION 9.19. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) no Lender or any of its
Affiliates has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except, in the case of a Lender,
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) each of the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrower and its Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to the Borrower or its Affiliates. 
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against each of the Lenders and their Affiliates
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

SECTION 9.20. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:

 

(i)    a reduction in full or in part or cancellation of any such liability;

 

(ii)   a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

 

(iii)  the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

 93 

 

 

ARTICLE X

 

Borrower Guarantee

 

In order to induce the Lenders to extend credit to the Borrower hereunder and
for other good and valuable consideration (the receipt and sufficiency of which
are hereby acknowledged), the Borrower hereby absolutely and irrevocably and
unconditionally guarantees, as a primary obligor and not merely as a surety, the
payment when and as due of the Specified Ancillary Obligations of the
Subsidiaries. The Borrower further agrees that the due and punctual payment of
such Specified Ancillary Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon its guarantee hereunder notwithstanding any such extension or renewal of
any such Specified Ancillary Obligation.

 

The Borrower waives presentment to, demand of payment from and protest to any
Subsidiary of any of the Specified Ancillary Obligations, and also waives notice
of acceptance of its obligations and notice of protest for nonpayment. The
obligations of the Borrower hereunder shall not be affected by (a) the failure
of any applicable Lender (or any of its Affiliates) to assert any claim or
demand or to enforce any right or remedy against any Subsidiary under the
provisions of any Banking Services Agreement, any Swap Agreement or otherwise;
(b) any extension or renewal of any of the Specified Ancillary Obligations; (c)
any rescission, waiver, amendment or modification of, or release from, any of
the terms or provisions of this Agreement, any other Loan Document, any Banking
Services Agreement, any Swap Agreement or other agreement; (d) any default,
failure or delay, willful or otherwise, in the performance of any of the
Specified Ancillary Obligations; (e) the failure of any applicable Lender (or
any of its Affiliates) to take any steps to perfect and maintain any security
interest in, or to preserve any rights to, any security or collateral for the
Specified Ancillary Obligations, if any; (f) any change in the corporate,
partnership or other existence, structure or ownership of any Subsidiary or any
other guarantor of any of the Specified Ancillary Obligations; (g) the
enforceability or validity of the Specified Ancillary Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to any collateral securing the Specified Ancillary
Obligations or any part thereof, or any other invalidity or unenforceability
relating to or against any Subsidiary or any other guarantor of any of the
Specified Ancillary Obligations, for any reason related to this Agreement, any
other Loan Document, any Banking Services Agreement, any Swap Agreement, or any
provision of applicable law, decree, order or regulation of any jurisdiction
purporting to prohibit the payment by such Subsidiary or any other guarantor of
the Specified Ancillary Obligations, of any of the Specified Ancillary
Obligations or otherwise affecting any term of any of the Specified Ancillary
Obligations; or (h) any other act, omission or delay to do any other act which
may or might in any manner or to any extent vary the risk of the Borrower or
otherwise operate as a discharge of a guarantor as a matter of law or equity or
which would impair or eliminate any right of the Borrower to subrogation.

 

The Borrower further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Specified Ancillary
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by any applicable Lender
(or any of its Affiliates) to any balance of any deposit account or credit on
the books of the Administrative Agent, any Issuing Bank or any Lender in favor
of any Subsidiary or any other Person.

 

The obligations of the Borrower hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever,
by reason of the invalidity, illegality or unenforceability of any of the
Specified Ancillary Obligations, any impossibility in the performance of any of
the Specified Ancillary Obligations or otherwise.

 

 94 

 

 

The Borrower further agrees that its obligations hereunder shall constitute a
continuing and irrevocable guarantee of all Specified Ancillary Obligations now
or hereafter existing and shall continue to be effective or be reinstated, as
the case may be, if at any time payment, or any part thereof, of any Specified
Ancillary Obligation (including a payment effected through exercise of a right
of setoff) is rescinded, or is or must otherwise be restored or returned by any
applicable Lender (or any of its Affiliates) upon the insolvency, bankruptcy or
reorganization of any Subsidiary or otherwise (including pursuant to any
settlement entered into by a holder of Specified Ancillary Obligations in its
discretion).

 

In furtherance of the foregoing and not in limitation of any other right which
any applicable Lender (or any of its Affiliates) may have at law or in equity
against the Borrower by virtue hereof, upon the failure of any Subsidiary to pay
any Specified Ancillary Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
the Borrower hereby promises to and will, upon receipt of written demand by any
applicable Lender (or any of its Affiliates), forthwith pay, or cause to be
paid, to such applicable Lender (or any of its Affiliates) in cash an amount
equal to the unpaid principal amount of such Specified Ancillary Obligations
then due, together with accrued and unpaid interest thereon. The Borrower
further agrees that if payment in respect of any Specified Ancillary Obligation
shall be due in a currency other than Dollars and/or at a place of payment other
than New York, Chicago or any other Eurocurrency Payment Office and if, by
reason of any Change in Law, disruption of currency or foreign exchange markets,
war or civil disturbance or other event, payment of such Specified Ancillary
Obligation in such currency or at such place of payment shall be impossible or,
in the reasonable judgment of any applicable Lender (or any of its Affiliates),
disadvantageous to such applicable Lender (or any of its Affiliates) in any
material respect, then, at the election of such applicable Lender, the Borrower
shall make payment of such Specified Ancillary Obligation in Dollars (based upon
the applicable Equivalent Amount in effect on the date of payment) and/or in New
York, Chicago or such other Eurocurrency Payment Office as is designated by such
applicable Lender (or its Affiliate) and, as a separate and independent
obligation, shall indemnify such applicable Lender (and any of its Affiliates)
against any losses or reasonable out-of-pocket expenses that it shall sustain as
a result of such alternative payment.

 

Upon payment by the Borrower of any sums as provided above, all rights of the
Borrower against any Subsidiary arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Specified Ancillary Obligations owed by such Subsidiary to the applicable Lender
(or its applicable Affiliates).

 

Nothing shall discharge or satisfy the liability of the Borrower hereunder
except the full performance and payment in cash of the Secured Obligations.

 

The Borrower hereby absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
Subsidiary Guarantor to honor all of its obligations under the Subsidiary
Guaranty in respect of Specified Swap Obligations (provided, however, that the
Borrower shall only be liable under this paragraph for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this paragraph or otherwise under this Article X voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The Borrower intends that this paragraph constitute, and this
paragraph shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Subsidiary Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

 95 

 

 

[Signature Pages Follow]

 

 96 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  MYR GROUP INC., as the Borrower         By /s/ Gerald B. Engen           Name:
Gerald B. Engen           Title: Secretary

 

Signature Page to Amended and Restated Credit Agreement

MYR Group Inc.

 

 

 

 

  JPMORGAN CHASE BANK, N.A., individually as a Lender, as an Issuing Bank and as
Administrative Agent         By /s/ Christopher L. Collins           Name:
Christopher L. Collins           Title: Authorized Officer         JPMORGAN
CHASE BANK, N.A. (TORONTO BRANCH), as a Lender         By /s/ Deborah Booth    
      Name: Deborah Booth           Title: Executive Director

 

Signature Page to Amended and Restated Credit Agreement

MYR Group Inc.

 

 

 

 

  BANK OF AMERICA, N.A., individually as a Lender, as an Issuing Bank and as
Syndication Agent         By /s/ Kristine M. Parker           Name: Kristine M.
Parker           Title: Vice President         Bank of America, National
Association Canada Branch, as a Lender         By /s/ Medina Sales de Andrade  
        Name: Medina Sales de Andrade           Title: Vice President

 

Signature Page to Amended and Restated Credit Agreement

MYR Group Inc.

 

 

 

 

  BMO Harris Bank N.A., individually as a Lender and as an Issuing Bank        
By /s/ John Armstrong           Name: John Armstrong           Title: Managing
Director         BANK OF MONTREAL, as a Lender         By /s/ David Graham      
    Name: David Graham           Title: Director

 

Signature Page to Amended and Restated Credit Agreement

MYR Group Inc.

 

 

 

 

  PNC Bank, National Association, as a Lender         By /s/ Brandon S. Norder  
        Name: Brandon S. Norder           Title: Vice President

 

Signature Page to Amended and Restated Credit Agreement

MYR Group Inc.

 

 

 

 

  WELLS FARGO Bank, National Association, as a Lender       By /s/ Benjamin
Livermore           Name: Benjamin Livermore           Title: Vice President

 

Signature Page to Amended and Restated Credit Agreement

MYR Group Inc.

 

 

 

 

COMMITMENT SCHEDULE

 

Lender  Commitment        JPMorgan Chase Bank, N.A.  $60,000,000         Bank of
America, N.A.  $60,000,000         BMO Harris Bank N.A.  $50,000,000         PNC
Bank, National Association  $50,000,000         Wells Fargo Bank, National
Association  $30,000,000         Total  $250,000,000 

 

Commitment Schedule

 

 

 

 

LETTER OF CREDIT COMMITMENT SCHEDULE

 

Issuing Bank  Letter of Credit Commitment        JPMorgan Chase Bank, N.A. 
$90,000,000         Bank of America, N.A.  $90,000,000         BMO Harris Bank,
N.A.  $35,000,000 

 

Letter of Credit Commitment Schedule

 

 

 

 

Schedule 1.01 - Affiliated Subordinated Debt

 

TERMS OF SUBORDINATION FOR AFFILIATED SUBORDINATED DEBT

 

All capitalized terms used herein and not otherwise defined herein shall have
the meanings attributed to them in the Amended and Restated Credit Agreement,
dated as of June 30, 2016 (as the same may be amended, supplemented or otherwise
modified from time to time, the "Credit Agreement"), among MYR Group Inc., a
Delaware corporation (the "Borrower"), the Lenders party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent.

 

No payment on account of principal, premium, interest, fees or otherwise on or
in respect of any Affiliated Subordinated Debt shall be made by the Borrower or
any of its Subsidiaries unless such payment is made from funds permitted to be
paid as a Restricted Payment pursuant to Section 6.07(a)(iii) of the Credit
Agreement. Any such payment permitted pursuant to this paragraph is hereinafter
referred to as a "Permitted Payment".

 

Upon any payment, division, application or distribution of any or all of the
assets of the Borrower or any of its Subsidiaries, whether in cash, property or
securities, to creditors upon any dissolution or winding up or total or partial
liquidation or reorganization of any such Person, whether voluntary or
involuntary or in bankruptcy, insolvency, receivership or other proceedings or
any assignment for the benefit of creditors or any other marshaling of assets
and liabilities of any such Person (an "Insolvency or Liquidation Proceeding"),
then and in any such event all principal, premium and interest and all other
amounts due then or to become due in respect of all Secured Obligations shall
first be paid in full before any of the holders of the Affiliated Subordinated
Debt (the "Noteholders") shall be entitled to retain any assets so paid or
distributed in respect of the Affiliated Subordinated Debt other than any
Permitted Payment received prior to such event, and upon any such dissolution or
winding up or liquidation or reorganization, any payment or distribution of
assets of the Borrower or any of its Subsidiaries following such dissolution,
winding up, liquidation or reorganization of any kind or character, whether in
cash, property or securities, to which the Noteholders would be entitled, except
as otherwise provided herein, shall be paid by such Person or by any receiver,
trustee in bankruptcy, liquidating trustee, agent or other person making such
payment or distribution, or by the Noteholders if received by them, directly to
the Administrative Agent for application in accordance with the Credit
Agreement. Except for Permitted Payments received by the Noteholders , should
any payment or distribution or security or instrument or proceeds thereof be
received by any such Noteholder upon or with respect to the Affiliated
Subordinated Debt prior to the indefeasible payment in full in cash of all of
the Secured Obligations and termination of the Commitments, such Noteholders
shall receive and hold the same in a segregated account in trust, as trustee,
for the benefit of the Administrative Agent and the other Holders of Secured
Obligations, and shall forthwith deliver the same to the Administrative Agent,
in precisely the form received (except for the endorsement or assignment of such
Noteholders where necessary), for application on any of Secured Obligations, due
or not due, and, until so delivered, the same shall be held in trust by such
Noteholders as the property of the Administrative Agent and the other Holders of
Secured Obligations. In the event of the failure of any such Noteholder to make
any such endorsement or assignment to the Administrative Agent, the
Administrative Agent, or any of its officers or employees, is hereby irrevocably
authorized to make the same (which authorization, being coupled with an
interest, is irrevocable).

 

 

 

 

So long as any Secured Obligations (other than contingent indemnity obligations)
are outstanding or the Commitments have not terminated, no Noteholder shall (i)
commence, or join with any. creditor other than the Administrative Agent in
commencing, or directly or indirectly causing the Borrower or any of its
Subsidiaries to commence, or assist any such Person in commencing, any
proceeding referred to in the preceding paragraph; or (ii) exercise any right of
set-off or any right to terminate any instrument or agreement evidencing any
Affiliated Subordinated Debt or to terminate or suspend any commitment,
obligation or performance thereunder as the result of any non-payment
thereunder.

 

No Noteholder shall, without the prior written consent of the Administrative
Agent, have any right to accelerate payment of, or institute any proceedings to
enforce the Affiliated Subordinated Debt so long as any Secured Obligations
(other than contingent indemnity obligations) are outstanding and the
Commitments have not terminated; provided that any Affiliated Subordinated Debt
may accrue overdue interest.

 

In the event of the occurrence of any Insolvency or Liquidation Proceeding, and
in order to enable the Administrative Agent and the other Holders of Secured
Obligations to enforce their rights hereunder in any of the aforesaid actions or
proceedings, the Administrative Agent is hereby irrevocably authorized and
empowered, in the Administrative Agent's discretion, to file, make and present
for and on behalf of each Noteholder such proofs of claims of such Noteholder
against the Borrower or any Subsidiary on account of the Affiliated Subordinated
Debt or other motions or pleadings as the Administrative Agent may deem
expedient or proper and to vote such proofs of claims of such Noteholder in any
such proceeding and to receive and collect any and all dividends or other
payments or disbursements made thereon in whatever form the same may be paid or
issued and to apply the same on account of any portion of the Secured
Obligations. In voting such proofs of claim in any proceeding, the
Administrative Agent may act in a manner consistent with the sole interest of
the Holders of Secured Obligations except to the extent required under
applicable law, and the Administrative Agent shall have no duty to take any
action to optimize or maximize the Noteholders' recovery with respect to its
claim. Subject to the terms of this paragraph, the Noteholders each irrevocably
authorizes and empowers the Administrative Agent to demand, sue for, collect and
receive any payments and distributions which the Noteholders would otherwise be
entitled thereto and give acquaintance therefor and to file claims and take such
other actions, in the Administrative Agent's own name or in the name of the
Noteholders or otherwise, as the Administrative Agent may deem necessary or
advisable in connection with any Insolvency or Liquidation Proceeding. To the
extent that payments or distributions are made to the Noteholders in connection
with any Insolvency or Liquidation Proceeding in property other than cash, each
of the Noteholders authorizes the Administrative Agent to sell such property to
such buyers and on such terms as the Administrative Agent, in the Administrative
Agent's sole discretion, shall determine. In connection with any Insolvency or
Liquidation Proceeding, each of the Noteholders will execute and deliver to the
Administrative Agent such powers of attorney, assignments and other instruments
or documents, including notes and stock certificates (together with such
assignments or endorsements as the Administrative Agent shall deem necessary),
as may be requested by the Administrative Agent in order to enable the
Administrative Agent to enforce any and all claims of the Administrative Agent
and the Holders of Secured Obligations upon or with respect to any or all of the
Affiliated Subordinated Debt and to collect and receive any and all payments and
distributions which may be payable or deliverable at any time upon or with
respect to the Affiliated Subordinated Debt, all for the Administrative Agent's
and the other Holders of Secured Obligations' own benefit. Following the
indefeasible payment in full in cash of the Secured Obligations and termination
of the Commitments, the Administrative Agent will remit to the Noteholders, to
the extent of the Noteholders' respective interest therein, all dividends or
other payments or distributions paid to and held by the Administrative Agent in
excess of the Secured Obligations. Each of the powers and authorizations granted
to the Administrative Agent in this paragraph, being coupled with an interest,
is irrevocable.

 

 

 

 

Any instrument evidencing any of the Affiliated Subordinated Debt, or any
portion thereof, which is executed by the Borrower or any Subsidiary, will, on
the date thereof, be inscribed with the following legend and a copy thereof will
be delivered to the Administrative Agent on the date of its execution or within
five (5) business days thereafter.:

 

THIS [NOTE] AND THE INDEBTEDNESS EVIDENCED HEREBY ARE SUBORDINATE IN THE MANNER
AND TO THE EXTENT SET FORTH IN SCHEDULE 1.01 TO THAT CERTAIN AMENDED AND
RESTATED CREDIT AGREEMENT DATED AS OF JUNE 30, 2016, AMONG MYR GROUP INC., THE
LENDERS PARTY THERETO AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT, TO
THE SECURED OBLIGATIONS (INCLUDING INTEREST) OWED BY THE BORROWER OR ANY
SUBSIDIARY TO THE HOLDERS OF SECURED OBLIGATIONS (AS SUCH TERM IS DEFINED IN
SAID CREDIT AGREEMENT), AND EACH HOLDER OF THIS NOTE BY ITS ACCEPTANCE HEREOF
SHALL BE BOUND BY SUCH SUBORDINATION PROVISIONS AND THE ADMINISTRATIVE AGENT AND
SUCH HOLDERS OF SECURED OBLIGATIONS SHALL, AND ARE INTENDED TO, CONSTITUTE THIRD
PARTY BENEFICIARIES THEREOF AND ANY AMENDMENTS TO THIS PARAGRAPH SHALL BE NULL
AND VOID AND OF NO EFFECT WITHOUT THE PRIOR WRITTEN CONSENT OF SUCH
ADMINISTRATIVE AGENT.

 

 

 

 

All of the Secured Obligations shall be deemed to have been made or incurred in
reliance upon this Agreement. The Noteholders expressly waive all notice of the
acceptance by the Administrative Agent or any other Holder of Secured
Obligations of the subordination and other provisions of this Agreement and all
other notices not specifically required pursuant to the terms of these
subordination provisions whatsoever, and the Noteholders expressly waive
reliance by the Administrative Agent and the other Holders of Secured
Obligations upon the subordination and other agreements as herein provided. In
the event that the Noteholders have or at any time acquire any lien upon or
security interest in the assets securing the Secured Obligations, or any part
thereof, to the fullest extent permitted by applicable law, the Noteholders
hereby waive any right that the Noteholders may have whether such right arises
under Article 9 of the Uniform Commercial Code or other applicable law, to
receive notice of the Administrative Agent’s or other Holders of Secured
Obligations’ intended sale or other disposition of such assets (or a portion
thereof) or of the other Holder of Secured Obligations’ proposed retention of
such assets in satisfaction of the Secured Obligations (or a portion thereof),
and the Noteholders consent to any such sale or disposition free and clear of
any lien or security interest in favor of any Noteholder. The Noteholders
further agree that in the event any Loan Party consents or fails to object to a
proposed retention of such assets (or a portion thereof) by the Administrative
Agent or the other Holders of Secured Obligations in satisfaction of the Secured
Obligations (or a portion thereof), the Noteholders hereby consent to such
proposed retention regardless of whether the Noteholders are provided with
notice of such proposed retention. The Noteholders agree that the Noteholders
will not interfere with or in any manner oppose a sale or other disposition of
any assets securing the Secured Obligations by the Administrative Agent or any
other Holder of Secured Obligations. The Noteholders hereby agree that all
payments received by any other Holder of Secured Obligations may be applied,
reversed, and reapplied, in whole or in part, to any portion of the Secured
Obligations in accordance with the terms of the Loan Documents, and assent to
any extension or postponement of the time of payment of the Secured Obligations
or to any other indulgence with respect thereto, to any substitution, exchange
or release of collateral which may at any time secure the Secured Obligations
and to the addition or release of any other party or person primarily or
secondarily liable therefor.

 

 

 

 

To the extent that the Holders of Secured Obligations receive payments on, or
proceeds of collateral for, the Secured Obligations which are subsequently
invalidated, declared to be fraudulent or preferential, set aside, avoided
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law, or equitable cause, then for
purposes of the terms of subordination set forth herein, to the extent of such
payment or proceeds received, the Secured Obligations, or part thereof, intended
to be satisfied shall be revived and continue in full force and effect as if
such payments or proceeds had not been received by the Holders of Secured
Obligations. Each of the Noteholders agrees that the Administrative Agent and
the Holders of Secured Obligations, or any one of them may consent to the use of
cash collateral or provide financing to the Borrower or any Subsidiary (under
Section 363 or Section 364 of the United States Bankruptcy Code or otherwise) on
such terms and conditions and in such amounts as the Holders of Secured
Obligations, in their sole discretion, may decide and that, in connection with
such cash collateral usage or such financing, the Borrower and the Subsidiaries
(or a trustee appointed for the estate any such entities) may grant to the
Administrative Agent or the Holders of Secured Obligations liens and security
interests upon all assets of the Borrower and the Subsidiaries, which liens and
security interests (i) shall secure payment of all Secured Obligations (whether
such Secured Obligations arose prior to the filing of the petition for relief or
arises thereafter); and (ii) shall be superior in priority to the liens and
security interests, if any, held by any of the Noteholders on or in the assets
of the Loan Parties (it being understood and agreed that no such liens and
security interests are permitted under the terms of the Affiliated Subordinated
Debt). All allocations of payments between the Holders of Secured Obligations
and the Noteholders shall , subject to any court order, continue to be made
after the filing or other commencement of any Insolvency or Liquidation
Proceeding on the same basis that the payments were to be allocated prior to the
date of such filing or commencement. Each of the Noteholders agrees that it will
not object to or oppose a sale or other disposition of any assets securing the
Secured Obligations (or any portion thereof) free and clear of security
interests, liens or other claims of the Noteholders, if any, under Section 363
of the United States Bankruptcy Code or any other provision of the United States
Bankruptcy Code if the Holders of Secured Obligations have consented to such
sale or disposition of such assets. In the event that the Noteholders have or at
any time acquire any security for the Affiliated Subordinated Debt, each of the
Noteholders agrees not to assert any right it may have to "adequate protection"
of its interest in such security in any Insolvency or Liquidation Proceeding and
agrees that it will not seek to have the automatic stay lifted with respect to
such security, without the prior written consent of the Administrative Agent.
Each of the Noteholders waives any claim it may now or hereafter have arising
out of the Holders of Secured Obligations' election, in any proceeding
instituted under Chapter 11 of the United States Bankruptcy Code, of the
application of Section 1111(b)(2) of the United States Bankruptcy Code, and/or
any borrowing or grant of a security interest under Section 364 of the United
States Bankruptcy Code by the Borrower or any Subsidiary, as debtor in
possession. Each of the Noteholders agrees not to initiate or prosecute or
encourage any other person to initiate or prosecute any claim, action or other
proceeding (i) challenging the enforceability of any Holder of Secured
Obligations' claim, (ii) challenging the enforceability of any liens or security
interests in assets securing the Secured Obligations or (iii) asserting any
claims which any the Borrower or any Subsidiary may hold with respect to the
Administrative Agent or any other Holder of Secured Obligations.

 

The subordination effected by these provisions, and the rights of the Holders of
Secured Obligations, shall not be affected by (i) any lack of validity or
enforceability of any Loan Document, (ii) any amendment of, or addition or
supplement to, the Loan Document or any other document evidencing or securing
the Secured Obligations, including, without limitation , any change in the time,
manner or place or payment of, or in any other term of, all or any of the
Secured Obligations, (iii) any exercise or nonexercise of any right, power or
remedy under or in respect of the Loan Document or any other document evidencing
or securing the Secured Obligations or (iv) any waiver, consent, release,
indulgence, extension, renewal, modification, delay, departure from or other
action, inaction or omission, or non-perfection of any Collateral, in respect of
the Loan Document or any other document evidencing or securing the Secured
Obligations, whether or not any Noteholder shall have had notice or knowledge of
any of the foregoing. No failure on the part of the Administrative Agent or any
Lender to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise, of any
right hereunder preclude any other or further exercise, thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

 

 

 

 

The provisions of these terms of subordination constitute a continuing agreement
and shall (i) remain in full force and effect until the payment in full of the
Secured Obligations (other than contingent indemnity obligations), (ii) be
binding upon each Noteholder, the Loan Parties and their respective successors,
transferees and assignees, (iii) inure to the benefit of the Holders of Secured
Obligations, and be enforceable by the Administrative Agent and (iv) may not be
amended, waived or otherwise modified without the prior written consent of the
Administrative Agent. Without limiting the generality of the foregoing clause
(iii), the Administrative Agent and any Lender may assign or otherwise transfer
all or any portion of its rights and obligations under all or any of the Loan
Documents to any other Person (to the extent permitted by the Loan Documents),
and such other Person shall thereupon become vested with all the rights in
respect thereof granted to the Administrative Agent or such Lender herein or
otherwise.

 

 

 

 

Schedule 3.06 – Disclosed Matters

 

None.

 

 

 

 

Schedule 3.14 - Capitalization and Subsidiaries

 

(a)Borrower's Subsidiaries

 



Name

      The L. E. Myers Co.       Harlan Electric Company       Sturgeon Electric
Company, Inc.       Great Southwestern Construction, Inc.       MYR Transmission
Services, Inc.       E. S. Boulos Company       MYR Equipment, LLC       MYR
Real Estate Holdings, LLC       High Country Line Construction, Inc.       GSW
Integrated Services, LLC       Sturgeon Electric California, LLC       Sturgeon
Transmission Services, LLC       MYR Real Estate Holdings Alaska, LLC       MYR
Group Construction Canada, Ltd.       Northern Transmission Services, Ltd.      
MYR Transmission Services Canada, Ltd.  

 

(b)Borrower's Equity Interest

 

Authorized Shares   Shares Issued   Stock Ownership           4,000,000
preferred shares ($0.01 par value)   None               100,000,000 common
shares ($0.01 par value)   18,878,060 issued and 19,969,347 outstanding  
418,581 - Management and Director Ownership

 

 

 

 

(c)Type of Entity

 

Name   Type of Entity       MYR Group Inc.   Delaware Corporation       The L.
E. Myers Co.   Delaware Corporation       Harlan Electric Company   Michigan
Corporation       Sturgeon Electric Company, Inc.   Michigan Corporation      
Great Southwestern Construction, Inc.   Colorado Corporation       MYR
Transmission Services, Inc.   Delaware Corporation       E.S. Boulos Company  
Delaware Corporation       MYR Equipment, LLC   Delaware Limited Liability
Company       MYR Real Estate Holdings, LLC   Delaware Limited Liability Company
      High Country Line Construction, Inc.   Nevada Corporation       GSW
Integrated Services, LLC   Delaware Limited Liability Company       Sturgeon
Electric California, LLC   Delaware Limited Liability Company       Sturgeon
Transmission Services, LLC   Delaware Limited Liability Company       MYR Real
Estate Holdings Alaska, LLC   Delaware Limited Liability Company       MYR Group
Construction Canada, Ltd.   British Columbia, Canada Limited Company      
Northern Transmission Services, Ltd.   British Columbia, Canada Limited Company
      MYR Transmission Services Canada, Ltd.   British Columbia, Canada Limited
Company

 

 

 

 

Schedule 3.15 - Financing Statements

 

See attached.

 

 

 

 

Schedule 6.01- Existing Indebtedness

 

None.

 

 

 

 

Schedule 6.02 -Existing Liens

 

None.

 

 

 

 

Schedule 6.04 - Existing Investments

 

None.

 



 

 

  



EXHIBIT A

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1. Assignor: ______________________________       2. Assignee:
______________________________           [and is an Affiliate/Approved Fund of
[identify Lender]1]       3. Borrower: MYR Group Inc.       4. Administrative
Agent: JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement       5. Credit Agreement: The Amended and Restated Credit Agreement
dated as of June 30, 2016 among MYR Group Inc., as the Borrower, the Lenders
parties thereto and JPMorgan Chase Bank, N.A., as Administrative Agent

 



 

 

1 Select as applicable.

 

 Exhibit A 

 

 

6. Assigned Interest:  

 

Aggregate Amount of
Commitment/Loans for all
Lenders   Amount of
Commitment/Loans Assigned   Percentage Assigned of
Commitment/Loans2                $   $    %               $   $    %          
    $   $    %

 

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower,[, the Loan Parties] and [its] [their]
related parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  ASSIGNOR       [NAME OF ASSIGNOR]         By:             Title

 



 

 

2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder

 

 Exhibit A 

 

 

  ASSIGNEE       [NAME OF ASSIGNEE]         By:             Title

 

Consented to and Accepted:         JPMORGAN CHASE BANK, N.A., as    
Administrative Agent and an Issuing Bank         By             Title  

 

BANK OF AMERICA, N.A., as     an Issuing Bank         By             Title  

 

 Exhibit A 

 

 

[OTHERS ISSUING BANKS], as     an Issuing Bank         By             Title  

 

[Consented to:]3       MYR GROUP INC.         By             Title  

 



 

 

3 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

 Exhibit A 

 

 

ANNEX 1

 

[__________________]4

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.            Representations and Warranties.

 

1.1.         Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.

 

1.2.         Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section ___ thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.            Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.

 



 

 

4 Describe Credit Agreement at option of Administrative Agent.

 

 Exhibit A 

 

 

3.            General Provisions. This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.

 

Delivery of an executed counterpart of a signature page of this Assignment and
Assumption by telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

 Exhibit A 

 

 

EXHIBIT B

 



 

 



LIST OF CLOSING DOCUMENTS

 

$250,000,000

 

MYR GROUP INC.



June 30, 2016

 

LIST OF CLOSING DOCUMENTS1

 

A. LOAN DOCUMENTS

 

1. Amended and Restated Credit Agreement (the “Credit Agreement”) by and among
MYR Group Inc. (the “Borrower”), the institutions from time to time parties
thereto as Lenders (the “Lenders”) and JPMorgan Chase Bank, N.A., in its
capacity as Administrative Agent for itself and the other Lenders (the
“Administrative Agent”), evidencing a revolving credit facility in an initial
aggregate principal amount of $250,000,000.

 

SCHEDULES

 



  Commitment Schedule         Letter of Credit Commitment Schedule        
Schedule 1.01 -- Affiliated Subordinated Debt     Schedule 3.06 -- Disclosed
Matters     Schedule 3.14 -- Capitalization and Subsidiaries     Schedule 3.15
-- Financing Statements     Schedule 6.01 -- Existing Indebtedness     Schedule
6.02 -- Existing Liens     Schedule 6.04 -- Existing Investments  



 

 

EXHIBITS

 



  Exhibit A -- Form of Assignment and Assumption     Exhibit B -- List of
Closing Documents     Exhibit C-1 -- Form of Increasing Lender Supplement    
Exhibit C-2 -- Form of Augmenting Lender Supplement     Exhibit D -- Form of
Compliance Certificate  





 

2. Notes executed by the Borrower in favor of each of the Lenders, if any, which
has requested a note pursuant to Section 2.10(e) of the Credit Agreement.

 

3. Joinder, Amendment No. 1 and Reaffirmation to Guaranty executed by the
Subsidiary Guarantors identified on Appendix A hereto (collectively with the
Borrower, the “Loan Parties”) in favor of the Administrative Agent.

 

 



 

1 Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement. Items
appearing in bold and italics shall be prepared and/or provided by the Borrower
and/or Borrower’s counsel.



Exhibit B

 

 

4. Joinder, Amendment No. 1 and Reaffirmation to Pledge and Security Agreement
executed by the Loan Parties, together with, pledged instruments and allonges,
stock certificates, stock powers executed in blank, pledge instructions and
acknowledgments, as appropriate.

 



  Exhibit A -- Place of Business or Chief Executive Office     Exhibit B --
Patents, Copyrights and Trademarks     Exhibit C -- [Reserved]     Exhibit D --
Equity Interests in Pledge Subsidiaries     Exhibit E -- UCC Financing Statement
Filing Locations     Exhibit F -- Commercial Tort Claims  



 

 

5. Certificates of Insurance listing the Administrative Agent as (x) lender loss
payee for the property and casualty insurance policies of the Loan Parties,
together with long-form lender loss payable, as appropriate, and (y) additional
insured with respect to the liability insurance of the Loan Parties, in each
case to the extent required by Section 5.09 of the Credit Agreement.

 

 

B. UCC DOCUMENTS

 

6. UCC, tax lien and name variation search reports naming each Loan Party from
the appropriate offices in relevant jurisdictions.

 

7. UCC financing statements naming each of High Country Line Construction, Inc.,
GSW Integrated Services, LLC and Sturgeon Electric California, LLC as debtor and
the Administrative Agent as secured party as filed with the appropriate offices
in the applicable jurisdictions.

 

 

C. CORPORATE DOCUMENTS

 

8. Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of such Loan Party, as attached thereto
and as certified as of a recent date by the Secretary of State (or analogous
governmental entity) of the jurisdiction of its organization, since the date of
the certification thereof by such governmental entity, (ii) the By-Laws or other
applicable organizational document, as attached thereto, of such Loan Party as
in effect on the date of such certification, (iii) resolutions of the Board of
Directors or other governing body of such Loan Party authorizing the execution,
delivery and performance of each Loan Document to which it is a party, and
(iv) the names and true signatures of the incumbent officers of each Loan Party
authorized to sign the Loan Documents to which it is a party, and (in the case
of the Borrower) authorized to request a Borrowing or the issuance of a Letter
of Credit under the Credit Agreement.

 

9. Good Standing Certificate for each Loan Party from the Secretary of State (or
analogous governmental entity) of the jurisdiction of its organization.

 

D. LEGAL OPINIONS

 

10. Opinion letter of Jones Day, counsel to the Loan Parties, addressed to the
Administrative Agent and the Holders of Secured Obligations.

 



Exhibit B

 

 

11. Opinion letter of the Chief Legal Officer of the Borrower, addressed to the
Administrative Agent and the Holders of the Secured Obligations.

 

E. CLOSING CERTIFICATES AND MISCELLANEOUS

 

 

12. A certificate, signed by the chief financial officer of the Borrower,
certifying on the Effective Date that (i) no Default has occurred and is
continuing and (ii) the representations and warranties contained in Article III
of the Credit Agreement are true and correct as of such date.

 

13. Post-filing UCC search reports reflecting the UCC financing statements
referred to in Item 7 above to be of record.

 

 

F. POST-CLOSING DOCUMENTS

 

 

14. Endorsements listing the Administrative Agent as (x) lender loss payee for
the property and casualty insurance policies of the Loan Parties, together with
long-form lender loss payable, as appropriate, and (y) additional insured with
respect to the liability insurance of the Loan Parties, in each case to the
extent required by Section 5.09 of the Credit Agreement, within 30 days after
the Effective Date (or such later date as agreed to by the Administrative Agent
in its sole discretion).

 

Exhibit B

 

 

APPENDIX A

 

Subsidiary Guarantors

 

E. S. Boulos Company

High Country Line Construction, Inc.

GSW Integrated Services, LLC

Sturgeon Electric California, LLC

MYR Transmission Services, Inc.

The L. E. Myers Co.

Harlan Electric Company

Sturgeon Electric Company, Inc.

Great Southwestern Construction, Inc.

MYR Equipment, LLC

MYR Real Estate Holdings, LLC

 





 

 Exhibit B 

 

 

EXHIBIT C-1

 

FORM OF INCREASING LENDER SUPPLEMENT

 

INCREASING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), by
and among each of the signatories hereto, to the Amended and Restated Credit
Agreement, dated as of June 30, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among MYR Group
Inc. (the “Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A.,
as administrative agent (in such capacity, the “Administrative Agent”).

 

WITNESSETH

 

WHEREAS, pursuant to Section 2.04 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Commitment and/or one or more tranches of
Incremental Term Loans under the Credit Agreement by requesting one or more
Lenders to increase the amount of its Commitment and/or to participate in such a
tranche;

 

WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to [increase the Aggregate Commitment] [and] [enter into a tranche of
Incremental Term Loans] pursuant to such Section 2.04; and

 

WHEREAS, pursuant to Section 2.04 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Commitment] [and]
[participate in a tranche of Incremental Term Loans] under the Credit Agreement
by executing and delivering to the Borrower and the Administrative Agent this
Supplement;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.            The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, that on the date of this Supplement it shall
[have its Commitment increased by $[__________], thereby making the aggregate
amount of its total Commitments equal to $[__________]] [and] [participate in a
tranche of Incremental Term Loans with a commitment amount equal to
$[__________] with respect thereto].

 

2.            The Borrower hereby represents and warrants that no Default or
Event of Default has occurred and is continuing on and as of the date hereof.

 

3.            Terms defined in the Credit Agreement shall have their defined
meanings when used herein.

 

4.            This Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York, but giving effect to federal laws
applicable to national banks.

 

5.            This Supplement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

 

 Exhibit C-1 

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

  [INSERT NAME OF INCREASING LENDER]         By:     Name:     Title:  

 

Accepted and agreed to as of the date first written above:

 

MYR GROUP INC.       By:     Name:     Title:    

 

Acknowledged as of the date first written above:

 

JPMORGAN CHASE BANK, N.A.   as Administrative Agent         By:     Name:    
Title:    

 

 Exhibit C-1 

 

 

EXHIBIT C-2

 

FORM OF AUGMENTING LENDER SUPPLEMENT

 

AUGMENTING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), to
the Amended and Restated Credit Agreement, dated as of June 30, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among MYR Group Inc. (the “Borrower”), the Lenders party
thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).

 

WITNESSETH

 

WHEREAS, the Credit Agreement provides in Section 2.04 thereof that any bank,
financial institution or other entity may [extend Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Borrower and the Administrative Agent, by
executing and delivering to the Borrower and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

 

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.            The undersigned Augmenting Lender agrees to be bound by the
provisions of the Credit Agreement and agrees that it shall, on the date of this
Supplement, become a Lender for all purposes of the Credit Agreement to the same
extent as if originally a party thereto, with a [Commitment with respect to
Revolving Loans of $[__________]] [and] [a commitment with respect to
Incremental Term Loans of $[__________]].

 

2.            The undersigned Augmenting Lender (a) represents and warrants that
it is legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

 

3.            The undersigned’s address for notices for the purposes of the
Credit Agreement is as follows:

 

[___________]

 

 Exhibit C-2 

 

 

4.            The Borrower hereby represents and warrants that no Default or
Event of Default has occurred and is continuing on and as of the date hereof.

 

5.            Terms defined in the Credit Agreement shall have their defined
meanings when used herein.

 

6.            This Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York, but giving effect to federal laws
applicable to national banks.

 

7.            This Supplement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

[remainder of this page intentionally left blank]

 

 Exhibit C-2 

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

  [INSERT NAME OF AUGMENTING LENDER]         By:     Name:     Title:  

 

Accepted and agreed to as of the date first written above:

 

MYR GROUP INC.         By:     Name:     Title:    

 

Acknowledged as of the date first written above:

 

JPMORGAN CHASE BANK, N.A.   as Administrative Agent         By:       Name:    
Title:    

 

 Exhibit C-2 

 

 

EXHIBIT D

 

COMPLIANCE CERTIFICATE

 

To:The Lenders parties to the



Credit Agreement Described Below

 

This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Credit Agreement, dated as of June 30, 2016 (as amended, modified,
renewed or extended from time to time, the “Agreement”) among MYR Group Inc.
(the “Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders and as the Issuing Bank. Unless otherwise
defined herein, capitalized terms used in this Compliance Certificate have the
meanings ascribed thereto in the Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.            I am the duly elected __________ of the Borrower;

 

2.           [For quarterly financial statements add: The attached financial
statements present fairly in all material respects the financial condition and
results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes];

 

3.            I have no knowledge of (i) the existence of any condition or event
which constitutes a Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Compliance Certificate or (ii) any change in GAAP or in the application thereof
that would impact the covenant calculations under Section 6.12 of the Agreement
that has occurred since the date of the audited financial statements referred to
in Section 3.04 of the Agreement;

 

4.            Schedule I attached hereto sets forth financial data and
computations evidencing the Borrower’s compliance with Section 6.12 of the
Agreement, all of which data and computations are true, complete and correct;
and

 

5.            Schedule II hereto sets forth the computations necessary to
determine the Applicable Rate commencing on the Business Day this Compliance
Certificate is delivered.

 

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the (i) nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event or (i) the change in GAAP or
the application thereof and the effect of such change on the attached financial
statements:

 

 Exhibit D 

 

 

 

   

 

The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Compliance Certificate in support hereof, are made and delivered this ____
day of _____, ___.

 

  MYR GROUP INC.       By:             Name:               Title:            

 

 Exhibit D 

 

 

SCHEDULE I

 

Compliance as of _________, ____ with

Provisions of ____ and ____ of

the Agreement

 

 Exhibit D 

 

 

SCHEDULE II

 

Borrower’s Applicable Rate Calculation

 

 Exhibit D 





 